 

Exhibit 10.1

 

EXECUTION VERSION 

 

 

$535,000,000

CREDIT AGREEMENT

among

Atlantic aviation fbo holdings llc,
as Holdings,

and

 

ATLANTIC AVIATION FBO INC.,
as Borrower,

The Several Lenders and the Issuing Lenders from Time to Time Parties Hereto,

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent,

 

WELLS FARGO SECURITIES, LLC,

as Documentation Agent,

 

MACQUARIE CAPITAL (USA) INC.,
as Syndication Agent,

 

BARCLAYS BANK PLC,

MACQUARIE CAPITAL (USA) INC.

and

WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners,

and

BARCLAYS BANK PLC,
MACQUARIE CAPITAL (USA) INC.

and

WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers


Dated as of May 31, 2013 

 

 

 

 

 

TABLE OF CONTENTS

  

    Page       SECTION 1. DEFINITIONS 1       1.1 Defined Terms 1 1.2 Other
Definitional Provisions 33       SECTION 2. AMOUNT AND TERMS OF COMMITMENTS 33  
    2.1 Term Commitments 33 2.2 Procedure for Term Loan Borrowing 33 2.3
Repayment of Term Loans 34 2.4 Revolving Commitments 34 2.5 Procedure for
Revolving Loan Borrowing 34 2.6 Swingline Commitment 35 2.7 Procedure for
Swingline Borrowing; Refunding of Swingline Loans 35 2.8 Repayment of Loans 36
2.9 Commitment Fees, etc 37 2.10 Termination or Reduction of Revolving
Commitments 37 2.11 Optional Prepayments 38 2.12 Mandatory Prepayments 38 2.13
Conversion and Continuation Options 39 2.14 Minimum Amounts and Maximum Number
of Eurodollar Tranches 39 2.15 Interest Rates and Payment Dates 39 2.16
Computations of Interest and Fees 40 2.17 Inability to Determine Interest Rate
40 2.18 Pro Rata Treatment and Payments 41 2.19 Requirements of Law 44 2.20
Taxes 45 2.21 Indemnity 48 2.22 Illegality 49 2.23 Mitigation of Costs; Change
of Lending Office 49 2.24 Replacement of Lenders 49 2.25 Incremental Facilities
50 2.26 Incremental Notes 52 2.27 Defaulting Lenders 53 2.28 Cash Collateral 55
2.29 Extensions of Term Loans and Revolving Commitments 56 2.30 Refinancing Debt
58       SECTION 3. LETTERS OF CREDIT 60       3.1 L/C Commitment 60 3.2
Procedure for Issuance of Letter of Credit 61 3.3 Fees and Other Charges 61 3.4
L/C Participations 62 3.5 Reimbursement Obligation of the Borrower 63 3.6
Obligations Absolute 63 3.7 Letter of Credit Payments 63 3.8 Applications 64

 

i

 

 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 4. REPRESENTATIONS AND WARRANTIES 64       4.1 Financial
Condition 64 4.2 No Change 64 4.3 Existence; Compliance with Law 64 4.4
Organizational Power; Authorization; Enforceable Obligations 65 4.5 No Legal Bar
65 4.6 No Material Litigation 65 4.7 No Default 65 4.8 Ownership of Property;
Liens 66 4.9 Intellectual Property 66 4.10 Taxes 66 4.11 Use of Proceeds;
Federal Regulations 67 4.12 ERISA 67 4.13 Investment Company Act 67 4.14
Subsidiaries 67 4.15 Environmental Matters 68 4.16 Accuracy of Information, etc
68 4.17 Security Documents 68 4.18 Solvency 69 4.19 Labor Matters 69 4.20
Patriot Act; OFAC; Anti-Corruption Laws 69 4.21 Material Contracts 70      
SECTION 5. CONDITIONS PRECEDENT 70       5.1 Conditions to Initial Extension of
Credit 70 5.2 Conditions to Each Extension of Credit 71       SECTION 6.
AFFIRMATIVE COVENANTS 72       6.1 Financial Statements 72 6.2 Certificates;
Other Information 73 6.3 Payment of Taxes 74 6.4 Conduct of Business and
Maintenance of Existence, etc.; Compliance 74 6.5 Maintenance of Property;
Insurance 74 6.6 Books and Records; Inspection of Property; Discussions 75 6.7
Notices 75 6.8 Additional Collateral, etc 76 6.9 Further Assurances 78 6.10 Use
of Proceeds 78 6.11 Environmental 79 6.12 Interest Rate Protection 79 6.13
Maintenance of Ratings 79 6.14 Annual Lenders Meeting 79 6.15 Conduct of
Business 79 6.16 Designation of Unrestricted Subsidiaries 79 6.17 Post-Closing
Matters 79

 

ii

 

 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 7. NEGATIVE COVENANTS 79       7.1 Financial Covenant 80
7.2 Indebtedness 81 7.3 Liens 83 7.4 Fundamental Changes 86 7.5 Dispositions of
Property 87 7.6 Restricted Payments 88 7.7 Investments 89 7.8 Optional Payments
of Certain Indebtedness; Modifications of Certain Agreements and Instruments 92
7.9 Transactions with Affiliates 93 7.10 Changes in Fiscal Periods 93 7.11
Negative Pledge Clauses 93 7.12 Clauses Restricting Subsidiary Distributions 94
7.13 Sale Leaseback Transactions 94 7.14 Limitation on Activities of Holdings 94
      SECTION 8. EVENTS OF DEFAULT 95       8.1 Events of Default 95      
SECTION 9. THE AGENTS 98       9.1 Appointment 98 9.2 Delegation of Duties 98
9.3 Exculpatory Provisions 98 9.4 Reliance by the Agents 99 9.5 Non-Reliance on
Agents and Other Lenders 99 9.6 Indemnification 100 9.7 Agent in Its Individual
Capacity 101 9.8 Successor Agents 101 9.9 Authorization to Release Liens and
Guarantees 101 9.10 Lead Arrangers 101 9.11 Administrative Agent May File Proofs
of Claim 102       SECTION 10. MISCELLANEOUS 103       10.1 Amendments and
Waivers 103 10.2 Notices 104 10.3 No Waiver; Cumulative Remedies 105 10.4
Survival of Representations and Warranties 106 10.5 Payment of Expenses;
Indemnification; Limitation of Liability 106 10.6 Successors and Assigns;
Participations and Assignments 107 10.7 Adjustments; Set-off 113 10.8
Counterparts 113 10.9 Severability 114 10.10 Integration 114 10.11 GOVERNING LAW
114 10.12 Submission to Jurisdiction; Waivers 114

 

iii

 

  

TABLE OF CONTENTS

(continued)

 

    Page       10.13 Acknowledgments 115 10.14 Confidentiality 115 10.15 Release
of Collateral and Guarantee Obligations; Subordination of Liens 116 10.16
Accounting Changes 117 10.17 WAIVERS OF JURY TRIAL 117 10.18 PATRIOT ACT 117
10.19 No Advisory or Fiduciary Responsibility 117

 

iv

 

 

APPENDICES:       A-1 Revolving Commitments A-2 Term Commitments     SCHEDULES:
      1.1A Closing Date Indebtedness 4.4 Consents, Authorizations, Filings and
Notices 4.8A Excepted Property 4.8B Real Property 4.14 Subsidiaries 4.17(a) UCC
and Other Filings 4.21 Material Contracts 6.17 Post-Closing Matters 7.2(d)
Existing Indebtedness 7.3(f) Existing Liens 7.7(i) Existing Investments 7.9
Existing Transactions with Affiliates 7.11 Existing Negative Pledge Clauses 7.12
Existing Clauses Restricting Subsidiary Distributions     EXHIBITS:       A-1
Form of Notice of Borrowing A-2 Form of Conversion/Continuation Notice B Form of
Guarantee and Collateral Agreement C Form of Compliance Certificate D Form of
Closing Certificate E-1 Form of Assignment and Assumption E-2 Form of Affiliated
Lender Assignment and Assumption F Form of Solvency Certificate G Form of
Prepayment Notice H-1 Form of Promissory Note (Revolving Loans) H-2 Form of
Promissory Note (Term Loans) I-1 Form of Tax Compliance Certificate (for Foreign
Lenders that Are Not Partnerships for U.S. Federal Income Tax Purposes) I-2 Form
of Tax Compliance Certificate (for Foreign Participants that Are Not
Partnerships for U.S. Federal Income Tax Purposes) I-3 Form of Tax Compliance
Certificate (for Foreign Participants that Are Partnerships for U.S. Federal
Income Tax Purposes) I-4 Form of Tax Compliance Certificate (for Foreign Lenders
that Are Partnerships for U.S. Federal Income Tax Purposes)

 

v

 

  

CREDIT AGREEMENT, dated as of May 31, 2013 (this “Agreement”), among ATLANTIC
AVIATION FBO HOLDINGS LLC, a Delaware limited liability company (“Holdings”),
ATLANTIC AVIATION FBO INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”) and BARCLAYS BANK PLC, as administrative agent
(in such capacity, together with its successors and permitted assigns, the
“Administrative Agent”) and collateral agent (in such capacity, together with
its successors and permitted assigns, the “Collateral Agent”).

  

WITNESSETH:

 

WHEREAS, the Borrower seeks (a) $465,000,000 first lien term loan financing, the
proceeds of which shall be used, together with cash common equity contributed to
the Borrower , (i) to refinance and terminate in full the Closing Date
Indebtedness of the Borrower and release and discharge in full all guarantees
and collateral provided, in each case, in connection therewith (collectively,
the “Closing Date Refinancing”),(ii) to pay related fees and expenses associated
with the foregoing, and (iii) for general corporate purposes, and (b)
$70,000,000 in revolving credit financing, up to $15,000,000 of which shall be
available on the Closing Date for the making of Revolving Loans to be used in
the manner described in the immediately preceding clause (a) and for the
issuance of Letters of Credit, and the remainder thereof to fund working capital
requirements, Permitted Acquisitions and general corporate purposes;

 

WHEREAS, the Lenders are willing to make the credit facilities described herein
available to the Borrower upon and subject to the terms and conditions
hereinafter set forth;

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a first priority
Lien on substantially all of its assets, including a pledge of the Capital Stock
of each of its Restricted Subsidiaries, in each case, to the extent required by
the Loan Documents; and

 

WHEREAS, the Guarantors have agreed to guarantee the Obligations of the Borrower
and to secure such Obligations by granting to the Collateral Agent, for the
benefit of the Secured Parties, a first priority Lien on substantially all of
their respective assets, including a pledge of the Capital Stock of each of
their respective Restricted Subsidiaries, in each case, to the extent required
by the Loan Documents.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1           Defined Terms. As used in this Agreement (including the preamble
and recitals hereof), the terms listed in this Section shall have the respective
meanings set forth in this Section.

 

“ABR”: for any day, a fluctuating rate per annum equal to the greatest of (x)
the rate determined from time to time by the Administrative Agent as its prime
rate in effect at its principal office in New York City, (y) the Federal Funds
Effective Rate plus ½ of 1.00% and (z) the one-month reserve adjusted Eurodollar
Rate plus 1.00% per annum; provided that with respect to any Interest Period, in
no event shall the “ABR” with respect to any Term Loan that is an ABR Loan, be
less than 1.75%.

  

 

 

  

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Accounting Changes”: as defined in Section 10.16.

 

“Acquisition”: any acquisition of a majority controlling interest in the Capital
Stock, or all or substantially all of the assets, of any Person, or of all or
substantially all of the assets constituting a division, product line or
business line of any Person.

 

“Acquired EBITDA”: with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and its
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Restricted Subsidiaries), all as
determined on a consolidated basis for such Acquired Entity or Business.

 

“Acquired Entity or Business”: as defined in the definition of “Consolidated
EBITDA”.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly to direct or cause the direction of the management and policies of
such Person, in either case whether by contract or otherwise.

 

“Affiliated Lender”: a Lender that is the Sponsor or an Affiliate of the Sponsor
(excluding any Purchasing Borrower Party) or the Sponsor’s manager, Macquarie
Infrastructure Management (USA) Inc., or an Affiliate thereof, in each case,
including any fund managed or controlled thereby, or any investment scheme or
similar vehicle or separate managed account related thereto.

 

“Affiliated Lender Assignment Agreement”: an Affiliated Lender Assignment
Agreement, substantially in the form of Exhibit E-2 hereto.

 

“Agent-Related Persons”: each Agent, together with its Related Parties.

 

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.

 

“Agreed Purposes”: as defined in Section 10.14.

 

“Agreement”: as defined in the preamble hereto.

 

“All-in Yield”: as to any Indebtedness, the yield thereof, whether in the form
of interest rate, margin, original issue discount, upfront fees, Eurodollar Rate
floor or ABR floor, or otherwise; provided that original issue discount and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); and provided, further, that “All-In Yield”
shall include neither arrangement fees, underwriting fees, structuring fees,
commitment fees or ticking fees, nor other fees not paid by the Borrower to all
providers of such Indebtedness.

 

“Anti-Corruption Law”: each of (i) the United States Foreign Corrupt Practices
Act of 1977, (ii) the Corruption of Foreign Public Officials Act and (iii) the
Bribery Act 2010, in each case, as amended from time to time.

 

2

 

  

“Applicable Indebtedness”: as defined in the definition of “Weighted Average
Life to Maturity”.

 

“Applicable Margin”: for any day, with respect to the Loans that are (a) ABR
Loans, 1.50% and (b) Eurodollar Loans, 2.50%.

 

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: (a) any Disposition (or series of related Dispositions) of
Property by the Borrower or any of its Restricted Subsidiaries (excluding any
such Disposition permitted by Section 7.5 (other than clauses (e), (f) and (q)
thereof)), in any case which yields Net Cash Proceeds to the Borrower or any of
its Restricted Subsidiaries (valued at the then current principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash proceeds) in
excess of $5,000,000 for such Disposition (or series of related Dispositions)
and (b) in the case of a Restricted Subsidiary, the issuance or sale of any
shares of such Restricted Subsidiary’s Capital Stock to any Person (other than a
Loan Party) yielding Net Cash Proceeds in excess of $5,000,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E-1.

 

“Audited Financial Statements”: the Borrower’s audited consolidated balance
sheet as of December 31, 2012 and the related consolidated statements of income
or operations, shareholders’ equity and cash flows, including the notes thereto,
each for the three fiscal years ended December 31, 2010, December 31, 2011 and
December 31, 2012, reported on by and accompanied by an unqualified report by
KPMG LLP.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that in calculating any Revolving Lender’s Revolving
Extensions of Credit for the purpose of determining such Revolving Lender’s
Available Revolving Commitments pursuant to Section 2.9(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

 

“Bankruptcy Code”: the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et
seq.), as amended and in effect from time to time and the regulations issued
from time to time thereunder.

 

“Barclays”: Barclays Bank PLC.

 

“Benefited Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

3

 

  

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: the business and any services, activities or businesses incidental
or reasonably related or similar to any business or line of business engaged in
by the Borrower or its Restricted Subsidiaries as of the Closing Date or any
business or business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures”: for any period, the aggregate amount incurred that
would, in accordance with GAAP, be included on the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as additions to equipment, fixed
assets, real property or improvements or other capital assets (including,
without limitation, Capital Lease Obligations) (other than any such amounts (i)
made to restore, replace, develop, maintain, improve, upgrade or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with, or subsequently reimbursed out of, insurance proceeds,
indemnity payments, condemnation awards (or payments in lieu of) or damage
recovery proceeds or other settlements relating to any such damage, loss,
destruction or condemnation; (ii) made by the Borrower or any of its Restricted
Subsidiaries as a tenant in leasehold improvements, to the extent reimbursed by
the landlords; or (iii) made as payment of the consideration for any Permitted
Acquisition permitted by Section 7.7(e) (including any property, plant and
equipment obtained as a part thereof)).

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, to the extent
such obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided that, notwithstanding the foregoing, in no event will any lease that
would have been categorized as an operating lease as determined in accordance
with GAAP as of the Closing Date, be considered a capital lease for purposes of
this definition as a result of any changes in GAAP subsequent to the Closing
Date.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation) and
any and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Lender or any Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the applicable Issuing
Lender or Swingline Lender, as applicable, benefiting from such collateral
agrees in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuing Lender or the Swingline
Lender (as applicable) (which documents are hereby consented to by the Lenders).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

4

 

  

“Cash Equivalents”: (a) direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition;

 

(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000;

 

(c) commercial paper of an issuer rated at least A-2 by S&P or P-2 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within one year from the date of
acquisition;

 

(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States government;

 

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

 

(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition;

 

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of any of clauses (a) through (f) of this
definition;

 

(h) marketable short-term money market and similar funds (x) either having
assets in excess of $500,000,000 or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating agency); or

 

(i) other short-term investments utilized by Foreign Subsidiaries in accordance
with the normal investment practices for cash management in investments of a
type analogous to the foregoing.

 

“Cash Management Counterparty”: any Person that (a) is a party to a Cash
Management Document that was a Lender or Agent at the time any such Cash
Management Document was entered into or an Affiliate of such a Lender or Agent
or (b) with respect to any Cash Management Document in effect as of the Closing
Date, is, as of the Closing Date or within 90 days thereafter, a Lender or Agent
or an Affiliate of such a Lender or Agent, in each case in its capacity as party
to a Cash Management Document.

 

“Cash Management Document”: any certificate, agreement or other document
executed by the Borrower or its Restricted Subsidiaries in respect of the Cash
Management Obligations of the Borrower or any Restricted Subsidiary.

 

5

 

  

“Cash Management Obligation”: with respect to the Borrower and its Restricted
Subsidiaries, any direct or indirect liability, contingent or otherwise, of any
such Person in respect of cash management services (including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements) provided after the date hereof (regardless of
whether these or similar services were provided prior to the date hereof by the
Administrative Agent, any Lender or any Affiliate of any of them) by the
Administrative Agent, any Lender or any Affiliate of any of them, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.

 

“Cash Reserve Funds”: for any period, the cash reserves maintained by the
Borrower or its Restricted Subsidiaries that are necessary or prudent, as
reasonably determined by the Borrower in good faith and as certified to the
Administrative Agent pursuant to an officer’s certificate executed by a
Responsible Officer of the Borrower, to be maintained by the Borrower or
Restricted Subsidiaries for the purpose of paying any Capital Expenditures that
are anticipated to become due and payable during the fiscal quarter immediately
following such period, after taking into account any income or other amounts
that are reasonably anticipated to be received by or on behalf of the Borrower
or its Restricted Subsidiaries and be available to fund such payment obligations
during such immediately following fiscal quarter.

 

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

 

“Change of Control”: the occurrence of any of the following:

 

(i) prior to an IPO, the Sponsor or any of its Affiliates shall fail to own and
control, directly or indirectly, beneficially and of record, shares representing
at least 51% of each of the aggregate ordinary voting power represented by the
issued and outstanding equity interests of Holdings,

 

(ii) after an IPO, any “person” or “group” (within the meaning of Rule 13d-5 of
the Securities Exchange Act as in effect on the date hereof), other than the
Sponsor or any of its Affiliates (or any “group” (within the meaning of Rule
13d-5 of the Securities Exchange Act as in effect on the date hereof) of which
the Sponsor or any of its Affiliates is a member, but only if and for so long as
the Sponsor or any of its Affiliates beneficially owns more than 50% of the
relevant voting stock of Holdings owned, directly or indirectly, by such
“group”), shall own, directly or indirectly, beneficially or of record, shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of Holdings, unless the Sponsor or any
of its Affiliates shall own more than such person or group,

 

(iii) after an IPO, during any period of 24 consecutive months, a majority of
the seats (other than vacant seats) of the board of directors of any Parent
Holding Company shall at any time be occupied by Persons who were neither (a)
nominated by the board of directors of such Parent Holding Company nor (b)
appropriated by directors so nominated or

 

(iv) Holdings shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding equity interests of the Borrower.

 

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

 

“Claims”: as defined in the definition of “Environmental Claims”.

 

6

 

  

“Closing Date”: the date on which the conditions precedent set forth in Sections
5.1 and 5.2 shall have been satisfied or waived and the initial Loans hereunder
shall have been funded, which date is May 31, 2013.

 

“Closing Date Indebtedness”: the Indebtedness of the Borrower listed on Schedule
1.1A attached hereto.

 

“Closing Date Refinancing”: as defined in the recitals hereto.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: as defined in the Guarantee and Collateral Agreement.

 

“Collateral Agent”: as defined in the preamble hereto.

 

“Commitment”: as to any Lender, the Term Commitment, the New Term Commitment (if
any) and/or the Revolving Commitment of such Lender.

 

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount”.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”: any trade or business, whether or not
incorporated, that together with Borrower or Holdings is under common control or
treated as a single employer within the meaning of Section 414(b), (c), (m), or
(o) of the Code.

 

“Commonly Controlled Plan”: as defined in Section 4.12(c).

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

 

“Confidential Information”: as defined in Section 10.14.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date. For the
avoidance of doubt, Consolidated Current Assets shall not include deferred taxes
or fair value of the derivative instruments.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness of the Borrower and its Restricted
Subsidiaries and (b) without duplication, all Indebtedness consisting of
Revolving Loans or Swingline Loans, to the extent otherwise included therein.
For the avoidance of doubt, Consolidated Current Liabilities shall not include
accrued interest or accrued taxes, deferred taxes, income taxes payable, fair
value of derivative instruments, accrual of amounts payable pursuant to the
Services Agreement that will only be paid in lieu of Restricted Payments that
would have been permitted to be made at the time of such payment or current
portion of long term Indebtedness of Holdings, the Borrower or any of its
Restricted Subsidiaries.

 

7

 

  

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income (other than with respect to
clause (g) below), the sum of: (a) income tax expense (and franchise taxes in
the nature of income taxes) and foreign withholding tax expense for such period
and any state single business unitary or similar tax, (b) Consolidated Interest
Expense and, to the extent not reflected in Consolidated Interest Expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
and any losses on hedging obligations or other derivative instruments entered
into for the purpose of hedging interest rate risk, (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill impairment), (e) Non-Cash Charges, (f) proceeds of business
interruption insurance received during such period (to the extent not reflected
as revenue or income in such period), (g) charges, losses, or expenses incurred
to the extent covered by indemnification or refunding provisions in any
document, including those pertaining to any Acquisition consummated prior to the
Closing Date, or any insurance, in each case, to the extent so reimbursed, (h)
restructuring costs and fees and expenses directly incurred during such period
as a result of any Permitted Acquisition or any unconsummated Acquisition that,
had such Acquisition been consummated, would have constituted a Permitted
Acquisition, collectively not to exceed 5% of Consolidated EBITDA for such
period, (i) non-cash expenses allocated to the Borrower or any of its Restricted
Subsidiaries by the Sponsor and any cash expenses paid during such period in
accordance with the terms of the Services Agreement that are paid in lieu of
Restricted Payments that would have been permitted to be made at the time of
such payment, and (j) the amount of cost-saving synergies in connection with any
Permitted Acquisition projected by the Borrower in good faith to be realized as
a result of actions taken or expected to be taken during such period (calculated
on a pro forma basis as though such cost-saving synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (1) such cost-saving
synergies are reasonably identifiable and factually supportable, (2) such
cost-saving synergies are commenced within 12 months of the date thereof in
connection with such actions, (3) no cost-saving synergies may be added pursuant
to this clause (j) to the extent duplicative of any expenses or charges relating
thereto that are either excluded in computing Consolidated Net Income or
included (i.e., added back) in computing Consolidated EBITDA for such period,
(4) such adjustments may be incremental to (but not duplicative of) any Pro
Forma Adjustments and (5) the aggregate amount of cost-saving synergies added
pursuant to this clause (j) shall not exceed the amount of such cost-saving
synergies that would be compliant with Regulation S-X under the Securities Act
of 1933, as amended from time to time, and minus, without duplication and to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (I) any unusual or non-recurring income or gains, (II) income
tax credits (to the extent not netted from income tax expense), (III) any other
non-cash income or gain and (IV) any interest income and gains on hedging or
other derivative instruments entered into for the purpose of hedging interest
rate risk, provided that Consolidated EBITDA shall be calculated without giving
effect to (x) any gains or losses from Asset Sales and (y) any gain or loss
recognized in determining Consolidated Net Income for such period in respect of
post-retirement benefits as a result of the application of Financial Accounting
Standards Board Statement No. 106. In addition, (A) there shall be included in
determining Consolidated EBITDA for any period, without duplication, Acquired
EBITDA of any Person acquired pursuant to a Permitted Acquisition by the
Borrower or any of its Restricted Subsidiaries during such period (but not the
Acquired EBITDA of any related Person or business to the extent not so
acquired), to the extent not subsequently sold, transferred or otherwise
disposed of by the Borrower or such Restricted Subsidiary during such period
(each such Person or business acquired and not subsequently so disposed of, an
“Acquired Entity or Business”), based on the actual Acquired EBITDA of such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such Acquisition) and the Pro Forma Adjustments, if any,
applicable thereto; and (B) there shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any of its Restricted Subsidiaries during such
period (each such Person, property, business so sold or disposed of, a “Sold
Entity or Business”), based on the actual Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or Disposition). Further, notwithstanding anything herein to the
contrary, for any applicable period, if the amount of Consolidated EBITDA for
such period attributable to Restricted Subsidiaries that are not Loan Parties
would otherwise exceed 5% of Consolidated EBITDA for such period, any such
amount in excess of 5% of Consolidated EBITDA for such period shall not be
included for purposes of calculating Consolidated EBITDA for such period to the
extent there are restrictions on the ability of such Restricted Subsidiaries to
make cash dividends or other distributions (including pursuant to intercompany
loans) to a Loan Party during such period.

 

8

 

  

“Consolidated Intangibles”: all assets of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis, that would, in conformity with
GAAP, be classified as intangible assets on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as at such date, including unamortized
debt discount and expense, unamortized organization and reorganization expense,
costs in excess of the fair market value of acquired companies, patents,
trademarks or service marks, franchises, trade names, goodwill and the amount of
all write-ups in the book value of assets resulting from any revaluation thereof
(other than revaluations arising out of foreign currency valuations in
conformity with GAAP).

 

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations), net of interest
income, of the Borrower and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of the Borrower and its Restricted
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under swap agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP excluding, without duplication, (a) extraordinary
items for such period, (b) the cumulative effect of a change in accounting
principles during such period, to the extent included in such net income (loss),
(c) cash costs in connection with the Transactions, (d) any non-recurring fees
and expenses incurred during such period, or any amortization thereof for such
period, in connection with any Acquisition, investment, asset disposition, sale
of any Restricted Subsidiary of the Borrower, issuance or repayment of
Indebtedness, issuance of equity interests (including in connection with any
registration of securities or exchange offer), refinancing transaction or
amendment or modification of any debt instrument and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, (e) any earnouts, purchase price adjustments or similar obligations
in connection with any Acquisition, investment, asset disposition or sale of any
Restricted Subsidiary of the Borrower, (f) the after-tax effect of any income
(or loss) for such period attributable to the early extinguishment of
Indebtedness (or any cancellation of Indebtedness), (g) the income (or deficit)
of any Person accrued prior to the date it becomes a Restricted Subsidiary or is
merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries, (h) the income (or deficit) of any Unrestricted Subsidiary or any
other Person (other than a Restricted Subsidiary) in which the Borrower or any
of its Restricted Subsidiaries has an ownership interest, except to the extent
that any such income is actually received by the Borrower or such Restricted
Subsidiary in the form of dividends or similar distributions during such period,
(i) any amounts distributed to Holdings pursuant to Section 7.6(c), and (j) the
undistributed earnings of any Restricted Subsidiary (other than a Guarantor) of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is not at the time permitted
by the terms of any Contractual Obligation (other than under any Loan Document)
or Requirement of Law applicable to such Restricted Subsidiary.

 

9

 

  

“Consolidated Net Tangible Assets”: at any date, the amount equal to (a)
Consolidated Total Assets at such date minus (b) the sum of (i) Consolidated
Intangibles at such date and (ii) Consolidated Current Liabilities at such date.

 

“Consolidated Senior Secured Debt”: as of any date of determination,
Consolidated Total Debt outstanding on such date that is secured by a Lien on
any asset or property of the Borrower or any Restricted Subsidiary but excluding
any such Indebtedness in which the applicable Liens are subordinated to the
Liens securing the Obligations.

 

“Consolidated Total Assets”: at any date, all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Subsidiaries at
such date.

 

“Consolidated Total Debt”: as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date of the types described in clauses (a), (c), (e), (g)
and (h) of the definition of Indebtedness (but in the case of clause (h), only
as it relates to Indebtedness of the type referred to in clauses (a), (c), (e)
and (g) of such definition) minus unrestricted cash and Cash Equivalents as
shown on the balance sheet on a consolidated basis of the Borrower and its
Restricted Subsidiaries (it being understood that cash and Cash Equivalents on
deposit in an account in which the Collateral Agent has a perfected Lien
constitutes unrestricted cash for purposes hereof).

 

“Consolidated Total Leverage Ratio”: as at the last day of any fiscal quarter of
the Borrower, the ratio of (a) Consolidated Total Debt as of such day to (b)
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the four
fiscal quarter period ending on such date.

 

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Curable Period”: as defined in Section 7.1(b).

 

“Cure Amount”: as defined in Section 7.1(b).

 

“Cure Right”: as defined in Section 7.1(b).

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Declining Lender”: as defined in Section 2.29(c).

 

10

 

  

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: subject to Section 2.27(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Lender, any Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or any Swingline Lender in writing that
it does not intend to comply with such Lender’s funding obligations hereunder,
or has made a public statement to that effect (unless such writing or public
statement relates to such Lenders’ obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) after
the date hereof, has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other Federal or state regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.27(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Lender, each Swingline Lender and
each Lender.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposed EBITDA”: with respect to any Sold Entity or Business for any period,
the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

 

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

11

 

  

“Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital
Stock) prior to the date that is 91 days after the Latest Term Maturity Date,
(b) matures or is mandatorily redeemable or subject to mandatory repurchase or
redemption or repurchase at the option of the holders thereof, in each case in
whole or in part and whether upon the occurrence of any event, pursuant to a
sinking fund obligation on a fixed date or otherwise (including as the result of
a failure to maintain or achieve any financial performance standards), prior to
the date that is 91 days after the Latest Term Maturity Date (other than (i)
upon payment in full of the Obligations as defined therein (other than
indemnification and other contingent obligations not yet due and owing) or (ii)
upon a “change of control”; provided that any payment required pursuant to this
clause (ii) is contractually subordinated in right of payment to the Obligations
on terms reasonably satisfactory to the Administrative Agent) or (c) are
convertible or exchangeable, automatically or at the option of any holder
thereof, into any Indebtedness, Capital Stock or other assets other than
Qualified Capital Stock; provided that if such Capital Stock is issued to any
plan for the benefit of employees of Holdings, the Borrower or its Restricted
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by Holdings, the Borrower or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Capital Stock held by any present or former officers, consultants, directors
or employees (and their spouses, former spouses, heirs, estates and assigns) of
Holdings, the Borrower or any of its Restricted Subsidiaries upon the death,
disability, engaging in competitive activity or termination of employment of
such officer, director, consultant or employee or pursuant to any equity
subscription, shareholder, employment or other agreement shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Holdings, the Borrower or any of its Restricted Subsidiaries.

 

“Documentation Agent”: Wells Fargo Securities, in its capacity as documentation
agent.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any direct or indirect Subsidiary organized under the
Laws of any jurisdiction within the United States other than any such Subsidiary
directly owned by a Foreign Subsidiary.

 

“Environmental Claims”: any and all actions, suits, orders, decrees, demands,
demand letters, claims, liens, notices of noncompliance, violation or potential
responsibility or investigation (other than internal reports prepared by
Holdings, the Borrower or its Restricted Subsidiaries (a) in the ordinary course
of such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or Disposition of real estate) or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, (ii) any
and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, Release or threatened Release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials) or the environment including,
without limitation, ambient air, surface water, groundwater, land surface and
subsurface strata and natural resources such as wetlands, and (iii) any and all
Claims by any third party regarding environmental liabilities or obligations
assumed or assigned by contract or operation of law.

 

12

 

 

“Environmental Laws”: Laws relating to pollution, the protection of the
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources, or human
health or safety (to the extent relating to human exposure to Hazardous
Materials), or Hazardous Materials.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Event” as defined in Section 4.12(a).

 

“E-System”: any electronic system, including Intralinks®, ClearPar® and
SyndTrak® and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent, any of its
Affiliates or agents or any other Person, providing for access to data protected
by passcodes or other security system.

 

“Eurocurrency Reserve Requirements”: with respect to any Interest Period and for
any Eurodollar Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of the United States
Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to any Interest Period for any Eurodollar
Loan or any ABR Loan based upon the ABR determined pursuant to clause (z) of the
definition thereof (a) the rate per annum determined by the Administrative Agent
to be the offered rate appearing on the page of the Reuters Screen which
displays an average British Bankers Association Interest Settlement Rate or, if
the rate mentioned in this clause (a) does not appear on such page or service or
if such page or service is not available, then (b) the rate per annum determined
by the Administrative Agent to be the offered rate on such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate or, if the rates in clauses (a) and (b) are not available, the
Administrative Agent’s offered quotation rate to first class banks in the London
interbank market, in each case by 11:00 A.M. (London, England time) two Business
Days prior; provided that, with respect to any Interest Period, in no event
shall the “Eurodollar Base Rate” with respect to any Term Loan that is a
Eurodollar Loan or an ABR Loan based upon the ABR determined pursuant to clause
(z) of the definition thereof, be less than 0.75%.

 

“Eurodollar Loan”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

 

 

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

13

 

 

“Excess Cash Flow”: for any fiscal year of the Borrower, without duplication, an
amount equal to (a) Consolidated EBITDA for such fiscal year, plus (b) any
decrease in the amount of Cash Reserve Funds, plus (c) if there was a net
decrease in Consolidated Working Capital during such period, the amount of such
net decrease, minus (d) if there was a net increase in Consolidated Working
Capital during such period the amount of such net increase, minus (e)
Consolidated Interest Expense actually paid in cash during such fiscal year,
minus (f) all Taxes actually paid in cash during such fiscal year (including any
amounts paid by the Borrower under the Tax Sharing Agreement), minus (g) Capital
Expenditures made in cash during such fiscal year (excluding any reimbursement
or other third party payments from private or governmental entities and other
Capital Expenditures financed with Indebtedness (other than Revolving Loans) or
funded with the proceeds of Capital Stock or a capital contribution), minus (h)
the cash purchase price paid in such fiscal year in connection with Permitted
Acquisitions made during such fiscal year to the extent funded with internally
generated cash flows, minus (i) regularly scheduled principal amortization
payments made in cash pursuant to Section 2.8 or with respect to other
Consolidated Total Debt during such fiscal year (other than any such payments
funded with the proceeds of an issuance of Capital Stock or capital contribution
or other Indebtedness incurred by the Borrower or its Restricted Subsidiaries),
and minus (j) any increase in the amount of Cash Reserve Funds.

 

“Excess Cash Flow Percentage”: with respect to any fiscal year with respect to
which Excess Cash Flow is measured (i) 0% if the Consolidated Total Leverage
Ratio as of the last day of such fiscal year is less than 4.25:1.00 and (ii) 50%
if the Consolidated Total Leverage Ratio as of the last day of such fiscal year
is equal to or greater than 4.25:1.00.

 

“Excluded Hedge Obligation”: with respect to any Guarantor, any Hedge Guarantee
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedge Guarantee Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Hedge Guarantee Obligation. If a Hedge Guarantee Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedge Guarantee Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Sections 2.23 or 2.24)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Extended L/C Commitments”: as defined in Section 2.29(d).

 

“Extended Lender Obligations”: as defined in Section 2.29(d).

 

“Extended Revolving Commitments”: as defined in Section 2.29(d).

 

14

 

  

“Extended Revolving Loans”: as defined in Section 2.29(d).

 

“Extended Term Loans”: as defined in Section 2.29(d).

 

“Extending Lender”: as defined in Section 2.29(c).

 

“Extension Amendment”: as defined in Section 2.29(e).

 

“Extension Date”: as defined in Section 2.29(f).

 

“Extension Election”: as defined in Section 2.29(c).

 

“Extension Request”: as defined in Section 2.29(a).

 

“Facilities”: collectively, the Term Facility and the Revolving Facility.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“FBO”: fixed based operation.

 

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to the Person acting as the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December and (b) the last day of the Revolving Commitment Period.

 

“Financial Condition Covenant”: as defined in Section 7.1(b)(i).

 

“Foreign Lender”: (a) each Lender (or the Administrative Agent) that is a
foreign person as defined in Treasury Regulations Section 1.1441-1(c)(2) or (b)
each Lender (or the Administrative Agent) that is a wholly-owned domestic entity
that is disregarded for United States federal tax purposes under Treasury
Regulations Section 301.7701-2(c)(2) as an entity separate from its owner and
whose single owner is a foreign person within the meaning of Treasury
Regulations Section 1.1441-1(c)(2).

 

“Foreign Subsidiary”: any direct or indirect Subsidiary that is not a Domestic
Subsidiary.

 

15

 

  

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender’s outstanding L/C Obligations with
respect to Letters of Credit issued by such Issuing Lender other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to any Swingline Lender, such
Defaulting Lender’s Revolving Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“FSHCO”: any Domestic Subsidiary substantially all of the assets of which
constitute the Capital Stock of and/or Indebtedness owing by Foreign
Subsidiaries, intellectual property relating to such Foreign Subsidiaries, and
any other assets incidental thereto.

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, to be executed and delivered by Holdings, the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit B,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any Indebtedness, net worth, working capital
earnings, leases, dividends or other distributions upon the stock or equity
interests (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or Disposition of assets or any
Investment permitted under this Agreement. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

16

 

  

“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, asbestos and polychlorinated biphenyls; (b) any chemicals, wastes,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, waste, material or
substance which is prohibited, restricted or regulated by or with respect to
which liability is imposed under any Environmental Law.

 

“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, in each case, entered into by the Borrower or any of its
Restricted Subsidiaries.

 

“Hedge Counterparty”: any Person that (a) is a party to a Hedge Agreement that
was a Lender or Agent at the time any such Hedge Agreement was entered into or
an Affiliate of such a Lender or Agent or (b) with respect to any Hedge
Agreement in effect as of the Closing Date, is, as of the Closing Date or within
90 days thereafter, a Lender or Agent or an affiliate of such a Lender or Agent,
in each case in its capacity as party to a Hedge Agreement.

 

“Hedge Guarantee Obligation”: with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Holdings”: as defined in the preamble hereto.

 

“Holdings Letter of Credit”: the standby letter of credit issued by Wells Fargo
Bank, National Association or any of its branches or affiliates for the account
of Holdings dated November 29, 2012, or any amendment, modification, extension,
or replacement thereof.

 

“Immaterial Subsidiary”: any Restricted Subsidiary of the Borrower that, as of
the last day of the most recently ended four fiscal quarter period ending on or
prior to the date of determination, does not have (a) assets in excess of 5% of
Consolidated Total Assets, individually, or, when combined with the assets of
all other Immaterial Subsidiaries subject to an event described in Section
8.1(f) hereof as of such date of determination, 5% of Consolidated Total Assets
and (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such date in excess of 5% of the Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for such period, individually or, when combined
with the Consolidated EBITDA of all other Immaterial Subsidiaries subject to an
event described in Section 8.1(f) hereof as of such date of determination, 5% of
the Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period.

 

“Increased Amount Date”: as defined in Section 2.25(a).

 

“Incremental Amount”: (x) $50,000,000 plus (y) an unlimited amount so long as
the Senior Secured Leverage Ratio as of the most recently ended fiscal quarter
prior to the incurrence of any Incremental Commitment or issuance of Incremental
Notes, calculated on a pro forma basis, after giving effect to such incurrence
or issuance (and after giving pro forma effect to the incurrence of the entire
committed amount of such additional amount) as if such incurrence or issuance
had occurred on the first day of such fiscal quarter, shall be no greater than
3.25:1.00 (it being understood that for purposes of calculating the Senior
Secured Leverage Ratio, any amount incurred pursuant to clause (x) or (y) shall
be treated as if such amount is Consolidated Senior Secured Debt, regardless of
whether such amount is actually secured on a pari passu basis with the
Obligations, secured on a junior basis with the Obligations or unsecured).

 

17

 

  

“Incremental Commitments”: as defined in Section 2.25(a).

 

“Incremental Joinder Agreement”: as defined in Section 2.25(a).

 

“Incremental Notes”: as defined in Section 2.26(a).

 

“Incremental Notes Effective Date”: as defined in Section 2.26(b)(i).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than (i)
trade payables, accrued expenses, current accounts and similar obligations
incurred in the ordinary course of such Person’s business and (ii) earn-outs and
other contingent payments in respect of acquisitions except as and to the extent
that the liability on account of any such earn-out or contingent payment appears
in the liabilities section of the balance sheet of such Person), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property, in which case only the lesser of the amount of such
obligation and the fair market value of such Property shall constitute
Indebtedness), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Capital Stock and (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above.

 

“Indemnified Liabilities”: as defined in Section 10.5(a).

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee”: as defined in Section 10.5(a).

 

“In Permanent Reduction of the Revolving Commitments”: with respect to a
prepayment of the Revolving Loans, that the Revolving Commitment of each
Revolving Lender shall automatically and permanently be reduced by an amount
equal to such Revolving Lender’s ratable share of the aggregate of principal
prepaid along with a permanent reduction of the Swingline Commitment solely at
such time as the Revolving Commitments are reduced to an amount equal to the
Swingline Commitment so that at no time will the Revolving Commitments be less
than the Swingline Commitment, effective as of the date that such prepayment is
made.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; in each case in (a) and
(b) above, undertaken under U.S. federal, state or foreign law, including the
Bankruptcy Code.

 

18

 

  

“Insolvent”: pertaining to a condition of Insolvency.

 

“Instrument”: as defined in the Guarantee and Collateral Agreement.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether registered or
unregistered, and whether arising under United States, multinational or foreign
Laws or otherwise, including, without limitation, copyrights and copyright
applications, domain names, patents and patent applications, trademarks and
trademark applications, trade names, all goodwill associated with such
trademarks and trade names, technology, trade secrets, know-how and processes,
and all other intellectual property rights, including the right to receive all
proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
of March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each date occurring at three month intervals and the last day of
such Interest Period, (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, or
(with the consent of each affected Lender under the relevant Facility) twelve
months thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six or (with the consent of each affected Lender under the relevant Facility)
twelve months thereafter; provided that all of the foregoing provisions relating
to Interest Periods are subject to the following:

 

(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)         any Interest Period that would otherwise extend beyond the
scheduled Revolving Termination Date or beyond the date final payment is due on
the Term Loans shall end on the Revolving Termination Date or such due date, as
applicable; and

 

(iii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investments”: as defined in Section 7.7.

 

“IPO”: the initial offering by Holdings (or any Parent Holding Company) of its
Capital Stock to the public by means of an offering registered with the SEC or
any comparable foreign Governmental Authority.

 

“IRS”: the United States Internal Revenue Service.

 

19

 

  

“Issuing Lenders”: (a) the Administrative Agent or any of its Affiliates and (b)
any other Revolving Lender from time to time selected by the Joint Bookrunners
as an Issuing Lender and reasonably acceptable to the Borrower and the
Administrative Agent. In the event that there is more than one Issuing Lender at
any time, references herein and in the other Loan Documents to the Issuing
Lender shall be deemed to refer to the Issuing Lender in respect of the
applicable Letter of Credit or to all Issuing Lenders, as the context requires.

 

“Joint Bookrunners”: Barclays, Macquarie Capital and Wells Fargo Securities, in
their capacities as joint bookrunners.

 

“Latest Term Maturity Date”: at any date of determination, the latest maturity
date applicable to any tranche of Term Loans hereunder at such time, in each
case as extended in accordance with this Agreement from time to time.

 

“Laws”: collectively, federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Authority.

 

“L/C Commitment”: $35,000,000.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender.

 

“Lead Arrangers”: Barclays, Macquarie Capital and Wells Fargo Securities, in
their capacities as joint lead arrangers.

 

“Lenders”: as defined in the preamble hereto, and each of their respective
successors and assigns as permitted hereunder.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: the collective reference to this Agreement, the Security
Documents, the Applications, the Notes (if any), any Incremental Joinder
Agreements and any amendment, restatement, amendment and restatement, waiver,
supplement and/or other modification to any of the foregoing.

 

“Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.

 

“Macquarie Capital”: Macquarie Capital (USA) Inc.

 

20

 

  

“Macquarie Lender”: MIHI LLC.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments under such Facility, the holders of more than 50% of
the Revolving Commitments under such Facility).

 

“Material Adverse Effect”: a material adverse effect on and/or material adverse
developments with respect to (i) the business, assets, liabilities (actual or
contingent), operations, financial condition or operating results of Holdings,
the Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the ability
of any Loan Party to fully and timely perform its Obligations, (iii) the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent, any Lender or any Secured
Party under any Loan Document.

 

“MidFirst”: MidFirst Bank, a federally chartered savings association.

 

“Minimum Collateral Amount”: at any time, as to Cash Collateral consisting of
cash or deposit account balances, an amount equal to 103% of the Fronting
Exposure of all Issuing Lenders with respect to Letters of Credit issued and
outstanding at such time.

 

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

 

“Mortgage”: any mortgage, deed of trust, hypothec or other similar document made
by any Loan Party in favor of, or for the benefit of, the Collateral Agent for
the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded), as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan”: a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, as to which Holdings, the Borrower or any Commonly
Controlled Entity has any obligation or liability, contingent or otherwise.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event
received by the Borrower or any Restricted Subsidiary, net of broker’s fees and
commissions, attorneys’ fees, accountants’ fees, investment banking fees,
consulting fees, amounts (including premiums or penalties, if any) required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset which is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document), amounts
required to be applied to the repayment of customer deposits, other reasonable
fees and expenses (including legal fees and expenses) actually incurred by the
Borrower or any Restricted Subsidiary in connection therewith, taxes paid or
reasonably estimated to be payable by the Borrower or such Restricted Subsidiary
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and any escrow or reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of the
applicable Asset Sale undertaken by the Borrower or any Restricted Subsidiaries
or other liabilities in connection with such Asset Sale (provided that upon
release of any such escrow or reserve, the amount released shall be considered
Net Cash Proceeds) and (b) in connection with any (i) Qualified Equity Issuance
or (ii) issuance or sale of debt securities or instruments or the incurrence of
Indebtedness, in each case, the cash proceeds received from such issuance or
incurrence, net of transaction costs, attorneys’ fees, investment banking fees,
accountants’ fees, consulting fees, underwriting discounts and commissions,
placement fees and other reasonable fees and expenses (including legal fees and
expenses) actually incurred in connection therewith.

 

21

 

 

 “New Extending Lender”: as defined in Section 2.29(c).

 

“New Revolving Lender”: as defined in Section 2.25(a).

 

“New Term Commitments”: as defined in Section 2.25(a).

 

“New Term Lender”: as defined in Section 2.25(a).

 

“New Term Loans”: as defined in Section 2.25(c).

 

“Non-Cash Charges”: (a) any impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (b) all non-cash losses from investments recorded
using the equity method, (c) stock-based compensation expense, (d) other
non-cash charges (provided that if any non-cash charges referred to in this
clause (d) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period), (e)
without duplication, any non-cash impairment charges or asset write-off or
write-down resulting from the application of Accounting Standards Codification
350, Intangibles – Goodwill and Other, Accounting Standards Codification 360,
Property, Plant and Equipment, and Accounting Standards Codification 805,
Business Combinations, in each case excluding any non-cash charge in respect of
an item that was included in Consolidated Net Income in a prior period, and (f)
non-cash costs and expenses incurred as a result of the application of purchase
accounting in respect of any Permitted Acquisition.

 

“Non-Defaulting Lender”: as to any Facility, a Lender thereunder that is not a
Defaulting Lender.

 

“Non-Extended L/C Commitments”: as defined in Section 2.29(b).

 

“Non-Extended Lender Obligations”: as defined in Section 2.29(b).

 

“Non-Extended Revolving Commitments”: as defined in Section 2.29(b).

 

“Non-Extended Revolving Loans”: as defined in Section 2.29(b).

 

“Non-Extended Term Loans”: as defined in Section 2.29(b).

 

“Non-Guarantor Subsidiary”: any Restricted Subsidiary of the Borrower which is
not a Subsidiary Guarantor.

 

“Nonrenewal Notice Date”: as defined in Section 3.1(a).

 

“Note”: any promissory note evidencing any Loan.

 

22

 

  

“Notice of Intent to Cure”: as defined in Section 7.1(b).

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans, and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent, any Issuing Lender
or any Lender (or, in the case of Specified Hedge Agreements and Cash Management
Documents of the Borrower or any of its Restricted Subsidiaries to the
Administrative Agent, the Collateral Agent, any Lender, any Hedge Counterparty,
any Cash Management Counterparty or any of their Affiliates), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement, any Cash Management Document, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that (a) obligations of the Borrower or any of its
Restricted Subsidiaries under any Specified Hedge Agreement or Cash Management
Document shall be secured and guaranteed pursuant to the Security Documents only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under any Specified Hedge Agreements or Cash Management Documents.
Notwithstanding the foregoing, Excluded Hedge Obligations shall not constitute
Obligations.

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“OKC”: Atlantic Aviation Oklahoma City, Inc., a Delaware corporation.

 

“OKC Obligations”: the Guarantee Obligations of Holdings in an aggregate
principal amount not to exceed $5,700,000 plus accrued and unpaid interest and
fees arising under the (i) Guaranty Agreement, dated as of June 25, 2010, by
Holdings, in favor of MidFirst as lender under the Construction Loan Agreement,
dated as of June 25, 2010 between OKC and MidFirst, and (ii) Guaranty Agreement,
dated as of September 18, 2012, by Holdings, in favor of MidFirst as a lender
under the Construction Loan Agreement, dated as of September 18, 2012 between
OKC and MidFirst.

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”: any and all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 2.23 or 2.24).

 

23

 

  

“Parent Holding Company”: any direct or indirect parent of Holdings who does not
hold Capital Stock in any other Person (except for any other Parent Holding
Company or Holdings).

 

“Participant”: as defined in Section 10.6(h).

 

“Participant Register”: as defined in Section 10.6(h).

 

“PATRIOT Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: any Acquisition, if such Acquisition complies with the
following criteria:

 

(a)          no Default or Event of Default shall be in effect immediately prior
or after giving effect to such Acquisition;

 

(b)          immediately before and immediately after giving pro forma effect to
any such Permitted Acquisition, Borrower’s Consolidated Total Leverage Ratio
shall be less than the Consolidated Total Leverage Ratio currently applicable
pursuant to Section 7.1(a) (including any Pro Forma Adjustments);

 

(c)          any Indebtedness or Liens assumed or incurred in connection with
such Acquisition shall comply with the provisions of Sections 7.2 and 7.3, as
applicable;

 

(d)          any acquired Person shall be engaged in the same or a related
business as the Loan Parties and shall become a Guarantor to the extent required
by and otherwise comply with the provisions of Section 6.8; and

 

(e)          prior to the consummation of such Acquisition, the Borrower shall
have delivered to the Administrative Agent such financial statements (including
any pro forma financial statements) with respect to the business or Person to be
acquired which are available to the Borrower.

 

“Permitted Investors”: the collective reference to the Sponsor and its
Affiliates (but excluding, any portfolio companies of the foregoing).

 

“Permitted Refinancing Debt”: Indebtedness incurred in connection with any
refinancing, extension, renewal, or replacement of Indebtedness permitted by
Section 7.2(h)(ii).

 

“Permitted Refinancing Requirements”: the following requirements with respect to
any Permitted Refinancing Debt:

 

(a)          the principal amount of such Permitted Refinancing Debt does not
exceed the principal amount of the Refinanced Debt except by an amount equal to
the unpaid accrued interest and premium thereon, defeasance costs and other
reasonable amounts paid and fees and expenses incurred in connection with the
Permitted Refinancing Debt;

 

24

 

  

(b)          no Person shall be an obligor or guarantor of such Permitted
Refinancing Debt except to the extent that such Person was such an obligor or
guarantor in respect of the Refinanced Debt at the times of the incurrence of
the Permitted Refinancing Debt;

 

(c)          such Permitted Refinancing Debt (1) shall have a Weighted Average
Life to Maturity at least equal to or later than the Weighted Average Life to
Maturity of the Refinanced Debt and (2) shall have a final maturity date equal
to or later than the final maturity date of the Refinanced Debt;

 

(d)          if the Refinanced Debt is (1) secured, (A) the Permitted
Refinancing Debt shall only be secured on the same basis (including relative
priority, unless such Permitted Refinancing Debt is secured on a junior basis to
such Refinanced Debt) as the Refinanced Debt, and subject to customary
intercreditor arrangements on terms reasonably acceptable to the Administrative
Agent and (B) no Lien relating thereto shall be expanded to cover any additional
Property of the Borrower or any Restricted Subsidiary or (2) subordinated in
right of payment to the Obligations, the Permitted Refinancing Debt shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Refinanced Debt; and

 

(e)          the Net Cash Proceeds of such Permitted Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to repayment of
the Refinanced Debt.

 

“Permitted Sale Leaseback Transaction”: any Sale Leaseback Transaction in
respect of property consisting of equipment or capital assets so sold pursuant
to such Sale Leaseback Transaction solely for cash consideration in an amount
not less than the fair market value thereof so long as the Borrower shall comply
with Section 2.12(b).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a relevant time, any employee pension benefit plan (other than a
Multiemployer Plan) as defined in Section 3(2) of ERISA and in respect of which
Holdings, the Borrower or any of their respective Subsidiaries has any
obligation or liability, contingent or otherwise.

 

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

 

“Pro Forma Adjustments”: for any period, the reduction in costs and related
adjustments that (i) were directly attributable to any Acquisition that occurred
during the four quarter period or after the end of the four quarter period and
on or prior to the applicable calculation date and calculated on a basis that is
consistent with Regulation S-X under the Securities Act of 1933, as amended from
time to time, and any successor statute or (ii) such other adjustments as are
reasonably acceptable to the Administrative Agent.

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock and Intellectual Property.

 

“Purchasing Borrower Party”: Holdings, the Borrower or any of its Restricted
Subsidiaries that becomes an Assignee pursuant to Section 10.6(b).

 

25

 

  

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Equity Issuance”: any issuance by Holdings or any direct or indirect
parent of Holdings of its Capital Stock (other than Disqualified Capital Stock)
in a public or private offering which has been contributed directly or
indirectly in cash as common equity to Holdings and from Holdings to the
Borrower.

 

“Recipient”: (a) the Administrative Agent and (b) any Lender, as applicable.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary, in an amount for each such event
exceeding $5,000,000.

 

“Refinanced Debt”: with respect to any Permitted Refinancing Debt, the
applicable Indebtedness refinanced, extended, renewed or replaced or by such
Permitted Refinancing Debt.

 

“Refinancing Amendment”: an amendment to this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, among the
Borrower, the Administrative Agent and the lenders providing Refinancing Debt,
effecting the incurrence of such Refinancing Debt in accordance with Section
2.30.

 

“Refinancing Debt” has the meaning specified in Section 2.30.

 

“Refinancing Notes”: one or more series of senior unsecured notes or loans, or
senior secured notes or loans (which Indebtedness, if secured, may either have
the same Lien priority as the Obligations or may be secured by a Lien ranking
junior to the Lien securing the Obligations), in each case issued in respect of
a refinancing of outstanding Indebtedness of the Borrower under any one or more
tranches of Term Loans or all or any portion of the Incremental Notes with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld, delayed or conditioned); provided that:

 

(a)          such Refinancing Notes shall not have a principal or commitment
amount (or accreted value) greater than the Term Loans or Incremental Notes, as
applicable, being refinanced (excluding accrued interest, fees, discounts,
premiums or expenses);

 

(b)          such Refinancing Notes shall not mature or have a Weighted Average
Life to Maturity prior to the date that is 91 days after the Latest Term
Maturity Date in effect at the time of such refinancing;

 

(c)          such Refinancing Notes shall not be subject to any amortization or
other scheduled payments of principal prior to the Latest Term Maturity Date or
be subject to any mandatory prepayment or redemption provisions or rights (other
than customary asset sale or change of control provisions);

 

(d)          such Refinancing Notes shall have terms and conditions (other than
terms with respect to interest rate and optional prepayment or redemption) that
are substantially identical to, or less favorable, taken as a whole, to the
lenders or noteholders, as applicable, providing such Refinancing Notes than the
terms and conditions of this Agreement, except for covenants or other provisions
applicable only during periods after the Latest Term Maturity Date in effect at
the time of such refinancing; and

 

26

 

  

(e)          shall not be guaranteed by any Person that is not a Guarantor; and

 

(f)          the Net Cash Proceeds of such Refinancing Notes shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans or Incremental Notes being so refinanced.

 

“Refinancing Revolving Facility” has the meaning specified in Section 2.30.

 

“Refinancing Term Facility” has the meaning specified in Section 2.30.

 

“Refunded Swingline Loans”: as defined in Section 2.7(b).

 

“Register”: as defined in Section 10.6(b)(iv).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary for its own account in connection therewith that are not paid to the
Administrative Agent pursuant to Section 2.12(b) as a result of the delivery of
a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice signed on behalf of the Borrower or any
Restricted Subsidiary by a Responsible Officer stating that the Borrower or such
Restricted Subsidiary (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale (other than an Asset Sale described in clause (b) of the definition
thereof) or Recovery Event to acquire or repair assets useful in its (or such
Subsidiary’s) Business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount contractually
committed to be expended prior to the relevant Reinvestment Prepayment Date (a
“Committed Reinvestment Amount”), or actually expended prior to such date, in
each case to acquire or repair assets useful in the Business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 365 days after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which the Borrower or any Restricted Subsidiary shall have determined not to
acquire or repair assets useful in its or such Restricted Subsidiary’s business
or in connection with a Permitted Acquisition with such portion of such
Reinvestment Deferred Amount.

 

“Related Parties”: as to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
deposit, dumping, emptying, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment, or into or out of any
property.

 

27

 

  

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: with respect to any Single Employer Plan, any of the events
set forth in Section 4043(c) of ERISA, other than those events as to which the
thirty day notice period has been waived by the PBGC in accordance with the
regulations thereunder.

 

“Representatives”: as defined in Section 10.14.

 

“Repricing Event”: (i) any amendment, amendment and restatement or other
modification of any Loan Document that has the effect of reducing the All-in
Yield then in effect for the Term Loans, (ii) all or any portion of the Term
Loans are prepaid pursuant to Section 2.11 or 2.12(a) with the Net Cash Proceeds
of issuances, offerings or placement of Indebtedness, or refinanced
substantially concurrently with the incurrence of, or conversion of the loans
thereunder into, new Indebtedness that has an effective All-in Yield lower than
the All-in Yield in effect for the Term Loans so prepaid or (iii) any Lender is
replaced pursuant to Section 2.24(c)(y) as a result of its failure to consent to
an amendment, amendment and restatement or other modification of any Loan
Document that would have the effect of reducing the All-in Yield then in effect
for the Term Loans.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding;
provided that for purposes of determining the Required Lenders at any time,
there shall be excluded from such calculation that portion of the aggregate
unpaid principal amount of the Term Loans then outstanding that are held by
Affiliated Lenders. Such portion of the Commitments, the sum of the aggregate
unpaid principal amount of the Term Loans then outstanding and the Revolving
Commitments or, the Revolving Extensions of Credit then outstanding, as
applicable, held or deemed held by a Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders at any time.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), chief operating officer, controller or treasurer (or
similar title) of Holdings or the Borrower, as applicable, or (with respect to
Section 6.7) any Restricted Subsidiary and, with respect to financial matters,
the chief financial officer (or similar title) or treasurer (or similar title)
of Holdings or the Borrower, as applicable.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Commitment Period”: the period commencing on the Closing Date to but
excluding the Revolving Termination Date.

 

28

 

 

“Revolving Commitments”: as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth opposite such Lender’s name on Appendix A-1, or, in the Assignment and
Assumption (or Incremental Joinder Agreement, as the case may be) pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Revolving
Commitments on the Closing Date is $70,000,000.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Facility”: the Revolving Commitments and the Revolving Loans made
thereunder.

 

“Revolving Facility Increase”: as defined in Section 2.25(a).

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4, and for the avoidance of doubt, to
include any Revolving Loans made in connection with a Revolving Facility
Increase. Unless the context shall otherwise require, “Revolving Loans” shall
include any Extended Revolving Loans and any loans under the Refinancing
Revolving Facility.

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments of all Lenders or, at any time after the Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Loans then outstanding constitutes
of the aggregate principal amount of the Revolving Loans then outstanding,
provided that in the event that the Revolving Loans are paid in full prior to
the reduction to zero of the Revolving Extensions of Credit, the Revolving
Percentage of any Revolving Lender shall be determined by dividing (x) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding plus such
Lender’s Revolving Percentages of the aggregate principal amount of Swingline
Loans then outstanding by (y) all of the L/C Obligations then outstanding plus
the aggregate principal amount of Swingline Loans then outstanding.

 

“Revolving Termination Date”: May 31, 2018.

 

“Sale Leaseback Transaction”: any arrangement with any Person providing for the
leasing by the Borrower or any Restricted Subsidiary of real or personal
property which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or such Restricted Subsidiary.

 

“Sanction(s)”: any international economic sanction administered or enforced by
OFAC, the United States Department of Commerce, the United States Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

 

29

 

  

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Lender, any Hedge
Counterparty, any Cash Management Counterparty, any other holder from time to
time of any of the Obligations (in their capacities as holders thereof) and, in
each case, their respective successors and permitted assigns.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent purporting to grant a Lien on any Property of any Loan
Party to secure the Obligations.

 

“Senior Secured Leverage Ratio”: as at the last day of any fiscal quarter of the
Borrower, the ratio of (a) Consolidated Senior Secured Debt of the Borrower and
its Restricted Subsidiaries on such day to (b) Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the four fiscal quarter period
ending on such date.

 

“Services Agreement”: that certain Services Agreement dated as of June 7, 2006
between Macquarie Infrastructure Company Inc. and certain of its subsidiaries.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA (other
than a Multiemployer Plan), as to which Holdings, the Borrower or any Commonly
Controlled Entity has any obligation or liability, contingent or otherwise.

 

“Sold Entity or Business”: as set forth in the definition of the term
“Consolidated EBITDA”.

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the property and assets of such
Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state Laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the property and assets of such Person will, as of such date, be greater than
the amount that will be required to pay the liabilities of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any Restricted Subsidiary and (ii) any Hedge Counterparty at the
time such Hedge Agreement was entered into, as counterparty and (b) that has
been designated by the Borrower, by notice to the Administrative Agent, as a
Specified Hedge Agreement. The designation of any Hedge Agreement as a Specified
Hedge Agreement shall not create in favor of the Lender or Affiliate thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.

 

30

 

  

“Sponsor”: Macquarie Infrastructure Company LLC.

 

“Standby Letter of Credit”: as defined in Section 3.1.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, directly or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of the
Borrower; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a director’s “qualifying share” of the former Person shall be deemed to be
outstanding.

 

“Subsidiary Guarantors”: each Restricted Subsidiary that is also a wholly-owned
Domestic Subsidiary.

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.

 

“Swingline Lender”: (a) the Administrative Agent, in its capacity as the lender
of Swingline Loans or (b) upon the resignation of the Administrative Agent as
the Swingline Lender, any Revolving Lender from time to time designated by the
Borrower as the Swingline Lender (with the consent of such Revolving Lender in
its sole discretion).

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.7(c).

 

“Syndication Agent”: Macquarie Capital, in its capacity as syndication agent.

 

“Taxes”: any and all present or future taxes, levies, imposts, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tax Sharing Agreement”: that certain 2nd Amended and Restated Macquarie
Infrastructure Company LLC Income Tax Sharing Agreement, dated as of December
24, 2009, by and among Macquarie Infrastructure Company LLC, a Delaware limited
liability company, and its Subsidiaries signatory thereto, as in effect on the
Closing Date.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth opposite such Lender’s name on Appendix A-2, or in the Incremental
Joinder Agreement pursuant to which such Lender became a party hereto. The
original aggregate amount of the Term Commitments is $465,000,000.

 

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

 

31

 

  

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: as defined in Section 2.1. Unless the context shall otherwise
require, “Term Loan” shall include any New Term Loans, Extended Term Loan and
any loans under the Refinancing Term Facility.

 

“Term Loan Increase”: as defined in Section 2.25.

 

“Term Maturity Date”: June 1, 2020.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which the
sum of such Lender’s Term Commitments then constitutes of the aggregate Term
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

 

“Transactions”: collectively, (a) the consummation of the Closing Date
Refinancing; (b) the execution and delivery of the Loan Documents and the
incurrence of the obligations thereunder, and (c) the payment of all fees and
expenses to be paid on or prior to the Closing Date and owing in connection with
the foregoing.

 

“Trigger Date”: as defined in Section 2.12(b).

 

“Type”: as to any Loan, its classification as an ABR Loan or a Eurodollar Loan.

 

“UCC”: the Uniform Commercial Code of the State of New York, as in effect on the
date hereof.

 

“United States”: the United States of America.

 

“Unrestricted Subsidiary”: any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 6.16.

 

“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f)(b)(ii)(D).

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness being refinanced or any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

 

“Wells Fargo Securities”: Wells Fargo Securities, LLC.

 

“Withholding Agent”: the Borrower and the Administrative Agent.

 

32

 

  

1.2         Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to Holdings, the Borrower and their respective Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, and (iii) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Section 7 shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value.”

 

(c)          Unless otherwise specified herein, any calculation of the
Consolidated Total Leverage Ratio and Senior Secured Leverage Ratio shall be
determined based on the most recently ended fiscal quarter for which financial
statements are required to be delivered pursuant to Section 6.1(a) or (b), as
applicable, prior to the applicable date of determination and subject to pro
forma adjustments to the extent specified in any applicable provision.

 

(d)          The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Annex, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(e)          The term “license” shall include sub-license.

 

(f)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1         Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) in Dollars to
the Borrower on the Closing Date in an amount not to exceed the amount of the
Term Commitment of such Lender. The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13.

 

2.2         Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit
A-1 hereto (which notice must be received by the Administrative Agent not later
than 1:00 P.M., New York City time (x) in the case of ABR Loans, one Business
Day prior to the anticipated Closing Date or (y) in the case of Eurodollar
Loans, three Business Days prior to the anticipated Closing Date), requesting
that the Term Lenders make the Term Loans on the Closing Date and specifying (i)
the aggregate principal amount to be borrowed, (ii) the requested Borrowing Date
and (iii) whether such Term Loans being incurred are to be made as ABR Loans or,
to the extent permitted hereunder, Eurodollar Loans and, if Eurodollar Loans,
the initial Interest Period applicable thereto. Upon receipt of such borrowing
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 3:00 P.M., New York City time, on the Closing Date each Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender.

 

33

 

  

2.3         Repayment of Term Loans. The Term Loan of each Term Lender shall be
payable in equal consecutive quarterly installments on the last Business Day of
each of March, June, September and December commencing on September 30, 2013, in
an amount equal to one quarter of one percent (0.25%) of the Term Loans funded
on the Closing Date (as adjusted to reflect any prepayments thereof in
accordance with Section 2.18(i)), with the remaining balance thereof payable on
the Term Maturity Date.

 

2.4         Revolving Commitments. Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the sum
of (i) the L/C Obligations then outstanding and (ii) the aggregate principal
amount of the Swingline Loans then outstanding, after giving effect to the
making of such Revolving Loans, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, in each case, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13.

 

2.5         Procedure for Revolving Loan Borrowing. (a) The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable notice in writing, substantially in the form of Exhibit A-1 hereto,
which notice must be received by the Administrative Agent (i) in the case of
Eurodollar Loans, prior to 11:00 A.M., New York City time, three Business Days
prior to the requested Borrowing Date or (ii) in the case of ABR Loans, prior to
11:00 A.M., New York City time, one Business Day prior to the requested
Borrowing Date, specifying (A) the aggregate principal amount and Type of
Revolving Loans to be borrowed (provided, that the aggregate principal amount of
Revolving Loans made to the Borrower on the Closing Date, together with the
aggregate face amount of Letters of Credit issued on the Closing Date, shall not
exceed $15,000,000), (B) the requested Borrowing Date and (C) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing by
the Borrower under the Revolving Commitments shall be in an amount equal to
$1,000,000 or a whole multiple of $100,000 in excess thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount); provided that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7(b). Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 11:00 A.M., New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will thereupon promptly be made available
to the Borrower by the Administrative Agent crediting the account of the
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

(b)          If no election as to the Type of a Revolving Loan is specified,
then the requested Loan shall be an ABR Loan. If no Interest Period is specified
with respect to any requested Eurodollar Loan, the Interest Period with respect
to such requested Loan shall be for one month from the Borrowing Date.

 

34

 

  

2.6           Swingline Commitment. Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) in
Dollars to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and (ii)
the Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments of all Lenders would be
less than zero. During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.
At any time that there shall exist a Defaulting Lender that is a Revolving
Lender, immediately upon the request of the Swingline Lender, the Borrower shall
repay the outstanding Swingline Loans made by such Swingline Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swingline Loans
or enter into other arrangements reasonably satisfactory to the Swingline Lender
to eliminate any Fronting Exposure in respect of such Swingline Loans
(including, providing Cash Collateral as provided for in Section 2.28).

 

2.7           Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline
Loans, the Borrower shall give the Swingline Lender and the Administrative Agent
irrevocable written notice substantially in the form of Exhibit A-1 hereto
(which notice must be received by the Swingline Lender and the Administrative
Agent not later than 12:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$100,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the Borrower an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by the Swingline Lender by wire transfer thereof in accordance with
instructions provided to (and reasonably acceptable to) the Swingline Lender, as
provided above.

 

(b)          The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 P.M., New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.

 

(c)          If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8.1(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (A) such Revolving Lender’s Revolving Percentage times (B) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

35

 

  

(d)          Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount with respect
to any Swingline Loans, the Swingline Lender receives any payment on account of
such Swingline Loans, the Swingline Lender will distribute to such Lender its
Swingline Participation Amount with respect thereto (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all such Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(e)          Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

2.8           Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of the
appropriate Revolving Lender the then unpaid principal amount of each Revolving
Loan of such Revolving Lender made to the Borrower outstanding on the Revolving
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8.1); and (ii) to the Administrative Agent for the
account of the appropriate Term Lender the principal amount of each outstanding
Term Loan of such Term Lender made to the Borrower in installments according to
the amortization schedule set forth in Section 2.3 (or on such earlier date on
which the Loans become due and payable pursuant to Section 8.1). The Borrower
shall repay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Termination Date (or on such earlier date on
which the Loans become due and payable pursuant to Section 8.1). The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans made to the Borrower from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.15.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

36

 

 

(c)          (i) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b)(iv), and a subaccount therein
for each Term Lender, in which shall be recorded (A) the amount of each Term
Loan made hereunder and any Note evidencing such Term Loan, the Type of such
Term Loan and each Interest Period applicable thereto, (B) the amount of any
principal, interest and fees, as applicable, due and payable or to become due
and payable from the Borrower to each Term Lender hereunder and (C) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Term Lender’s share thereof; and (ii) the Administrative Agent, on behalf
of the Borrower, shall maintain the Register pursuant to Section 10.6(b)(iv),
and a subaccount therein for each Revolving Lender, in which shall be recorded
(A) the amount of each Revolving Loan made hereunder and any Note evidencing
such Revolving Loan, the Type of such Revolving Loan and each Interest Period
applicable thereto, (B) the amount of any principal, interest and fees, as
applicable, due and payable or to become due and payable from the Borrower to
each Revolving Lender hereunder and (C) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Revolving Lender’s
share thereof.

 

(d)          The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of the Administrative Agent or any Lender to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender or the other obligations of the
Borrower to such Lender in accordance with the terms of this Agreement.

 

(e)          Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in the form attached hereto as Exhibit H. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.6) be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns).

 

2.9           Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to but excluding the last day
of the Revolving Commitment Period, equal to 0.50% per annum on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing with the Fee Payment Date of the first full fiscal
quarter ending after the Closing Date.

 

(b)          The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements.

 

2.10         Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of such Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans made
on the effective date thereof, the total Revolving Extensions of Credit would
exceed the total Revolving Commitments. Any such partial reduction shall be in
an amount equal to $500,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect.

 

37

 

 

2.11         Optional Prepayments. (a) The Borrower may at any time and from
time to time prepay the Revolving Loans or the Term Loans, in whole or in part
without premium or penalty (except to the extent provided in Section 2.18(j)),
upon irrevocable notice in substantially the form of Exhibit G hereto delivered
by the Borrower to the Administrative Agent no later than 11:00 A.M., New York
City time, three Business Days prior thereto, in the case of Eurodollar Loans,
and no later than 11:00 A.M., New York City time, one Business Day prior
thereto, in the case of ABR Loans (or on the same day in the case of Swingline
Loans), which notice shall specify (i) the date and amount of prepayment, (ii)
whether the prepayment is of Revolving Loans or Term Loans and (iii) whether the
prepayment is of Eurodollar Loans or ABR Loans; provided that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein (provided that such notice may be conditioned on receiving the proceeds
of any refinancing or Disposition of Property), together with accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof, and shall be subject to the
provisions of Section 2.18. Partial prepayments of Swingline Loans shall be in
an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.

 

(b)          Amounts to be applied in connection with prepayments pursuant to
this Section 2.11 shall be applied to the Obligations in accordance with Section
2.18. Each prepayment of Loans under this Section shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

 

2.12         Mandatory Prepayments. (a) If any Indebtedness (other than any
Indebtedness permitted to be incurred in accordance with Section 7.2 or Section
7.14, but excluding any Refinancing Debt and any Refinancing Notes) shall be
incurred by Holdings, the Borrower or any Restricted Subsidiary, the Borrower
shall pay an amount equal to 100% of the Net Cash Proceeds of such Indebtedness
within one Business Day of the date of receipt thereof to the Administrative
Agent to be applied to the Obligations in accordance with Section 2.18.

 

(b)          If any of the Borrower or any Restricted Subsidiary shall for its
own account receive Net Cash Proceeds from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered in respect thereof, the
Borrower shall pay an amount equal to 100% of such Net Cash Proceeds within
three Business Days of the date of receipt thereof to the Administrative Agent
to be applied to the Obligations in accordance with Section 2.18; provided that
notwithstanding the foregoing, (i) on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be paid to the Administrative Agent to be applied to
the Obligations in accordance with Section 2.18 and (ii) on the date (the
“Trigger Date”) that is 180 days after any such Reinvestment Prepayment Date, an
amount equal to the portion of any Committed Reinvestment Amount with respect to
the relevant Reinvestment Event not actually expended by such Trigger Date shall
be paid to the Administrative Agent to be applied to the Obligations in
accordance with Section 2.18.

 

(c)          If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2014, there shall be Excess Cash Flow, the Borrower
shall, no later than 120days following the end of such fiscal year, pay an
amount equal to (i) the Excess Cash Flow Percentage of such Excess Cash Flow
minus (ii) voluntary prepayments of the Loans made during such fiscal year
(excluding (A) repayments of Revolving Loans or Swingline Loans except to the
extent such repayments result In Permanent Reduction of the Revolving
Commitments and (B) any prepayments funded with proceeds of other Indebtedness)
(provided that the cancellation of any Loans pursuant to Section 10.6(c)(v)
shall not be deemed a prepayment for purposes hereof) to the Administrative
Agent to be applied to the Obligations in accordance with Section 2.18.

 

(d)          Amounts to be applied in connection with prepayments pursuant to
Section 2.12 shall be applied to the Obligations in accordance with Section
2.18.

 

38

 

 

2.13       Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice substantially in the form of
Exhibit A-2 hereto of such election no later than 11:00 A.M., New York City
time, on the third Business Day preceding the proposed conversion date; provided
that if any Eurodollar Loan is so converted on any day other than the last day
of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.21. The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice substantially in the form of Exhibit A-2 hereto of such
election no later than 11:00 A.M., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b)          Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed continuation date, of the length of the next Interest Period to be
applicable to such Loans; provided that if any Eurodollar Loan is so continued
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.21 and;
provided, further, that no Eurodollar Loan under a particular Facility may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations and; provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.14       Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that (a) after giving effect thereto, the aggregate principal
amount of Eurodollar Loans comprising each tranche of Eurodollar Loans shall be
equal to a minimum of $1,000,000 or a whole multiple of $100,000 in excess
thereof and (b) no more than 10 tranches of Eurodollar Loans shall be
outstanding at any one time.

 

2.15       Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)          Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

 

(c)          If (i) all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise) such overdue amount shall bear interest
at a rate per annum equal to (A) in the case of the Loans, the rate applicable
thereto pursuant to the foregoing provisions of this Section plus 2% or (B) in
the case of Reimbursement Obligations, the rate applicable to ABR Loans under
the Revolving Facility plus 2%, and (ii) all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate that would otherwise be applicable to ABR
Loans under the relevant Facility plus 2% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
ABR Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

 

39

 

  

(d)          Interest shall be payable by the Borrower in arrears on each
Interest Payment Date; provided that interest accruing pursuant to paragraph (c)
of this Section shall be payable from time to time on demand.

 

2.16       Computations of Interest and Fees. (a) All computations of interest
and of fees shall be made by the applicable Agent on the basis of a year of 360
days and, in the case of ABR Loans 365/366 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest and fees are payable. Each determination of
an interest rate or the amount of a fee hereunder shall be made by the
Administrative Agent (including determinations of a Eurodollar Rate or ABR in
accordance with the definitions of “Eurodollar Rate” and “ABR”, respectively)
and shall be conclusive, binding and final for all purposes, absent manifest
error.

 

(b)          The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the ABR or
the Eurocurrency Reserve Requirements shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate or fee pursuant to Section
2.15(a) and Section 2.15(b).

 

2.17       Inability to Determine Interest Rate. If prior to the first day of
any Interest Period for any Eurodollar Loan:

 

(a)          the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)          the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that by reason of
any changes arising after the date of this Agreement the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as certified by such Lenders) of making
or maintaining their affected Loans during such Interest Period, the
Administrative Agent shall give written notice thereof (including by telecopy)
to the Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (i) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (ii) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (iii) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period with respect thereto, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent (which action the Administrative Agent
will take promptly after the conditions giving rise to such notice no longer
exist), no further Eurodollar Loans under the relevant Facility shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans.

 

40

 

  

2.18         Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Revolving Commitments of the Lenders
shall be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders. Subject to Sections
2.25(e)(iv), 2.29(b)(2) and 2.30(a) and other than with respect to the
incurrence of any Refinancing Notes, each payment (including prepayments) in
respect of principal, interest or fees in respect of Term Loans shall be applied
among tranches of Term Loans as directed by the Borrower. Subject to Section
10.6(c), each payment (including prepayments) in respect of principal or
interest in respect of any tranche of the Term Loans and each payment in respect
of fees payable hereunder shall be applied to the amounts of such obligations
owing to the Term Lenders with respect to such tranche, pro rata according to
the respective amounts then due and owing to such Term Lenders.

 

(b)          Each payment (including prepayments) by the Borrower on account of
principal of and interest on any tranche of Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders with respect to such tranches. Each
payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the Issuing Lender that issued such Letter of Credit.

 

(c)          Payments. The Borrower shall make each payment under any Loan
Document not later than 11:00 A.M., New York City time, on the day when due to
the Administrative Agent by wire transfer to the following account (or at such
other account or by such other means to such other address as Administrative
Agent shall have notified the Borrower in writing within a reasonable time prior
to such payment) in immediately available Dollars and without setoff or
counterclaim:

 

In the case of the Administrative Agent:

 



Bank Name: Barclays Bank PLC Address: 70 Hudson Street   Jersey City, NJ 07302
ABA #: 026 002 574 Account #: 050-019104 Account Name: Clad Control Account

 

(d)          Payment Dates. If any payment hereunder (other than payments on
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

41

 

 

(e)          Advancing Payments. (i) Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be presumptively correct
in the absence of manifest error. If such Lender’s share of such borrowing is
not made available to the Administrative Agent by such Lender within three
Business Days after such Borrowing Date, the Administrative Agent shall give
notice of such fact to the Borrower and the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans under the relevant Facility, on demand, from the
Borrower. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing.

 

(ii)          Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the relevant Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

(f)          Application of Voluntary Prepayments. Unless otherwise provided in
this Section 2.18 or elsewhere in any Loan Document, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied to repay the Obligations as the Borrower designates
(or, in the absence of such designation, in the direct order of maturity
thereof). Amounts repaid or prepaid pursuant to this clause (f) or clause (g)
below on account of the Term Loans may not be reborrowed.

 

(g)          Application of Mandatory Prepayments. Subject to the provisions of
clause (h) below with respect to the application of payments during the
continuance of an Event of Default, any payment made by the Borrower to an Agent
pursuant to Section 2.12 or any other prepayment of the Obligations required to
be applied in accordance with this clause (g) shall be applied: first, to the
remaining scheduled amortization payments in direct order of maturity and the
payment at final maturity of the Term Loans until paid in full, second, to repay
the outstanding principal balance of the Revolving Loans and Swingline Loans (In
Permanent Reduction of the Revolving Commitments), third, to Cash Collateralize
the L/C Obligations to the extent the Available Revolving Commitment would be
less than zero, and then, excess (if any) shall be retained by the Borrower.

 

(h)          Application of Payments During an Event of Default. Notwithstanding
anything herein to the contrary, following the occurrence and during the
continuance of an Event of Default, and notice thereof to the Administrative
Agent by the Borrower or the Required Lenders, all payments received on account
of the Obligations shall, subject to Sections 2.27 and 2.28, be applied by the
Administrative Agent as follows:

 

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such;

 

42

 

  

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, reimbursement obligations
in respect of drawings under Letters of Credit, interest and Letters of Credit
fees) payable to the Lenders (including fees and disbursements and other charges
of counsel) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause second payable to them;

 

third, to payment of that portion of the Obligations constituting accrued and
unpaid Letters of Credit fees and interest on the Loans and unreimbursed
borrowings under Letters of Credit, ratably among the Lenders in proportion to
the respective amounts described in this clause third payable to them;

 

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, unreimbursed borrowings under Letters of Credit and
amounts owing with respect to Specified Hedge Agreements and Cash Management
Documents ratably among the Lenders, the Issuing Lenders, the Hedge
Counterparties and the Cash Management Counterparties in proportion to the
respective amounts described in this clause fourth payable to them;

 

fifth, to Cash Collateralize that portion of L/C Obligations comprising the
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Section 2.28; provided that (i) any
such amounts applied pursuant to this clause fifth shall be paid to the
Administrative Agent for the ratable account of the applicable Issuing Lenders
to Cash Collateralize such L/C Obligations, (ii) subject to Section 3.5 or 2.28,
amounts used to Cash Collateralize the aggregate amount of Letters of Credit
pursuant to this clause fifth shall be used to satisfy drawings under such
Letters of Credit as they occur and (iii) upon the expiration of any Letter of
Credit, the pro rata share of Cash Collateral shall be distributed in accordance
with this clause fifth;

 

sixth, to the payment in full of all other Obligations, in each case ratably
among the applicable Secured Parties based upon the respective aggregate amounts
of all such Obligations owing to them in accordance with the respective amounts
thereof then due and payable; and

 

finally, the balance, if any, after all Obligations have been paid in full, to
the Borrower or as otherwise required by Law.

 

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

(i)          Application of Payments Generally. All payments that would
otherwise be allocated to the Revolving Lenders pursuant to this Section 2.18
shall instead be allocated first, to repay interest on Swingline Loans, on any
portion of the Revolving Loans that the Administrative Agent may have advanced
on behalf of any Lender and on any Reimbursement Obligation, in each case for
which the Administrative Agent or, as the case may be, the Issuing Lender has
not then been reimbursed by such Lender or the Borrower, and second, to pay the
outstanding principal amount of the foregoing obligations. All repayments of any
Revolving Loans or Term Loans shall be applied first, to repay such Loans
outstanding as ABR Loans or Loans subject to a fixed rate of interest and then,
to repay such Loans outstanding as Eurodollar Loans, with those Eurodollar Loans
having earlier expiring Interest Periods being repaid prior to those having
later expiring Interest Periods. If sufficient amounts are not available to pay
in cash all outstanding Obligations described in any priority level set forth in
this Section 2.18, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.18 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding. While an Event of Default is continuing, any payments or
prepayments received by Administrative Agent shall be applied under Section
2.18(h).

 

43

 

  

(j)          Prepayment Premium. If any Repricing Event shall occur on or prior
to the first anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with Loans that are
prepaid, or any Lender replaced in connection with such Repricing Event, a fee
in an amount equal to 1.0% of the aggregate principal amount of the Term Loans
prepaid or of such replaced Lender, in each case, along with any fees due and
payable.

 

2.19         Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the date hereof:

 

(i)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder;

 

(ii)         shall subject any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        shall impose on such Lender any other condition not otherwise
contemplated hereunder (other than with respect to any Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered. If any Lender becomes
entitled to claim any additional amounts pursuant to this Section, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(b)          If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made, in each case, subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital or liquidity as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed in good faith by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a reasonably detailed
written request therefor (consistent with the detail provided by such Lender to
similarly situated borrowers), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

 

44

 

  

(c)          A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) with reasonable detail demonstrating how such amounts were
derived shall be presumptively correct in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the
Obligations.

 

(d)          Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, shall in each case be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted, issued or implemented.

 

2.20       Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(b)          Payments of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority, in accordance with applicable Law,
or at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability with reasonable supporting detail with respect
thereto delivered to the Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

45

 

  

(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6, (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.20,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)          Status of Lenders. (a) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(f)(b)(i), (b)(ii) and (b)(iv) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(b)          Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

 

(i)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(ii)         any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

46

 

  

(A)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(B)         executed originals of IRS Form W-8ECI;

 

(C)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that (I) such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (II)
the interest payments in question are not effectively connected with a U.S.
trade or business conducted by such Foreign Lender or are effectively connection
but are not includible in the Foreign Lender’s gross income for U.S. federal tax
withholding purposes under an income tax treaty and (y) executed originals of
IRS Form W-8BEN; or

 

(D)         to the extent a Foreign Lender is not the beneficial owner, where
the Foreign Lender is a partnership or participating Lender granting a typical
participation, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

 

(iii)        any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(iv)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

47

 

  

(v)         Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)          Certain Certifications. At or prior to the Closing Date (and from
time to time thereafter upon the request of Borrower), the Administrative Agent
will provide the Borrower with an original United States Internal Revenue
Service Form W-8IMY certifying on Form W-8IMY that it is a U.S. branch that has
agreed to be treated as a U.S. Person with respect to payments received by it
from the Borrower. The Administrative Agent shall promptly notify the Borrower
at any time it determines that it is no longer in a position to provide the
certification described in the prior sentence.

 

(h)          Treatment of Certain Refunds. If a Recipient determines, in its
sole discretion (exercised in good faith), that it has received a refund or
credit of any Indemnified Taxes as to which additional amounts have been paid or
as to which it has been indemnified pursuant to this Section 2.20, it shall pay
over such refund or credit to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid), net of expenses of such Recipient;
provided, however, that the Borrower, upon the request of the Recipient, shall
repay to such Recipient the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) that is required to be repaid after receipt of written notice setting
forth in reasonable detail a calculation of such amount and certifying that the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the indemnified Recipient be required to pay any amount to the Borrower pursuant
to this paragraph (h) the payment of which would place such Recipient in a less
favorable after-tax position than such party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any Recipient
to make available its Tax Returns (or any other information relating to its
Taxes which it deems confidential) to the Borrower or any other Person or to
require any Recipient to apply for a refund of Taxes.

 

(i)          Survival. Each party’s obligations under this Section 2.20 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

2.21       Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense (other than lost profits,
including the Applicable Margin) that such Lender may actually sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment, conversion or continuation of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto. A reasonably detailed
certificate as to (showing in reasonable detail the calculation of) any amounts
payable pursuant to this Section submitted to the Borrower by any Lender shall
be presumptively correct in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Obligations.

 

48

 

 

2.22        Illegality. (a) Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, made after the date hereof, shall make it
unlawful for any Lender to make or maintain Eurodollar Loans as contemplated by
this Agreement, such Lender shall promptly give notice thereof to the
Administrative Agent and the Borrower, and (i) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall be suspended during the period of
such illegality and (ii) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law.

 

(b)          If any such conversion of a Eurodollar Loan occurs on a day which
is not the last day of the then current Interest Period with respect thereto,
the Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.21.

 

2.23         Mitigation of Costs; Change of Lending Office. Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of Section
2.19, 2.20(a), 2.21 or 2.22 with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
reasonable judgment of such Lender, cause such Lender and its lending office(s)
to suffer no material economic, legal or regulatory disadvantage and; provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section
2.19, 2.20(a) or 2.22.

 

2.24         Replacement of Lenders. The Borrower shall be permitted to replace
with a financial institution any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.19, 2.20 or 2.21 (to the extent a request
made by a Lender pursuant to the operation of Section 2.21 is materially greater
than requests made by other Lenders) or gives a notice of illegality pursuant to
Section 2.22, (b) defaults in its obligation to make Loans hereunder, or (c)
that (x) is a Defaulting Lender or (y) has refused to consent to any waiver or
amendment with respect to any Loan Document (including with respect to a
Repricing Event, in which case any assignment pursuant to this Section 2.24 is
subject to the terms of Section 2.18(j)) that requires the consent of each
Lender directly affected thereby or of each Lender and has been consented to by
the Required Lenders; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (iii) the Borrower shall be liable to such
replaced Lender under Section 2.21 (as though Section 2.21 were applicable) if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (iv) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent to the extent that an assignment to such replacement
financial institution of the rights and obligations being acquired by it would
otherwise require the consent of the Administrative Agent pursuant to Section
10.6(c), (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6, (vi) the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.19 or 2.20, as the
case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (vii) if applicable, the replacement financial
institution shall consent to such amendment or waiver and (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

49

 

 

2.25         Incremental Facilities. (a) At any time or from time to time after
the Closing Date, the Borrower may by written notice to the Administrative Agent
elect to request (i) prior to the Revolving Termination Date, one or more
increases in the amount of Revolving Commitments (each, a “Revolving Facility
Increase”) or (ii) prior to the Term Maturity Date, the establishment of one or
more new term loan commitments which may be of the same tranche as such existing
Term Loans (each, a “Term Loan Increase”) or a separate tranche of new term
loans (collectively with any Term Loan Increase, the “New Term Commitments” and
the New Term Commitments, collectively with any Revolving Facility Increase, the
“Incremental Commitments”). Each Incremental Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 individually and in integral
multiples of $1,000,000 in excess of that amount. Notwithstanding anything to
the contrary herein, the amount of Incremental Commitments and Incremental Notes
issued pursuant to Section 2.26 shall not, individually or in the aggregate,
exceed the Incremental Amount. Each such notice shall specify (A) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that such
Incremental Commitments shall be effective, which shall be a date after the date
on which such notice is delivered to the Administrative Agent and (B) the
identity of each existing Lender or other Person that is an Assignee (each, a
“New Revolving Lender” or “New Term Lender,” as applicable) to whom the Borrower
proposes any portion of such Incremental Commitments, be allocated and the
amounts of such allocations; provided that (w) any Lender approached to provide
all or a portion of the Incremental Commitments may elect or decline, in its
sole discretion, to provide an Incremental Commitment (it being understood that
there is no obligation to approach any existing Lenders to provide any
Incremental Commitment), (x) each of the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender, as the case may be, shall have
consented to such Person’s providing such Incremental Commitments if such
consent of the Borrower, the Administrative Agent, the Issuing Lender or
Swingline Lender, respectively, would be required under Section 10.6 for an
assignment of Loans or Commitments to such Person (in each case, such consent
not to be unreasonably withheld, except to the extent that the Borrower may
grant such consent in its sole discretion in the instances specifically
described in Section 10.6), (y) with respect to New Term Commitments, any
Affiliated Lender providing a New Term Commitment shall be subject to the same
restrictions set forth in Section 10.6(c) as it would otherwise be subject to
with respect to any purchase by or assignment to such Affiliated Lender of Term
Loans and (z) Affiliated Lenders may not provide any Revolving Facility
Increase. Such Incremental Commitments shall become effective, as of such
Increased Amount Date; provided that (1) no Default or Event of Default shall
exist on or prior to such Increased Amount Date after giving effect to such
Incremental Commitments, as applicable; (2) the Incremental Commitments will
share in the Collateral on a pari passu basis; (3) the Incremental Commitments,
as applicable, shall be effected pursuant to one or more Joinder Agreements
(each, an “Incremental Joinder Agreement”) executed and delivered by the
Borrower, the New Revolving Lender or New Term Lender, as applicable, and to the
extent applicable, the Administrative Agent and the Issuing Lender and the
Swingline Lender, or another form of incremental amendment, each of which shall
be recorded in the Register; (4) the Borrower shall pay, or cause to be paid,
all fees and expenses owing in respect of such Incremental Commitments to the
Administrative Agent, the Collateral Agent and the Lenders (other than any
Defaulting Lender); (5) the representations and warranties of Holdings, the
Borrower and its Restricted Subsidiaries set forth in this Agreement and the
other Loan Documents shall be true and correct in all material respects (or, in
the case of any such representation or warranty already qualified as to
materiality or Material Adverse Effect, it shall be true in all respects) on and
as of such Increased Amount Date except to the extent that such representations
and warranties specifically relate to an earlier date, in which case they shall
be true and correct as of such earlier date; and (6) the Administrative Agent
shall have received such legal opinions and other documents reasonably requested
by the Administrative Agent in connection therewith.

 

(b)          On any Increased Amount Date on which a Revolving Facility Increase
is effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each Revolving Facility Increase shall be deemed for all purposes a
Revolving Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Loan and (b) each New Revolving Lender shall become a
Lender with respect to the Revolving Facility Increase and all matters relating
thereto.

 

50

 

 

(c)          Any New Term Loans effected through the establishment of one or
more New Term Loans made on an Increased Amount Date shall be designated a
separate tranche of New Term Loans for all purposes of this Agreement. On any
Increased Amount Date on which any New Term Commitments of any tranche are
effected (including through any Term Loan Increase), subject to the satisfaction
of the foregoing terms and conditions, (i) each New Term Lender of such tranche
shall make a Loan to the Borrower (a “New Term Loan”) in an amount equal to its
New Term Commitment of such tranche, and (ii) each New Term Lender of such
tranche shall become a Lender hereunder with respect to the New Term Commitment
of such tranche and the New Term Loans of such tranche made pursuant thereto. On
any Increased Amount Date on which any Revolving Facility Increase is effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each New
Revolving Lender of such Revolving Facility Increase shall make its Commitment
available to the Borrower in an amount equal to its Revolving Commitment of such
Revolving Facility Increase, and (ii) each New Revolving Lender of such
Revolving Facility Increase shall become a Lender hereunder with respect to the
Revolving Facility Increase and the Revolving Loans made pursuant thereto.
Notwithstanding the foregoing, New Term Loans may have identical terms to the
Term Loans and be treated as the same tranche as the Term Loans.

 

(d)          The Administrative Agent shall notify Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
(x) the Revolving Facility Increase and the New Revolving Lenders of such
Revolving Facility Increase or the tranche of New Term Commitments and the New
Term Lenders of such tranche, as applicable, and (y) in the case of each notice
to any Revolving Lender with respect to an increase in the applicable Revolving
Commitments, the respective interests in such Revolving Lender’s Revolving
Commitments, in each case subject to the assignments contemplated by clause (b)
of this Section 2.25.

 

(e)          The terms, provisions and documentation of the New Term Loans and
New Term Commitments of any tranche shall be as agreed between the Borrower and
the New Term Lenders providing such New Term Loans and New Term Commitments, and
except as otherwise set forth herein, to the extent not identical to the Term
Loans, shall be reasonably satisfactory to Administrative Agent. In any event:

 

(i)          the Weighted Average Life to Maturity of all New Term Loans of any
tranche shall be no shorter than the Weighted Average Life to Maturity of the
then outstanding Term Loans on the date of incurrence of such New Term Loans;

 

(ii)         the final maturity date of any tranche of the New Term Loans shall
be no earlier than the original Term Maturity Date;

 

(iii)        any New Term Loans shall be on the same terms and pursuant to the
same documentation as the Term Loans increased thereby or as may be otherwise
agreed between the Lenders providing such Incremental Commitments or New Term
Loans and reasonably satisfactory to the Administrative Agent;

 

(iv)        the New Term Loans may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Joinder Agreement;

 

(v)         if the All-in Yield relating to any New Term Loan exceeds the All-In
Yield of the initial Term Facility by more than 50 basis points, the All-in
Yield relating to such Term Facility shall be adjusted to be equal to the
applicable All-In Yield relating to such New Term Loan minus 50 basis points;
provided any amendments to the applicable margin on any initial Term Facility
that became effective subsequent to the Closing Date but prior to the time of
such New Term Loan shall also be included in such calculations; provided further
that if the New Term Loans are subject to an interest rate floor greater than
the interest rate floor applicable to the initial Term Loans, such increased
amount shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for the initial Term
Loans shall be required, to the extent an increase in the interest rate floor
for the initial Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case the interest rate floor (but not the
Applicable Margin) applicable to the initial Term Loans set forth in the last
sentence of the definitions of Eurodollar Base Rate and ABR, respectively, shall
be increased by such amount; and

 

51

 

  

(vi)        the New Term Loans will rank pari passu in right of payment with
existing Term Loans and the liens securing the New Term Loans will rank pari
passu with the liens securing the existing Term Loans.

 

(f)          The terms, provisions and documentation of the Revolving
Commitments and any Revolving Loans under the Revolving Facility Increase shall
be identical to the Revolving Loans and the Revolving Commitments and
notwithstanding anything to the contrary in this Section 2.25 or otherwise.

 

(g)          Each Incremental Joinder Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower to effect the provisions of this Section
2.25, and for the avoidance of doubt, this Section 2.25 shall supersede any
provisions in Section 10.1 or 10.7 to the contrary.

 

(h)          The Loans and Commitments extended or established pursuant to this
Section 2.25 shall constitute Loans and Commitments under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantee Obligations and security interests created by the Security Documents.
The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after
giving effect to the extension or establishment of any such Loans or any such
Commitments.

 

2.26        Incremental Notes.

 

(a)          The Borrower may from time to time, upon written notice to the
Administrative Agent, specifying in reasonable detail the proposed terms
thereof, request to issue one or more series of senior secured or senior
unsecured, senior subordinated or subordinated notes (which notes, if secured,
may either have the same Lien priority as the Obligations or may be secured by a
Lien ranking junior to the Lien securing the Obligations) (such notes,
collectively, “Incremental Notes”) in an aggregate amount, together with the
aggregate amount of any Incremental Commitments, not to exceed the Incremental
Amount (at the time of issuance).

 

(b)          As conditions precedent to the issuance of any Incremental Notes
pursuant to this Section:

 

(i)          the Borrower shall deliver to the Administrative Agent a
certificate dated as of the date of issuance of such Incremental Notes (each, an
“Incremental Notes Effective Date”) signed by a Responsible Officer of the
Borrower, certifying and attaching the resolutions adopted by the Borrower (to
the extent the Borrower is an issuer of such Incremental Notes) approving or
consenting to the issuance of such Incremental Notes, and certifying that the
conditions precedent set forth in the following clauses (ii) through (v) have
been satisfied;

 

(ii)         such Incremental Notes shall not be guaranteed by any Person that
is not a Guarantor;

 

52

 

  

(iii)        such Incremental Notes will be unsecured or secured only by
Property constituting the Collateral and subject to intercreditor arrangements
reasonably acceptable to the Administrative Agent and the Borrower;

 

(iv)        such Incremental Notes shall have a final maturity no earlier than
91 days after the Latest Term Maturity Date;

 

(v)         the Weighted Average Life to Maturity of such Incremental Notes
shall not be shorter than that of any tranche of Term Loans;

 

(vi)        the covenants, terms and conditions and events of default applicable
to such Incremental Notes shall be no more restrictive (other than with respect
to pricing, optional prepayment or redemption terms), when taken as a whole,
than the covenants, terms and conditions and Events of Default under the Loan
Documents (except for provisions applicable only to periods following the Term
Maturity Date) unless the Borrower shall make such covenants, terms and
conditions applicable to the Loans pursuant to reasonably acceptable
documentation to that effect; and

 

(vii)       such Incremental Notes shall not be subject to any mandatory
redemption or prepayment provisions or rights, except to the extent any such
mandatory redemption or prepayment is required to be applied first pro rata to
the Term Loans and other Indebtedness that is secured on a pari passu basis with
the Obligations.

 

(c)          The issuance of any Incremental Notes shall also be subject, to the
extent reasonably requested by the Administrative Agent, to receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the Security Documents providing for such Incremental Notes to be
secured thereby. The Lenders hereby authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Borrower
as may be necessary in order to secure any Incremental Notes with the Collateral
and/or to make such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the issuance of such Incremental Notes, in each case on terms
consistent with this Section 2.26.

 

2.27         Defaulting Lenders. (a) Notwithstanding anything herein to the
contrary, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 10.1 unless otherwise agreed by the Borrower and the
Administrative Agent.

 

53

 

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the applicable Issuing Lender(s) or Swingline Lender(s) hereunder; third, to
Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.28; fourth, as the Borrower may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.28; sixth, to the
payment of any amounts owing to the Lenders, the applicable Issuing Lenders or
the applicable Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the applicable Issuing Lenders or
the applicable Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and, eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or amounts outstanding under any Letter of Credit in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(B) such Loans or Letter of Credit draws were made at a time when the conditions
set forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and the amounts outstanding under any Letters of
Credit owed to, all the Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or amounts outstanding under any
Letters of Credit owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this clause (ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)        (A) No Defaulting Lender shall be entitled to receive any
commitment fees payable under Section 2.9 for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (B) each Defaulting Lender shall be limited in its right
to receive fees in connection with Letters of Credit as provided in Section
3.3(c).

 

(iv)        All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (A) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the Revolving Extensions of Credit of any
Non-Defaulting Lender at such time to exceed such Lender’s Revolving Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from such Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(b)          If the Borrower, the Administrative Agent, each Swingline Lender
and each Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 2.27(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

54

 

  

(c)          So long as any Revolving Lender is a Defaulting Lender, (i) no
Swingline Lender shall be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan and (ii) no Issuing Lender shall be required to issue, extend or
amend any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

2.28       Cash Collateral. (a) Upon the request of the Administrative Agent or
the applicable Issuing Lender if, three Business Days prior to the Revolving
Termination Date, any L/C Obligation for any reason remains outstanding, or as
otherwise required pursuant to Section 8.1, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations in an amount not less than the Minimum Collateral Amount. At any
time that there shall exist a Defaulting Lender, immediately upon the written
request of the Administrative Agent or any applicable Issuing Lender or
Swingline Lender (in each case, with a copy to the Administrative Agent), the
Borrower shall repay the Swingline Loans or L/C Obligations, as applicable, in
the amount of all Fronting Exposure of such Issuing Lender or Swingline Lender
with respect to such Defaulting Lender or Cash Collateralize such Fronting
Exposure in an amount not less than the Minimum Collateral Amount (in each case,
determined after giving effect to Section 2.27(a)(iv) and any Cash Collateral
provided by such Defaulting Lender).

 

(b)          All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, interest bearing
deposit accounts at the Administrative Agent. The Borrower and, to the extent
provided by any Lender, such Lender, hereby grants to (and subject to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the applicable Issuing Lenders and the applicable Lenders (including the
applicable Swingline Lenders), and agrees to maintain, a first priority security
interest in all such Cash Collateral, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and all
proceeds of the foregoing, as security for the obligations to which such Cash
Collateral may be applied pursuant to paragraph (c) of this Section. If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)          Notwithstanding anything herein to the contrary, Cash Collateral
provided under this Section, Section 2.27 or 8.1 or otherwise in respect of
Letters of Credit or Swingline Loans shall be applied to the satisfaction of the
specific L/C Obligations, Swingline Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligations) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

55

 

 

(d)          Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto, including by the termination of the Defaulting
Lender status of the applicable Lender (or, as appropriate, its Assignee
following compliance with Section 10.6), or (ii) the determination by the
Administrative Agent that there exists excess Cash Collateral; provided that
(A) Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default under Section 8.1(a) or (f) or an
Event of Default (and following application as provided in this Section may be
otherwise applied in accordance with Section 8.1) and (B) the Person providing
Cash Collateral and the applicable Issuing Lender(s) or Swingline Lender(s) may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations hereunder.

 

2.29         Extensions of Term Loans and Revolving Commitments. (a)
Notwithstanding anything to the contrary in this Agreement, the Borrower may (i)
request that the Revolving Lenders extend the maturity of their Revolving
Commitments and Revolving Loans (and the related participations in Swingline
Loans and Letters of Credit) and that the Issuing Lenders extend the maturity of
their respective L/C Commitments, and/or (ii) request that the Term Lenders
extend the maturity of their Term Loans. In order to exercise such right, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Revolving Lenders or Term Lenders, as
applicable) (the “Extension Request”).

 

(b)          The Extension Request shall set forth the proposed terms of any
Extended Lender Obligations to be established, which terms shall be identical to
those applicable to the tranche from which they are to be extended (such
non-extended Revolving Commitments, the “Non-Extended Revolving Commitments”,
such non-extended Revolving Loans, the “Non-Extended Revolving Loans”, such
non-extended L/C Commitments, the “Non-Extended L/C Commitments”, and such
non-extended Term Loans, the “Non-Extended Term Loans”, and collectively, the
“Non-Extended Lender Obligations”) except (i) the maturity date of any Extended
Lender Obligation shall be at least one year later than the Revolving
Termination Date or the Term Maturity Date, as applicable, (ii) additional fees
and different interest rates may be payable to the Lenders providing any
Extended Lender Obligations and (iii) Extended Lender Obligations may be subject
to covenants or other provisions applicable only to periods after the Revolving
Termination Date or the Term Maturity Date, as applicable; provided that,
notwithstanding anything to the contrary in this Section 2.29 or otherwise in
this Agreement, (A) no Extended Lender Obligations shall be secured by or
receive the benefit of any collateral, credit support or security that does not
secure or support the applicable Non-Extended Lender Obligations; (B) the
repayment (other than in connection with a permanent repayment and, if
applicable, termination of commitments), the mandatory prepayment and the
commitment reduction of any Loans, Commitments or L/C Commitments applicable to
any Extended Lender Obligation of any tranche shall be made on a pro rata basis
with all other outstanding Loans, Commitments or L/C Commitments (including all
Extended Lender Obligations) of such tranche (provided that Extended Lender
Obligations may, if the Extending Lenders making or committing to any such
Extended Lender Obligations so agree, participate on a less than pro rata basis
in any voluntary or mandatory repayment or prepayment or commitment reduction
hereunder); (C) no Extended Term Loans or Extended Revolving Loans may be
optionally prepaid prior to the date on which the related Non-Extended Term
Loans or Non-Extended Revolving Loans, as applicable, are repaid unless such
optional prepayment is accompanied by a pro rata optional prepayment of the
related Non-Extended Term Loans or Non-Extended Revolving Loans, as applicable;
(D) each Lender holding Loans and/or Commitments of any tranche shall be
permitted to participate in the related tranche of Extended Lender Obligations
in accordance with its pro rata share of the Loans and/or Commitments of such
tranche; (E) no Default or Event of Default shall exist on the Extension Date
before or after giving effect to any Extended Lender Obligations; and (F)
Extended Term Loans shall be treated as a separate tranche from Non-Extended
Term Loans (provided that Extended Revolving Commitments, Extended Revolving
Loans, Non-Extended Revolving Commitments and Non-Extended Revolving Loans shall
be treated as a single tranche). No Lender shall have any obligation to convert
any Non-Extended Lender Obligations held by it into Extended Lender Obligations
pursuant to the Extension Request.

 

56

 

  

(c)          The Borrower shall provide the Extension Request at least 10
Business Days prior to the date on which Lenders under the applicable tranche of
Loans are requested to respond. Any Lender or Issuing Lender (an “Extending
Lender”) wishing to have all or a portion of its Term Loans and/or Revolving
Commitments and/or L/C Commitments converted into Extended Lender Obligations
pursuant thereto shall notify the Administrative Agent (an “Extension Election”)
on or prior to the date specified in such Extension Request of the amount of its
applicable Term Loans and/or Revolving Commitments and/or L/C Commitments that
it has elected to convert into Extended Lender Obligations. In the event that
the aggregate amount of Term Loans and/or Revolving Commitments and/or L/C
Commitments subject to Extension Elections exceeds the amount of Extended Lender
Obligations requested pursuant to the Extension Request, Term Loans and/or
Revolving Commitments and/or L/C Commitments shall be converted to Extended
Lender Obligations on a pro rata basis. The Borrower shall have the right to
seek and accept Extended Lender Obligations from (i) Lenders and/or (ii) third
party financial institutions that are not then Lenders (each a “New Extending
Lender”), in each case in an amount equal to the amount of the Term Loans and/or
Revolving Commitments and/or L/C Commitments of any Lender or Issuing Lender
that declines to become an Extending Lender (a “Declining Lender”); provided
that each Lender shall have the right to increase its Term Loans and/or
Revolving Commitments and/or L/C Commitments up to the amount of the Declining
Lenders’ Term Loans and/or Revolving Commitments and/or L/C Commitments before
the Borrower will be permitted to replace a New Extending Lender for any
Declining Lender. Each replacement of a New Extending Lender for a Declining
Lender shall be effected in accordance with Section 2.24. Each New Extending
Lender under the Term Facility shall be subject to the prior written approval of
the Administrative Agent. Each Extending Lender under the Revolving Facility
shall be subject to the prior written approval of the Administrative Agent, each
Issuing Lender and the Swingline Lender. Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to extend any of its Commitments
and any election to do so shall be in the sole discretion of such Lender. Any
Lender not responding by 5:00 p.m. (New York City time) on the date five
Business Days prior to the date on which the Borrower proposes that the Extended
Lender Obligations shall be effective (which such date shall be at least 15
Business Days after the date the Borrower has provided the applicable Extension
Request) shall be deemed to have declined to extend its Commitments.

 

(d)          Term Loans, Revolving Commitments, Revolving Loans and L/C
Commitments whose maturity is extended pursuant to this Section are referred to
as, in the case of Term Loans, “Extended Term Loans”, in the case of Revolving
Commitments, “Extended Revolving Commitments”, in the case of Revolving Loans,
“Extended Revolving Loans”, and in the case of L/C Commitments, “Extended L/C
Commitments”, respectively, and collectively are referred to as “Extended Lender
Obligations”.

 

57

 

 

(e)          Extended Lender Obligations shall be established pursuant to an
amendment (the “Extension Amendment”) to this Agreement (which may include the
amendments to provisions related to maturity, interest margins, fees or
prepayments referenced in Section 2.29(b) and which, in the case of Extended
Revolving Commitments and Extended L/C Commitments, shall contain provisions for
the pro rata treatment of borrowings, payments, voting and other matters between
the Non-Extended Revolving Commitments, on the one hand, and the Extended
Revolving Commitments, on the other hand, for such period of time as
Non-Extended Revolving Commitments and Non-Extended L/C Commitments shall be in
effect) executed by the Loan Parties, the Administrative Agent, and the
Extending Lenders. Notwithstanding anything to the contrary set forth in
Section 10.1, no Extension Amendment shall require the consent of any Lender
other than the Extending Lenders with respect to the Extended Lender Obligations
established thereby. In connection with the Extension Amendment, the Guarantors
shall reaffirm their respective obligations under the Guarantee and Collateral
Agreement pursuant to an agreement reasonably satisfactory to the Administrative
Agent, and the Borrower shall, if requested by the Administrative Agent, deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of the Extension Amendment, this Agreement as amended
thereby, the reaffirmation of the Guarantee and Collateral Agreement and such of
the other Loan Documents (if any) as may be amended thereby. In addition, the
Extension Amendment shall contain a representation and warranty by Holdings and
the Borrower that the representations and warranties of (i) Holdings and the
Borrower contained in Section 4 and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
herewith or therewith are true and correct in all material respects (or, if such
representation or warranty is itself modified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) on and as of the date of
such Extension Amendment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date. This Section shall supersede any
provisions in Section 10.1 or Section 10.7 to the contrary. Following the
execution of the Extension Amendment, the Administrative Agent shall notify the
Lenders of the percentage of the Revolving Credit Facility or Term Facility that
has been extended pursuant to this Section 2.29. Until the Revolving Termination
Date, all Revolving Loans, Swingline Loans and Letters of Credit shall be made
or participated in ratably by all Revolving Lenders and thereafter, all
Revolving Loans, Swingline Loans and Letters of Credit shall be made or
participated in ratably by all Extending Lenders with Extended Revolving
Commitments and all other Revolving Lenders to the extent required by Section 3.

 

(f)          Notwithstanding anything to the contrary contained in this
Agreement, (i) on any date on which any tranche of Term Loans and/or the
Revolving Commitments are converted to extend the scheduled maturity date in
accordance with this Section (the “Extension Date”), the aggregate principal
amount of Term Loans and/or Revolving Commitments of such tranche of each
Extending Lender shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Lender Obligations relating to such tranche so
converted by such Lender on such date and (ii) if, on the Extension Date, any
Extending Lender has elected to extend the maturity date of some, but not all,
of its portion of the Revolving Commitments, such Revolving Commitments (and
such Lender’s respective Revolving Loans, Swingline Loans and L/C Obligations
thereunder) shall each be allocated in the same proportion between the
Non-Extended Revolving Commitments and the Extended Revolving Commitments.

 

2.30       Refinancing Debt.

 

(a)          The Borrower may, from time to time, and subject to the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
delayed or conditioned), add one or more new term loan facilities (each, a
“Refinancing Term Facility”) and/or new revolving credit facilities (each, a
“Refinancing Revolving Facility”; and the Refinancing Term Facilities and
Refinancing Revolving Facilities, collectively, the “Refinancing Debt”) to the
Facilities to refinance (x) all or any portion of the Term Loans then
outstanding under this Agreement, (y) all or any portion of the Revolving Loans
then outstanding (or unused Revolving Commitments) under this Agreement and/or
(z) all or any portion of the Incremental Notes then outstanding, in each case
pursuant to procedures specified by the Administrative Agent in a Refinancing
Amendment and reasonably acceptable to the Borrower; provided that such
Refinancing Debt:

 

(i)          shall not have a principal or commitment amount (or accreted value)
greater than the Loans or Commitments, as applicable, being refinanced
(excluding accrued interest, fees, discounts, premiums or expenses);

 

(ii)         will rank pari passu in right of payment as the other Loans and
Commitments hereunder;

 

58

 

  

(iii)        will be unsecured or secured by Property constituting the
Collateral on a pari passu or junior basis with the Obligations and shall be
subject to customary intercreditor arrangements on terms reasonably acceptable
to the Administrative Agent;

 

(iv)        shall not mature or have a Weighted Average Life to Maturity prior
to the date that is 91 days after the maturity date of the Term Loans being
refinanced;

 

(v)         in the case of any Refinancing Revolving Facility, shall have a
final maturity date later than the termination date of the Revolving Loans (or
unused Revolving Commitments) being refinanced, and shall not be subject to any
amortization or other scheduled payments of principal, mandatory prepayment or
commitment reduction prior to such Revolving Termination Date;

 

(vi)        in the case of any Refinancing Term Facility, shall participate on a
pro rata basis, or (if such Refinancing Term Facility is secured by Property
constituting the Collateral on a junior basis with the Obligations) on a junior
basis, with the Obligations in any voluntary or mandatory prepayments of Term
Loans hereunder;

 

(vii)       shall not be guaranteed by any Person that is not a Guarantor;

 

(viii)      shall have terms and conditions (other than terms with respect to
interest rate and optional prepayment) that are substantially identical to, or
less favorable, taken as a whole, to the lenders providing such Refinancing Debt
than, the terms and conditions of the Facilities and Loans being refinanced,
except for covenants or other provisions applicable only during periods after
the Latest Term Maturity Date in effect at the time of such refinancing; and

 

(ix)        the Net Cash Proceeds of such Refinancing Debt shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of the outstanding Loans being so refinanced (and, in the case of
Revolving Loans, a corresponding amount of Revolving Commitments shall be
permanently reduced).

 

(b)          The Borrower shall make any request for Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof. Any proposed Refinancing Debt may be provided by
existing Lenders, or (subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed)) other Persons that meet
the requirements to be Assignees under Section 10.6, in such respective amounts
as the Borrower may elect.

 

(c)          The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officer’s certificates, reaffirmation agreements and/or other documents in
connection therewith, including any supplements or amendments to the Security
Documents providing for such Refinancing Debt to be secured thereby, consistent
with those delivered on the Closing Date under Section 5.1. The Lenders hereby
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrower as may be necessary in order to
establish new tranches of Refinancing Debt and to make such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches, in each case on terms consistent with and/or to effect the
provisions of this Section 2.30.

 

59

 

  

(d)          Each class of Refinancing Debt incurred under this Section 2.30
shall be in an aggregate principal amount that is (i) not less than $15,000,000
and (ii) an integral multiple of $1,000,000 in excess thereof. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower or any Restricted Subsidiary, or the provision to the Borrower of
Swingline Loans, pursuant to any Refinancing Revolving Facility established
thereby, in each case on terms substantially equivalent to the terms applicable
to Letters of Credit and Swingline Loans under the Revolving Commitments.

 

(e)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Refinancing Debt incurred
pursuant thereto (including the addition of such Refinancing Debt as separate
“Facilities” and “tranches” hereunder and treated in a manner consistent with
the Facilities being refinanced, including for purposes of prepayments and
voting). Any Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent and the Lenders providing such
Refinancing Debt, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.30. In addition, if so provided in the relevant Refinancing Amendment and with
the consent of each Issuing Lender, participations in Letters of Credit expiring
on or after the Revolving Termination Date shall be reallocated from Lenders
holding Revolving Commitments to Lenders holding Extended Revolving Commitments
in accordance with the terms of such Refinancing Amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Extended Revolving Commitments, be deemed to be participation
interests in respect of such Extended Revolving Commitments and the terms of
such participation interests (including the commission applicable thereto) shall
be adjusted accordingly.

 

SECTION 3. LETTERS OF CREDIT

 

3.1           L/C Commitment.

 

(a)          Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in Section
3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the account
of the Borrower or for the account of Holdings or any of its Restricted
Subsidiaries (in which case the Borrower and Holdings or such Restricted
Subsidiary, as applicable, shall be co-applicants with respect to such Letter of
Credit) on any Business Day during the Revolving Commitment Period in such form
as may be reasonably approved from time to time by such Issuing Lender; provided
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment, (ii) any Revolving Lender is at such time a Defaulting
Lender, unless such Issuing Lender has entered into arrangements, including
reallocation of such Lender’s Revolving Percentage of the outstanding L/C
Obligations pursuant to Section 2.27(a)(iv) or the delivery of Cash Collateral,
satisfactory to such Issuing Lender with the Borrower or such Lender to
eliminate such Issuing Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.27(a)(iv)) with respect to such Lender arising from
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other L/C Obligations as to which such Issuing Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion or (iii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall expire no later than the earlier of (x) the first
anniversary of its date of issuance unless otherwise agreed by the Issuing
Lender in its sole discretion and (y) the date that is five Business Days prior
to the Revolving Termination Date; provided that, if requested by the Borrower
and acceptable to the applicable Issuing Lender, a Letter of Credit issued by
such Issuing Lender may provide for the renewal thereof for additional one year
periods containing an expiry date of more than twelve months after the date of
issuance (which shall in no event extend beyond the date referred to in clause
(y) above (unless, at least five Business Days prior to the then current expiry
date, the Borrower shall Cash Collateralize the L/C Obligations with respect to
such Letter of Credit in an amount not less than the Minimum Collateral Amount
applicable to such Letter of Credit)); provided, however, that (A) any such
Letter of Credit shall permit such Issuing Lender to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than at least 30 days (the “Nonrenewal Notice Date”) in each such
twelve-month period at the time such Letter of Credit is issued and (B) such
Issuing Lender shall not permit such renewal if it has received notice on or
before the date that is seven Business Days before the Nonrenewal Notice Date
from the Administrative Agent that the Majority Facility Lenders in respect of
the Revolving Facility have elected not to permit such renewal. Each Letter of
Credit shall be a standby letter of credit backing a performance or monetary
obligation of the Borrower or any of its Subsidiaries (each a “Standby Letter of
Credit”).

 

60

 

  

(b)          No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would conflict with any applicable Requirement
of Law.

 

3.2           Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the relevant Issuing Lender issue a Letter of Credit
by delivering to such Issuing Lender at its address for notices specified to the
Borrower by such Issuing Lender an Application therefor, with a copy to the
Administrative Agent, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event without the consent of
the applicable Issuing Lender shall any Issuing Lender be required to issue any
Letter of Credit earlier than five Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof.
Each Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the relevant Lenders, notice of the issuance
of each Letter of Credit issued by it (including the amount thereof).

 

3.3           Fees and Other Charges. (a) The Borrower will pay a fee on each
outstanding Standby Letter of Credit, at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility on the face amount of such Standby Letter of Credit, which
fees shall be shared ratably among the Revolving Lenders and payable quarterly
in arrears on each Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to each Issuing Lender for its own account a fronting fee
equal to 0.25% per annum on the aggregate face amount of all outstanding Letters
of Credit issued by it to the Borrower, payable quarterly in arrears on each Fee
Payment Date after the issuance date.

 

(b)          In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such customary fees and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit
requested by the Borrower (which fees and expenses shall have been agreed to
from time to time by the Borrower and the relevant Issuing Lender).

 

61

 

  

(c)          Notwithstanding anything to the contrary herein, any fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable Issuing Lender shall be payable, to the maximum
extent permitted by applicable Law, to the other Revolving Lenders in accordance
with the upward adjustments in their respective Revolving Percentages allocable
to such Letter of Credit pursuant to Section 2.27(a)(iv), with the balance of
such fee, if any, payable to the applicable Issuing Lender for its own account.

 

3.4           L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued by it and the amount of each draft paid by such
Issuing Lender thereunder. Each L/C Participant agrees with each Issuing Lender
that, if a draft is paid prior to the Revolving Credit Termination Date under
any Letter of Credit issued by it for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against any Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
financial condition of the Borrower, (iv) any breach of this Agreement or any
other Loan Document by the Borrower, any other Loan Party or any L/C Participant
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(b)          If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to Section
3.4(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of such Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans under the Revolving
Facility. A certificate of the relevant Issuing Lender submitted to any relevant
L/C Participant with respect to any amounts owing under this Section shall be
presumptively correct in the absence of manifest error.

 

(c)          Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a) such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to the Administrative Agent for the account of such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to the
Administrative Agent for the account of such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

 

62

 

  

3.5           Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender in respect of any drawing under a Letter of Credit
on the immediately succeeding Business Day following receipt of notice by the
Borrower from such Issuing Lender of a drawing under a Letter of Credit and the
date and amount of the relevant draft presented under such Letter of Credit
(which reimbursement shall include interest from the date on which the relevant
draft is paid until such immediately succeeding Business Day at a rate equal to
the rate applicable to ABR Loans under the Revolving Facility). Each such
payment shall be made to such Issuing Lender at its address for notices
specified to the Borrower and in immediately available funds. If the Borrower
fails to reimburse in whole or in part any Issuing Lender by the time set forth
in the first sentence of this Section 3.5, the Borrower shall be deemed to have
requested a Revolving Loan of ABR Loans to be disbursed on the date such
reimbursement is due in an amount equal to the amount of such outstanding
reimbursement.

 

3.6           Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrower’
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee, or any other events
or circumstances that, pursuant to applicable law or the applicable customs and
practices promulgated by the International Chamber of Commerce, are not within
the responsibility of such Issuing Lender, except for errors or omissions
resulting from the gross negligence, willful misconduct or bad faith of such
Issuing Lender or its employees or agents. No Issuing Lender shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions resulting from the gross negligence,
willful misconduct or bad faith of such Issuing Lender or its employees or
agents. The Borrower agrees that any action taken or omitted by any Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence, willful misconduct or bad
faith and in accordance with the standards or care specified in the UCC, shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

 

3.7           Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof. The responsibility of such
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by such Issuing Lender shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit. To the extent not
inconsistent with Section 3.6, the Issuing Lender shall be entitled to rely, and
shall be fully protected in relying upon, any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Issuing Lender.

 

63

 

  

3.8           Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly represent and warrant (as to itself and each of its
Restricted Subsidiaries) to the Agents and each Lender, which representations
and warranties shall be deemed made on the Closing Date (immediately before and
immediately after giving effect to the Transactions) and on the date of each
borrowing of Loans or issuance of a Letter of Credit hereunder, that:

 

4.1          Financial Condition. (a) The Audited Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries, as the case may be, as of the date thereof and the results of
operations and cash flows for the periods covered thereby.

 

(b)          Except as set forth in the Borrower’s consolidated balance sheet as
of December 31, 2012 or that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Closing
Date, each of Holdings, the Borrower and its Subsidiaries (i) do not have any
material Guarantee Obligations, contingent liabilities or liabilities for taxes,
or any long-term leases or unusual forward or long-term commitments, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, which are not
reflected in the most recent financial statements referred to in this paragraph
but which would in accordance with GAAP be so reflected in a consolidated
balance sheet of such Loan Party as of the Closing Date or (ii) are not party to
any arrangement to pay principal or interest with respect to any Indebtedness of
any Person which is not reflected in the most recent financial statements
referred to in this paragraph, (A) which was incurred by such Loan Party or any
of its Subsidiaries or guaranteed by such Loan Party or any of its Subsidiaries
at any time or the proceeds of which are or were transferred to or used by the
Borrower or any of its Subsidiaries and (B) the payments in respect of which are
intended to be made with the proceeds of payments to such Person by Holdings or
any of its Subsidiaries or with any Indebtedness or Capital Stock issued by
Holdings or any such Subsidiary.

 

(c)          The forecasts referred to in Section 5.1(j)(iv) have been prepared
in good faith based on the assumptions stated therein, which assumptions are
believed on the date hereof to be reasonable, it being understood that forecasts
and projections are as to future events and are not to be viewed as facts and
are subject to significant uncertainties and contingencies and no representation
or warranty is given that any forecast or projection will be realized and actual
results during the period or periods covered thereby may differ significantly
from the forecasted results and such differences may be material.

 

4.2          No Change. As of any date of determination following the Closing
Date, since March 31, 2013, there has been no event, development or circumstance
that has had or would reasonably be expected to have a Material Adverse Effect.

 

4.3          Existence; Compliance with Law. Each of Holdings, the Borrower and
its Restricted Subsidiaries (a) (i) is duly organized (or incorporated), validly
existing and in good standing (or, in the case of any Foreign Subsidiary, the
equivalent status in any foreign jurisdiction) under the Laws of the
jurisdiction of its organization or incorporation, (ii) has the corporate or
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently or proposed to be engaged except, in each
case, to the extent that any such failure to have such power, authority or right
would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified to do business as a foreign corporation or limited liability
company and in good standing (where such concept is relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business as now or currently proposed to be conducted requires
such qualification except, in each case, to the extent that the failure to be so
qualified or in good standing (where such concept is relevant) would not
reasonably be expected to have a Material Adverse Effect and (b) is in
compliance with all Requirements of Law except to the extent that any such
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

 

64

 

 

 

 

4.4         Organizational Power; Authorization; Enforceable Obligations. (a)
Each Loan Party has the requisite power and authority to execute, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow or have Letters of Credit issued hereunder. Each Loan Party
has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. Each Loan Party has duly executed and delivered
each Loan Document to which it is a party.

 

(b)          Except as would not reasonably be expected to have a Material
Adverse Effect, no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority is required in connection
with the Transactions, the extensions of credit hereunder or the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made (except to the extent not yet required to
have been obtained or made), each of which is in full force and effect and (ii)
the filings referred to in Section 4.17.

 

(c)          This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.5         No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not (a) violate
the organizational or governing documents of any of the Loan Parties, (b)
violate any Requirement of Law or any Contractual Obligation of Holdings, the
Borrower or any Restricted Subsidiary (other than any violation which would not
reasonably be expected to result in a Material Adverse Effect) or (c) result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens permitted by Section 7.3 or as
otherwise contemplated by the Loan Documents).

 

4.6         No Material Litigation. No litigation, proceeding, investigation,
audit, claim, demand or dispute with, of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Holdings or the
Borrower, threatened against Holdings, the Borrower or any Restricted Subsidiary
or against any of their Properties or revenues which (a) involve any of the Loan
Documents or (b) taken as a whole, would reasonably be expected to have a
Material Adverse Effect.

 

4.7         No Default. No Default or Event of Default has occurred and is
continuing.

 

65

 

 

4.8         Ownership of Property; Liens. Each of Holdings, the Borrower and its
Restricted Subsidiaries has good and insurable title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in or right to use, all its other Property (other than
Intellectual Property), in each case that are necessary for the operation of
their respective businesses as currently conducted and as proposed to be
conducted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and none of such Property is subject to any Lien
except as permitted by the Loan Documents, except, as of the Closing Date, as
set forth in Schedule 4.8A. Schedule 4.8B lists all real property which is owned
or leased by any Loan Party as of the Closing Date, setting forth, for each such
real property, the current street address or other information that reasonably
describes such real property’s location, the record owner thereof and the
interest of the Loan Parties in such real property.

 

4.9         Intellectual Property. Each of Holdings, the Borrower and its
Restricted Subsidiaries owns, or has a valid and continuing license to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted free and clear of all Liens (except Liens permitted by Section 7.3),
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) all
necessary registration, maintenance, renewal and other relevant filing fees in
connection with any of the Intellectual Property that is the subject of a
registration or an application for registration have been timely paid, and (b)
all necessary documents, certificates and filings in connection with the
Intellectual Property have been timely filed with the relevant Government
Authority and internet domain name registrar(s) for the purpose of maintaining
such Intellectual Property and all registrations and applications therefor.
Except as would not reasonably be expected to have a Material Adverse Effect, no
holding, injunction, decision or judgment has been rendered by any Governmental
Authority and none of Holdings, the Borrower or any Restricted Subsidiary has
entered into any settlement stipulation or other agreement (except license
agreements in the ordinary course of business) which would limit, cancel or
question the validity of Holdings’, the Borrower’s or any Restricted
Subsidiary’s rights in any Intellectual Property owned by Holdings, the Borrower
or any Restricted Subsidiary . No claim has been asserted or threatened or is
pending by any Person challenging or questioning the use by Holdings, the
Borrower or any Restricted Subsidiary of any Intellectual Property or the
validity of any Intellectual Property, or alleging any infringement,
misappropriation or violation by Holdings, the Borrower or any Restricted
Subsidiary of any Intellectual Property of any Person, except in each case as
would not reasonably be expected to have a Material Adverse Effect. The use of
any Intellectual Property by Holdings, the Borrower or any Restricted
Subsidiary, and the conduct of their respective businesses, do not infringe on
the Intellectual Property rights of any Person in a manner that would reasonably
be expected to have a Material Adverse Effect. To Holdings’ or the Borrower’s
knowledge, except as would not reasonably be expected to have a Material Adverse
Effect, no Person is infringing, misappropriating or violating any Intellectual
Property owned or exclusively licensed by Holdings, the Borrower or any
Restricted Subsidiary, and none of Holdings, the Borrower or any Restricted
Subsidiary has made or threatened to make any claim relating to the foregoing.
Holdings, the Borrower and the Restricted Subsidiaries have taken all actions
that in the exercise of their reasonable business judgment should be taken to
protect their Intellectual Property, including Intellectual Property that is
confidential in nature, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

4.10       Taxes. Holdings, the Borrower and its Restricted Subsidiaries have
filed all Federal, state and other tax returns and reports required to be filed,
and have paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) Taxes which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

66

 

 

4.11       Use of Proceeds; Federal Regulations. The proceeds of the Loans and
Letters of Credit are being used in accordance with Section 6.10. No part of the
proceeds of any Loans, and no other extensions of credit hereunder, will be used
for the purpose of “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the regulations of the Board.

 

4.12       ERISA. (a) Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, none of the following
has occurred (i) a Reportable Event with respect to a Single Employer Plan, (ii)
a violation of the “minimum funding standard” of the Code or ERISA with respect
to any Single Employer Plan, (iii) the termination of a Single Employer Plan or
the filing of a notice of intent to terminate a Single Employer Plan pursuant to
Section 4041 of ERISA, (iv) the imposition of a Lien pursuant to ERISA or the
Code in respect of any Single Employer Plan or Multiemployer Plan; (v) a
complete or partial withdrawal from any Multiemployer Plan, (vi) a withdrawal
from a Single Employer Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA), (vii) the receipt of notice that a Multiemployer Plan is in
Reorganization or is Insolvent, (vii) the institution of proceedings to
terminate a Single Employer Plan or Multiemployer Plan by the PBGC, (viii) the
failure to make any required contribution to any Single Employer Plan or
Multiemployer Plan when due, and (ix) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan or Multiemployer Plan (any such events described in subsections
(i) through (ix) to be referred to herein as an “ERISA Event”).

 

(b)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan has complied with
the applicable provisions of ERISA and the Code and each Plan that is intended
to qualify for tax exempt status under Section 401 or 501 of the Code is so
qualified and (ii) the present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Single Employer
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Single Employer Plan allocable to such accrued benefits.

 

(c)          Holdings, the Borrower and their respective Subsidiaries have not
incurred, and do not reasonably expect to incur, any liability under ERISA or
the Code with respect to any plan within the meaning of Section 3(3) of ERISA
which is subject to Title IV of ERISA that is maintained by a Commonly
Controlled Entity (other than Holdings, the Borrower and their respective
Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of being treated
as a single employer under Title IV of ERISA with the sponsor of such plan that
would reasonably be likely to have a Material Adverse Effect and result in a
direct obligation of Holdings, the Borrower and their respective Subsidiaries to
pay money.

 

4.13       Investment Company Act. No Loan Party is an “investment company”, or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

4.14       Subsidiaries. (a) The Subsidiaries of Holdings listed on Schedule
4.14 constitute all the Subsidiaries of Holdings as of the Closing Date.
Schedule 4.14 sets forth as of the Closing Date the name and jurisdiction of
incorporation of each such Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party.

 

(b)          As of the Closing Date, except as set forth on Schedule 4.14, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments of any nature to which Holdings or any of its
Subsidiaries is a party relating to any Capital Stock of the Borrower or any of
their respective Subsidiaries.

 

67

 

 

4.15       Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) the
operations of Holdings, the Borrower and each Restricted Subsidiary is and has
been in compliance with all applicable Environmental Laws, which compliance
includes obtaining, maintaining and complying with all permits, licenses or
other approvals required by Environmental Laws for the operation of the
Business; (b) none of Holdings, the Borrower or any Restricted Subsidiary is
subject to, has received notice of, or, to the knowledge of Holdings and the
Borrower , has been threatened with any Environmental Claim or potential
Environmental Claim; and (c) to the knowledge of Holdings and the Borrower,
there are no facts, circumstances or conditions arising out of or relating to
the operations of Holdings, the Borrower or any Restricted Subsidiary or any
real property currently or formerly owned, leased, subleased, operated or
otherwise occupied by or for Holdings, the Borrower or any Restricted Subsidiary
that would reasonably be expected to result in Holdings, the Borrower or any
Restricted Subsidiary incurring liabilities in connection with any Environmental
Claim.

 

4.16       Accuracy of Information, etc. No written statement or written
information or data, taken as a whole (excluding the projections and pro forma
financial information referred to below or estimates (including financial
estimates, forecasts and other forward-looking information) and information of a
general economic or general industry basis) contained in this Agreement, any
other Loan Document or any certificate furnished to the Administrative Agent or
the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents when taken as a whole, contained as of the date such statement,
information, or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances in which they were made. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as
facts and are subject to certain uncertainties and contingencies, many of which
are beyond the Loan Parties’ control, and that actual results during the period
or periods covered by such financial information may differ significantly from
the projected results set forth therein and such differences may be material.

 

4.17       Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal and valid first priority security interest (subject to
Liens permitted by Section 7.3) in the Collateral described therein (including
any proceeds of any item of Collateral). In the case of (i) the Pledged
Securities described in the Guarantee and Collateral Agreement constituting
Certificated Securities, when any stock certificates or notes, as applicable,
representing such Pledged Securities are delivered to the Collateral Agent and
(ii) the Collateral described in the Guarantee and Collateral Agreement (other
than the Collateral referred to in the immediately preceding clause (i)), when
financing statements in appropriate form are filed in the offices specified on
Schedule 4.17(a) (which financing statements have been duly completed and
executed (as applicable) and delivered to the Collateral Agent), recordation of
the security interest of the Collateral Agent on behalf of the Secured Parties
has been made in the United States Patent and Trademark Office, and such other
filings as are specified on Schedule 4.17(a) are made, the Collateral Agent
shall have a fully perfected first priority Lien on, and first priority security
interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral), to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 4.17(a), the filing of
appropriate filings in the United States Patent and Trademark Office and the
filings specified on Schedule 4.17(a), or through the delivery of the Pledged
Securities required to be delivered on the Closing Date, as the case may be, as
security for the Obligations, in each case prior and superior in right to any
other Person (except with respect to Liens permitted by Section 7.3 other than
clause (cc) thereof) to the extent required by the Guarantee and Collateral
Agreement.

 

68

 

 

(b)          Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Section 6.8(b), such Mortgage shall be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal
and valid Lien on the mortgaged property described therein and proceeds thereof;
and when such Mortgage is filed in the recording office designated by the
Borrower, such Mortgage shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such mortgaged
property and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person (except with respect to Liens permitted by Section 7.3 other than clause
(cc) thereof) thereof or other encumbrances or rights permitted by the relevant
Mortgage).

 

4.18       Solvency. Both before and after giving effect to (a) the Loans on or
prior to the date this representation and warranty is made, (b) the disbursement
of the proceeds of such Loans, (c) the consummation of the Transactions, and (d)
the payment and accrual of all transaction costs and any contribution and
indemnification obligations in connection with the foregoing, the Loan Parties,
on a consolidated basis, are Solvent.

 

4.19       Labor Matters. No labor problem or dispute with the employees of
Holdings, the Borrower or any of its Restricted Subsidiaries exists or, to the
knowledge of Holdings and the Borrower, is threatened; and there are no unfair
labor practice complaints pending or, to the knowledge of Holdings or the
Borrower, threatened against any of Holdings, the Borrower or any Restricted
Subsidiary; in either case which would reasonably be expected to have a Material
Adverse Effect.

 

4.20       Patriot Act; OFAC; Anti-Corruption Laws.

 

(a)          To the extent applicable, each of Holdings, the Borrower and their
respective Subsidiaries is in compliance with all Sanction(s) and the PATRIOT
Act.

 

(b)          Neither the Borrower nor any Subsidiaries nor, to the knowledge of
the Borrower, any director or officer of Holdings or any of its Subsidiaries,
(i) is currently the subject of any Sanction(s), (ii) except as authorized by
applicable law, is located, organized or residing in any Designated
Jurisdiction, or (iii) except as authorized by applicable law, is or has been
(within the previous five years) engaged in any transaction with any Person who
is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. Except as authorized by applicable law,
no Loan, nor the proceeds from any Loan, is being or has been used, directly or
indirectly, to lend, contribute, provide or has otherwise made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
could result in any violation by any Person (including any Lender or the
Administrative Agent) of Sanction(s) or that could result in a Person becoming
subject to Sanction(s).

 

(c)          To the knowledge of the Borrower, none of Holdings, the Borrower or
its Subsidiaries is or for the past five years has been in violation of any
Anti-Corruption Law. No part of the proceeds of the Loans will be used, directly
or indirectly by or on behalf of any Loan Party or Subsidiary, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law, or so as to cause
any liability for Lenders or the Administrative Agent under any Anti-Corruption
Law.

 

69

 

 

4.21       Material Contracts. Schedule 4.21 contains a true, correct and
complete list of all the material Contractual Obligations in effect on the
Closing Date.  As of the Closing Date, all such material Contractual Obligations
are in full force and effect and no defaults by the Borrower or its Restricted
Subsidiaries exist thereunder (other than as described in Schedule 4.21) that
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1         Conditions to Initial Extension of Credit. The occurrence of the
Closing Date is subject to the satisfaction (or waiver), of the following
conditions precedent:

 

(a)          Credit Agreement; Security Documents. The Administrative Agent
shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, Holdings, the Borrower and each Lender whose name appears
on the signature pages hereof and (ii) the Guarantee and Collateral Agreement,
executed and delivered by the parties thereto.

 

(b)          Consummation of the Closing Date Refinancing; Extinguishment of
Liens. On or prior to the Closing Date and concurrently with the incurrence of
the Loans, all Closing Date Indebtedness shall have been repaid in full,
together with all fees and other amounts owing thereon and all commitments
thereunder shall have been terminated and all liens securing the obligations
under the Closing Date Indebtedness shall have been terminated (or arrangements
reasonably satisfactory to the Administrative Agent for such termination shall
have been made), together with all fees and other amounts owing thereon and the
Administrative Agent shall have received reasonably satisfactory evidence from
Holdings and the Borrower as to the foregoing. Holdings, the Borrower and the
Restricted Subsidiaries shall have no Indebtedness for borrowed money
outstanding as of the Closing Date other than under the Facilities and other
Indebtedness permitted by Section 7.2.

 

(c)          Solvency Certificate. The Administrative Agent shall have received
a solvency certificate signed by the chief financial officer of Holdings,
substantially in the form of Exhibit F hereto.

 

(d)          Lien Searches. The Collateral Agent shall have received the results
of recent lien searches in each of the jurisdictions in which UCC financing
statements will be made to evidence or perfect security interests in the assets
of the Loan Parties that form part of the Collateral, and each such search shall
reveal no Liens on any of the assets of the Loan Parties, except for Liens
permitted by Section 7.3 or liens to be discharged on or prior to the Closing
Date.

 

(e)          Closing Certificate. The Administrative Agent shall have received a
certificate of each of Holdings, the Borrower and each Subsidiary Guarantor
dated the Closing Date, substantially in the form of Exhibit D, with appropriate
insertions and attachments.

 

(f)          Legal Opinions. The Administrative Agent shall have received an
executed legal opinion of (i) O’Melveny & Myers LLP, New York, Delaware and
California counsel to the Loan Parties organized in such jurisdictions, (ii)
Mayer Brown LLP, Texas counsel to the Loan Parties organized in such
jurisdiction and (iii) Holland & Hart LLP, Nevada and Colorado counsel to the
Loan Parties organized in such jurisdictions, in each case, covering such
customary matters incident to the Transactions contemplated by this Agreement as
the Administrative Agent may reasonably require and in form and substance
reasonably satisfactory to the Administrative Agent.

 

70

 

 

(g)          Pledged Securities; Stock Powers; Pledged Notes. The Collateral
Agent shall have received (i) the certificates representing the shares, if any,
of Capital Stock of the Borrower and (to the extent required by the terms of the
Guarantee and Collateral Agreement) the Borrower’s Subsidiaries pledged to the
Collateral Agent pursuant to (and, in the case of the Capital Stock of any
Foreign Subsidiary, subject to the limitations of) the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) required to be pledged to the Collateral Agent
pursuant to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

 

(h)          Filings, Registrations and Recordings. Each document (including,
without limitation, any UCC financing statement) required by the Security
Documents to be filed, registered or recorded in order to create in favor of the
Collateral Agent for the benefit of the Secured Parties, a first priority
perfected Lien on the Collateral described therein (subject to Liens permitted
by Section 7.3), shall have been delivered to the Collateral Agent in proper
form for filing, registration or recordation.

 

(i)          Insurance. The Administrative Agent shall have received insurance
certificates and endorsements satisfying the requirements of Section 6.5(c).

 

(j)          The Administrative Agent shall have received (i) the Audited
Financial Statements, (ii) unaudited financial statements for any quarterly
interim period or periods of the Borrower ending more than 45 days prior to the
Closing Date, together with unaudited financial statements for the corresponding
period of the prior year, (iii) unaudited financial statements of the Borrower
for each monthly period ending more than 30 days prior to the Closing Date,
together with unaudited financial statements for the corresponding month of the
prior year and (iv) at least 30 days prior to the Closing Date, the financial
projections of Holdings and its Subsidiaries through its sixth fiscal year
following the Closing Date (which for the first two such fiscal years will be
shown on a quarterly basis), which will be prepared on a pro forma basis to give
effect to the Transactions and will include consolidated income statements (with
Consolidated EBITDA clearly noted), consolidated balance sheets and consolidated
cash flow statements, a pro forma schedule of sources and uses and a pro forma
consolidated balance sheet of Holdings and its Subsidiaries as at the Closing
Date, all of which will be in form reasonably satisfactory to the Administrative
Agent.

 

(k)          PATRIOT Act. The Lenders shall have received at least five days
prior to the Closing Date from each of the Loan Parties documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, reasonably requested in each case at least ten days prior to the Closing
Date.

 

(l)          Fees. The Administrative Agent shall have received reasonably
satisfactory evidence that all fees and expenses required to be paid on the
Closing Date shall, on or before the Closing Date, have been paid.

 

(m)          Material Adverse Effect. Since March 31, 2013, no adverse change in
or affecting the business, assets, liabilities, operations, financial condition
or operating results of the Borrower that, individually or in the aggregate, has
had, or could reasonably be expected to have, a material adverse effect on the
business, assets, liabilities, operations, financial condition or operating
results of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole, shall have occurred.

 

5.2          Conditions to Each Extension of Credit. The agreement of each
Lender to make any Loan or of the Issuing Bank to issue or renew any Letter of
Credit hereunder on the Closing Date or any date thereafter is subject to the
satisfaction (or waiver) of the following conditions precedent:

 

71

 

 

(a)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects, in each case on and as of such date
as if made on and as of such date except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (provided that any representation and warranty that is qualified as to
materiality or Material Adverse Effect shall be true and correct in all
respects).

 

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(c)          Borrowing Notice. The Administrative Agent shall have received an
irrevocable notice of borrowing in accordance with Sections 2.2 and/or 2.5, as
applicable, and substantially in the form of Exhibit A-1 hereto.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section have been satisfied (or waived).

 

SECTION 6. AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been Cash
Collateralized or backstopped) or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than contingent or indemnification
obligations not then asserted or due), Holdings and the Borrower shall and (to
the extent relevant) shall cause each of the Restricted Subsidiaries to:

 

6.1         Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (which may be delivered via posting the E-System):

 

(a)          as soon as available, but in any event not later than 90 days after
the end of each fiscal year of the Borrower commencing with the fiscal year
ended December 31, 2013, a copy of (i) the unaudited consolidated balance sheet
of Holdings and the related unaudited consolidated statements of income and of
cash flows for such year, in each case setting forth in comparative form the
figures as of the end of the previous year (including consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of the
Borrower and its Subsidiaries) and (ii) the audited consolidated and
consolidating balance sheet of Borrower and its Subsidiaries as at the end of
such year and the related audited consolidated and consolidating statements of
income and of cash flows for such year, in each case setting forth in
comparative form the figures as of the end of and for the previous year,
reported on without any “going concern” or like qualification or exception or
any qualification arising out of the scope of the audit, by KPMG LLP or other
independent certified public accountants of nationally recognized standing,
along with copies of management letters and analysis submitted by such
accountants to the Borrower and its Subsidiaries in connection with such
financial statements;

 

72

 

 

(b)          as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, commencing with the fiscal quarter ending June 30, 2013, (i) the
unaudited consolidated balance sheet of Holdings as at the end of such quarter
and the related unaudited consolidated statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year (including
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of the Borrower and its Subsidiaries) and (ii) the
unaudited consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding period in the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes); and

 

(c)          simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.1(a) and 6.1(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except, in the case of the financial statements
referred to in clause (b), for customary year-end adjustments and the absence of
footnotes).

 

Documents required to be delivered pursuant to this Section may be delivered by
posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on the E-System or another relevant website, if any, to which each Lender
and the Administrative Agent have been granted access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

6.2         Certificates; Other Information. Furnish to the Administrative Agent
for delivery to each Lender, or, in the case of clause (e), to the relevant
Lender:

 

(a)          concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer of the Borrower
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate, (ii) (A) a
Compliance Certificate containing all information and calculations necessary for
determining the Consolidated Total Leverage Ratio and compliance by the Borrower
and its Restricted Subsidiaries with the provisions of Section 7.1, in each
case, as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be, and (B) to the extent not previously disclosed to the
Administrative Agent, a description of any new Subsidiary and of any change in
the jurisdiction of organization of any Loan Party and a listing of any new
registrations, and applications for registration, of material Intellectual
Property acquired or made by any Loan Party since the date of the most recent
list delivered pursuant to this clause (B) (or, in the case of the first such
list so delivered, since the Closing Date) and (iii) a management discussion and
analysis, discussing and analyzing the results of operations for the Borrower
and its Subsidiaries for the corresponding fiscal year or fiscal quarter for
which such financial statements are delivered;

 

(b)          concurrently with the delivery of any financial statements pursuant
to Section 6.1(a) commencing with the fiscal year ending December 31, 2013, a
reasonably detailed consolidated budget for the following fiscal year in a form
reasonably acceptable to the Administrative Agent including a projected
consolidated balance sheet of Holdings and its Subsidiaries as of the end of the
following fiscal year and the related consolidated statements of projected cash
flows and projected income;

 

73

 

 

(c)          concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements and stating that in
performing their audit nothing came to their attention that caused them to
believe the Borrower failed to comply with the financial covenant set forth in
Section 7.1, except as specified in such certificate (which certificate may be
limited to the extent required by accounting rules or guidelines and such
accounting firm’s internal policies and procedures);

 

(d)          promptly after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower send to the holders of any
class of their debt securities or public equity securities (except for Permitted
Investors) and, promptly after the same are filed, copies of all financial
statements and reports that Holdings or the Borrower may make to, or file with,
the SEC, in each case to the extent not already provided pursuant to Section 6.1
or any other clause of this Section; and

 

(e)          promptly, such additional financial and other information
(including information required by the PATRIOT Act) as the Administrative Agent
(for its own account or upon the reasonable request from any Lender) may from
time to time reasonably request.

 

Documents required to be delivered pursuant to this Section may be delivered by
posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on the E-System or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

 

6.3         Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
taxes, governmental assessments and governmental charges, except (a) where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves required in conformity with GAAP with
respect thereto have been provided on the books of Holdings, the Borrower or any
Restricted Subsidiary, as the case may be, or (b) to the extent that failure to
pay or satisfy such obligations would not reasonably be expected to have a
Material Adverse Effect.

 

6.4         Conduct of Business and Maintenance of Existence, etc.; Compliance.
(a) (i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 or except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Requirements of Law and material Contractual Obligations except to the
extent that failure to comply therewith would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

6.5         Maintenance of Property; Insurance. (a) Keep all Property material
to the conduct of its business in reasonably good working order and condition,
ordinary wear and tear excepted, except where a failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

74

 

 

(b)          Take all reasonable and necessary steps, including, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, to maintain and pursue each application
(and to obtain the relevant registration) and to maintain each registration of
any of its material Intellectual Property, including, filing of applications for
renewal or extension, affidavits of use and affidavits of incontestability,
except in each case to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(c)          Maintain insurance with insurance companies that the Borrower
believes (in the reasonable good faith judgment of the management of the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed on all its material Property in at least such
amounts (after giving effect to any self-insurance which the Borrower believes
(in the reasonable good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks as the Borrower believes (in the reasonable good
faith judgment of the management of the Borrower) is reasonable and prudent in
light of the size and nature of its business. All such insurance shall, to the
extent customary (but in any event, not including business interruption
insurance and personal injury insurance) (i) provide that no cancellation
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof and (ii) name the Administrative
Agent and the Collateral Agent as additional insured or loss payee, as
applicable.

 

6.6         Books and Records; Inspection of Property; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries
shall be made of all material dealings and transactions in relation to its
business and activities, in a form in which financial statements conforming with
GAAP can be generated, (b) permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records upon reasonable prior notice and during normal business hours
(provided that such visits shall be coordinated by the Administrative Agent and,
in the case of any leased properties, as in accordance with the provisions of
the lease with regards to inspection), (c) permit representatives of any Lender
to have reasonable discussions regarding the business, operations, properties
and financial and other conditions of Holdings, the Borrower and its
Subsidiaries with officers and employees of Holdings, the Borrower and its
Subsidiaries (provided that any Lender shall coordinate any request for such
discussions through the Administrative Agent) upon reasonable prior notice and
during normal business hours and (d) permit representatives of the
Administrative Agent upon reasonable prior notice to have reasonable discussions
regarding the business, operations, properties and financial and other
conditions of Holdings, the Borrower and its Subsidiaries with its independent
certified public accountants, subject to such independent certified public
accountants’ normal and customary guidelines and procedures with respect to such
discussions; provided that a Responsible Officer of Holdings or the Borrower
shall be permitted to be present during any such discussion, and provided,
further, that, excluding any such visits and inspections during the continuation
of an Event of Default the Administrative Agent and the Lenders shall not
exercise such rights more than once in any calendar year ; provided, further
that when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice.

 

6.7         Notices. Promptly upon a Responsible Officer of Holdings or any Loan
Party obtaining knowledge thereof, give notice to the Administrative Agent (who
shall promptly notify each Lender) of:

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          any litigation, investigation or proceeding which may exist at any
time between Holdings, the Borrower or any of its Restricted Subsidiaries and
any other Person, that in either case, would reasonably be expected to be
adversely determined, and, if so determined, would reasonably be expected to
have a Material Adverse Effect individually or in the aggregate;

 

75

 

 

(c)          the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after Holdings, the Borrower or any of its
Restricted Subsidiaries knows thereof: (i) the occurrence of any Reportable
Event with respect to any Single Employer Plan, a failure to make any required
contribution to a Single Employer Plan, the creation of any Lien in favor of the
PBGC or a Single Employer Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan, (ii) the institution of
proceedings or the taking of any other action by the PBGC or Holdings or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (iii) the occurrence of any similar events with respect to
a Commonly Controlled Plan, that would reasonably be likely to result in a
direct obligation of Holdings, the Borrower or any of their respective
Subsidiaries to pay money;

 

(d)          the following events that, individually or in the aggregate, could
reasonably be expected to result in Holdings, the Borrower or any of its
Restricted Subsidiaries incurring liabilities in excess of $10,000,000 in any
fiscal year, as soon as possible and in any event no later than 10 Business Days
after Holdings, the Borrower or any of its Restricted Subsidiaries knows
thereof: (i) a Release of Hazardous Materials in violation of Environmental Laws
or (ii) the receipt by Holdings, the Borrower or any of its Restricted
Subsidiaries of any notice of any Environmental Claim or potential Environmental
Claim or the existence of any condition that could reasonably be expected to
result in an Environmental Claim;

 

(e)          the receipt by Holdings, the Borrower or any of its Restricted
Subsidiaries of notification that any property of Holdings, the Borrower or any
of its Restricted Subsidiaries is subject to any statutory lien in favor any
Governmental Authority securing, in whole or in part, liabilities relating to
any Environmental Claim; and

 

(f)          any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings, the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

6.8         Additional Collateral, etc. (a) With respect to any personal
property or Intellectual Property (other than assets expressly excluded from the
Collateral pursuant to the Security Documents) located in the United States
acquired or created after the Closing Date by any Loan Party (other than (x) any
property subject to a Lien expressly permitted by Section 7.3(g) and (y) such
Instruments, Certificated Securities, Securities and Chattel Paper referred to
in the last sentence of this paragraph (a)) as to which the Collateral Agent for
the benefit of the Secured Parties does not have a perfected Lien, promptly, but
in any case within 30 days (which period may be extended by the Administrative
Agent in its reasonable discretion), (i) give notice of such property to the
Collateral Agent and execute and deliver to the Collateral Agent such amendments
to the Guarantee and Collateral Agreement or such other documents as the
Collateral Agent reasonably requests to grant to the Collateral Agent for the
benefit of the Secured Parties a security interest in such Property and (ii)
take all actions reasonably requested by the Collateral Agent to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected security
interest (to the extent required by the Security Documents and with the priority
required by Section 4.17) in such property (with respect to property of a type
owned by a Loan Party as of the Closing Date to the extent the Collateral Agent
for the benefit of the Secured Parties, has a perfected security interest in
such property as of the Closing Date), including, without limitation, the filing
of UCC financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Collateral Agent. Any Instrument, Certificated Security (other than in
respect of the Capital Stock of any Subsidiary), Security or Chattel Paper in
excess of $1,000,000 shall be promptly delivered to the Collateral Agent
indorsed in a manner reasonably satisfactory to the Collateral Agent to be held
as Collateral pursuant to the relevant Security Document.

 

76

 

 

(b)          With respect to any fee owned real property located in the United
States having a value (together with improvements thereof) of at least
$20,000,000 acquired after the Closing Date by any Loan Party (i) within 30 days
of such acquisition, give notice of such acquisition to the Collateral Agent
and, if requested by the Collateral Agent, reasonably promptly thereafter (A)
execute and deliver a first priority Mortgage (subject to Liens permitted by
Section 7.3 other than clause (cc) thereof) in favor of the Collateral Agent for
the benefit of the Secured Parties, covering such real property (provided that
no Mortgage, survey or title insurance shall be required or obtained if the
Collateral Agent reasonably determines in consultation with the Borrower that
the costs of obtaining such Mortgage or survey or title insurance are excessive
in relation to the value of the security to be afforded thereby), (B) if a
Mortgage is to be provided under subclause (i)(A) above and if reasonably
requested by the Collateral Agent (1) provide the Lenders with a lenders’ title
insurance policy with coverage and all required endorsements reasonably
acceptable to the Collateral Agent covering such real property and fixtures in
an amount at least equal to the purchase price of such real property and
fixtures (or such lesser amount as shall be reasonably requested by the
Collateral Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate (except to the extent an existing survey has been
provided), each in form and substance reasonably satisfactory to the Collateral
Agent, and (2) use commercially reasonable efforts to obtain any consents or
estoppels reasonably deemed necessary by the Collateral Agent in connection with
such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Collateral Agent and (ii) if requested by the Collateral
Agent deliver to the Collateral Agent legal opinions relating to the Mortgage
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

 

(c)          With respect to (x) any new Domestic Subsidiary that is created or
acquired after the Closing Date by any Loan Party or (y) any Unrestricted
Subsidiary that becomes a Restricted Subsidiary after the Closing Date,
promptly, but in any case within 30 days of such creation, acquisition or
designation (which period may be extended by the Administrative Agent in its
reasonable discretion), (i) give notice of such acquisition, creation or
designation to the Collateral Agent and execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Collateral Agent reasonably deems necessary to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected security
interest (to the extent required by the Security Documents and with the priority
required by Section 4.17) in the Capital Stock of such new Subsidiary that is
owned by such Loan Party, (ii) deliver to the Collateral Agent the certificates,
if any, representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of such Loan Party,
and (iii) if such new Subsidiary is a wholly owned Domestic Subsidiary, cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement and (B) to take such actions necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected security
interest (to the extent required by the Security Documents and with the priority
required by Section 4.17) in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary (to the extent the
Collateral Agent, for the benefit of the Secured Parties, has a perfected
security interest in the same type of Collateral as of the Closing Date),
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Collateral Agent.

 

77

 

 

(d)          With respect to any new Foreign Subsidiary directly owned by
Holdings, a Borrower or a Domestic Subsidiary that is created or acquired after
the Closing Date by any Loan Party, promptly, but in any case within 30 days of
such acquisition (which period may be extended by the Administrative Agent in
its sole discretion), (i) give notice of such acquisition or creation to the
Collateral Agent and, if requested by the Collateral Agent, execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Capital Stock of such new Subsidiary that is owned by such Loan Party (provided
that (A) in no event shall more than 65% of the total outstanding voting Capital
Stock of (i) any Foreign Subsidiary and (ii) any FSHCO be required to be so
pledged and (B) 100% of non-voting Capital Stock of (i) any Foreign Subsidiary
and (ii) any FSHCO, if any, shall be required to be so pledged) and (ii) to the
extent permitted by applicable law, deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and take such other action as may be necessary or, in the
reasonable opinion of the Collateral Agent, necessary to perfect or ensure
appropriate priority the Lien of the Collateral Agent thereon.

 

(e)          Notwithstanding anything to the contrary in any Loan Document, this
Section shall not apply with respect to any collateral to the extent the
Administrative Agent has reasonably determined that the value of such collateral
to which this Section would otherwise apply is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected Lien therefrom.

 

6.9         Further Assurances. Maintain the security interest created by the
Security Documents as a perfected security interest having at least the priority
described in Section 4.17 (to the extent such security interest can be perfected
through the filing of UCC-1 financing statements, the Intellectual Property
filings to be made pursuant to Schedule 4 of the Guarantee and Collateral
Agreement or the delivery of Pledged Securities required to be delivered under
the Guarantee and Collateral Agreement), subject to the rights of the Loan
Parties under the Loan Documents to dispose of the Collateral. From time to time
the Loan Parties shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Collateral Agent, for the ratable benefit of the
Secured Parties, has a perfected Lien pursuant hereto or thereto, including,
without limitation, filing any financing or continuation statements or financing
change statements under the Uniform Commercial Code (or other similar laws) in
effect in any United States jurisdiction with respect to the security interests
created hereby.

 

6.10       Use of Proceeds. Use the proceeds of (a) the Term Loans, together
with cash common equity contributed to the Borrower to (i) effect the Closing
Date Refinancing and (ii) pay fees and expenses in connection with the
Transactions and for working capital and general corporate purposes, and (b) the
Revolving Loans, the Swingline Loans and the Letters of Credit for general
corporate (including working capital) purposes of the Borrower and its
Restricted Subsidiaries not prohibited by this Agreement; provided, that
Revolving Loans made on the Closing Date in an aggregate principal amount
(together with the aggregate face amount of any Letters of Credit issued on the
Closing Date) of up to $15,000,000 may also be used for the purposes described
in clause (a) above.

 

78

 

 

6.11       Environmental. Comply with, and maintain its real property, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with,
all applicable Environmental Laws (including by implementing any remedial action
necessary to achieve such compliance or that is required by orders and
directives of any Governmental Authority) except for failures to comply that
would not, in the aggregate, have a Material Adverse Effect. Without limiting
the foregoing, if the Administrative Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Loan Party that
could have a Material Adverse Effect, then such Loan Party shall promptly upon
receipt of request from the Administrative Agent, cause the performance, and
allow the Administrative Agent and its Related Parties access to such real
property for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater to the extent
not prohibited by an applicable real property lease, and cause the preparation
of such reports, in each case as the Administrative Agent may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by the Administrative Agent or any of its Related Parties, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to both the Administrative Agent and the Borrower and shall be in
form and substance reasonably acceptable to the Administrative Agent.

 

6.12       Interest Rate Protection. Within 90 days of the Closing Date, enter
into and maintain, until the date that is the three year anniversary of the
Closing Date, interest rate Hedge Agreements that result in at least 50% of the
aggregate consolidated outstanding Indebtedness for borrowed money of the
Borrower and the Restricted Subsidiaries hereunder being effectively subject to
a fixed interest rate for a period ending no earlier than the third anniversary
of the Closing Date.

 

6.13       Maintenance of Ratings. Use commercially reasonable efforts to
maintain a Borrower corporate family rating and a credit rating on the Loans
from Moody’s and a public corporate rating and a public rating on the Loans from
S&P.

 

6.14       Annual Lenders Meeting. Participate in annual telephonic conference
calls with the Administrative Agent and the Lenders at such time as may be
agreed to by the Borrower and the Administrative Agent.

 

6.15         Conduct of Business. Engage only in the businesses conducted on the
Closing Date and activities reasonably related, ancillary or incidental thereto
or logical extensions thereof.

 

6.16       Designation of Unrestricted Subsidiaries. The Borrower may at any
time after the Closing Date designate any Restricted Subsidiary to be an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary so long as (i) immediately before and after such designation, (A) no
Default or Event of Default shall have occurred and be continuing and (B) after
giving effect to such designation, Holdings shall be in pro forma compliance
with the Financial Condition Covenant, (ii) no Subsidiary may be designated as
an Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any other Indebtedness of any Loan Party, (iii)
the designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value as determined by the Borrower in good faith of
the Borrower’s or its Subsidiary’s (as applicable) Investment therein, (iv) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and (v) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (i) through (iv).

 

6.17       Post-Closing Matters. To the extent not delivered to the
Administrative Agent on or prior to the Closing Date, deliver to the
Administrative Agent the documents and complete the tasks set forth on Schedule
6.17, in each case within the time limits specified on Schedule 6.17.

 

SECTION 7. NEGATIVE COVENANTS

 

The Borrower (on behalf of itself and each of the Restricted Subsidiaries)
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not been Cash Collateralized or
backstopped) or any Loan or other amount is owing to any Lender or the Agents
hereunder (other than contingent or indemnification obligations not then
asserted or due), the Borrower shall not, and shall not permit any of the
Restricted Subsidiaries to and, with respect to Sections 7.1, 7.10, 7.11 and
7.14 only, Holdings shall not:

 

79

 

 

7.1         Financial Covenant.

 

(a)          Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio calculated as of the last day of the fiscal quarter of Borrower
ending on the date set forth below to exceed the ratio set forth below opposite
the last day of such fiscal quarter:

Fiscal Quarter Ending Consolidated Total
Leverage Ratio June 30, 2013 4.75:1.00 September 30, 2013 4.75:1.00 December 31,
2013 4.75:1.00 March 31, 2014 4.75:1.00 June 30, 2014 4.75:1.00 September 30,
2014 4.75:1.00 December 31, 2014 4.75:1.00 March 31, 2015 4.75:1.00 June 30,
2015 4.75:1.00 Thereafter 4.50:1.00

 

(b)          Certain Cure Rights.

 

(i)          Financial Condition Covenant. Notwithstanding anything to the
contrary contained herein, in the event the Borrower fails to comply with the
requirements of the covenant as set forth in Section 7.1(a) (the “Financial
Condition Covenant”) as at the last day of any fiscal quarter (a fiscal quarter
ending on such day, a “Curable Period”), after the Closing Date until the
expiration of the 10th Business Day subsequent to the date the financial
statements are required to be delivered pursuant to Sections 6.1(a) or (b), as
applicable, with respect to the period ending on the last day of such fiscal
quarter, Holdings or its direct or indirect parent shall have the right (the
“Cure Right”) to issue Capital Stock (other than Disqualified Capital Stock) for
cash (the proceeds received by Holdings and contributed in cash as common equity
to the Borrower as a result of such issuance, the “Cure Amount”). Upon the
receipt by the Borrower of cash in an amount equal to the Cure Amount pursuant
to the exercise of such Cure Right the Financial Condition Covenant shall be
recalculated giving effect to the following pro forma adjustments:

 

(A)         Consolidated EBITDA for the Curable Period shall be increased,
solely for the purpose of measuring the Financial Condition Covenant for such
fiscal quarter and for applicable subsequent periods which include such fiscal
quarter, and disregarded for any other purpose under this Agreement (including
determining the availability of any baskets and step-downs), by an amount equal
to the Cure Amount; and

 

(B)         if, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of the Financial
Condition Covenant, the Borrower shall be deemed to have satisfied the
requirements of the Financial Condition Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Condition Covenant which had occurred shall be deemed cured for all purposes of
this Agreement.

 

80

 

 

(ii)         Limitations on Exercise of Cure Right, etc. Notwithstanding
anything herein to the contrary, (A) in no event shall the Borrower be entitled
to exercise the Cure Right more than twice in any consecutive four-quarter
period or more than four times during the term of this Agreement and (B) the
Cure Amount shall be no greater than the amount which, if added to Consolidated
EBITDA for the Curable Period, would cause Borrower to be in compliance with the
Financial Condition Covenant for the relevant determination period ending on the
last day of such Curable Period (it being understood and agreed that for
purposes of calculating such amount no effect in such calculation shall be given
to any prepayment of Loans with such proceeds or to any other reduction of
Consolidated Total Debt or Consolidated Interest Expense on account of the
receipt of such proceeds). Notwithstanding anything in this Agreement to the
contrary, to the extent a fiscal quarter ended for which the Financial Condition
Covenant is initially recalculated as a result of a Cure Right is included in
the calculation of the Financial Condition Covenant in a subsequent fiscal
period, the Cure Amount shall be included in the amount of Consolidated EBITDA
for such fiscal quarter when calculating the Financial Condition Covenant for
such subsequent fiscal period. Upon the Administrative Agent’s receipt of an
irrevocable notice from the Borrower that it intends to exercise the Cure Right
with respect to the Financial Condition Covenant as of the last day of any
fiscal quarter (the “Notice of Intent to Cure”), then, until the 10th Business
Day subsequent to the date the financial statements are required to be delivered
pursuant to Sections 6.1(a) or (b), as applicable, to which such Notice of
Intent to Cure relates, neither the Administrative Agent nor any Lender shall
exercise the right to accelerate the Loans or terminate the Revolving
Commitments and neither the Administrative Agent nor any Lender shall exercise
any right to foreclose on or take possession of the Collateral solely on the
basis of an Event of Default having occurred and being continuing under Section
7.1(a) in respect of the period ending on the last day of such fiscal quarter.

 

7.2         Indebtedness. Create, issue, incur, assume, or suffer to exist any
Indebtedness, except:

 

(a)          (i) the Obligations, (ii) any Refinancing Notes, (iii) any
Indebtedness in respect of Hedge Agreements entered into for a bona fide
business purpose or as required hereby and not for speculative purposes, or (iv)
the Incremental Notes;

 

(b)          Indebtedness (i) of the Borrower owing to any Subsidiary Guarantor,
(ii) of any Subsidiary Guarantor owing to the Borrower or any Subsidiary
Guarantor, (iii) of any Non-Guarantor Subsidiary that is a Domestic Subsidiary
owing to any other Non-Guarantor Subsidiary that is a Domestic Subsidiary and
(iv) of any Non-Guarantor Subsidiary that is a Foreign Subsidiary to any other
Non-Guarantor Subsidiary that is a Foreign Subsidiary and (v) of any
Non-Guarantor Subsidiary owing to the Borrower or any Subsidiary Guarantor to
the extent such Investments would be permitted under Section 7.7(f)(i);

 

(c)          Indebtedness consisting of (i) Capital Lease Obligations, (ii)
purchase money Indebtedness (including obligations in respect of mortgage
financings) or (iii) other secured Indebtedness of the Borrower or any
Restricted Subsidiary in an aggregate principal amount, together with the
aggregate principal amount of Indebtedness incurred pursuant to Section 7.2(q),
not to exceed the greater of (A) $25,000,000 at any one time outstanding and (B)
10.00% of Consolidated Net Tangible Assets;

 

(d)          Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any refinancings, replacements, refundings, renewals or extensions
thereof (without any increase (other than any such increase resulting from
accrued interest and the amount of reasonable fees and expenses incurred, make
whole payments and premiums paid in connection with the Indebtedness being
refinanced) in the principal amount thereof);

 

81

 

 

(e)          Guarantee Obligations (i) incurred by the Borrower or any
Restricted Subsidiary in respect of Indebtedness of the Borrower or any
Subsidiary Guarantor, (ii) by any non-Subsidiary Guarantor of obligations of
other non-Subsidiary Guarantors, in each case, that is permitted to be incurred
under this Agreement and (iii) by a Loan Party of the obligations of a non-Loan
Party; provided, that the related Investment is permitted under Section 7.7;

 

(f)          Indebtedness of the Borrower or any Restricted Subsidiary arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds so long
as such Indebtedness is promptly repaid;

 

(g)          additional unsecured Indebtedness of the Borrower or any Restricted
Subsidiary; provided that (i) no Default or Event of Default shall have occurred
and be continuing or would exist immediately after giving effect to the
incurrence of such Indebtedness under this clause (g), (ii) after giving effect
to any Indebtedness incurred under this clause (g), Holdings’ Consolidated Total
Leverage Ratio shall be at least 0.50:1.00 less than the Consolidated Total
Leverage Ratio currently applicable pursuant to Section 7.1(a) on a pro forma
basis and (iii) the Net Cash Proceeds of such Indebtedness shall not be used to
make any Restricted Payment pursuant to Section 7.6;

 

(h)          (i) assumed Indebtedness of any Person that becomes a Restricted
Subsidiary pursuant to a Permitted Acquisition after the date hereof, provided
that:

 

(A)         such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary (except to the extent such
acquired Indebtedness is refinanced); and

 

(B)         none of the Borrower nor any Restricted Subsidiary shall be a new
obligor for such Indebtedness and no Property of the Borrower or any Restricted
Subsidiary shall provide security for such acquired Indebtedness; and

 

(ii)         any Indebtedness incurred to refinance, extend, renew, or replace
such acquired Indebtedness; provided that the Permitted Refinancing Requirements
are satisfied;

 

and provided, further that:

 

(A) no Default or Event of Default shall have occurred and be continuing or
would exist immediately after giving effect to such incurrence under this clause
(h);

 

(B) after giving effect to any Indebtedness assumed or incurred under this
clause (h), Holdings will be in pro forma compliance with the Financial
Condition Covenant; and

 

(C) the aggregate principal amount of Indebtedness permitted by this clause (h)
shall not exceed $50,000,000 at any one time outstanding;

 

(i)          Indebtedness incurred by the Borrower or any Restricted Subsidiary
in the form of customary obligations under indemnification, incentive,
non-compete, consulting, deferred compensation, or other similar arrangements;

 

(j)          Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations not in
connection with money borrowed, in each case provided in the ordinary course of
business or consistent with past practice, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
or consistent with past practice;

 

82

 

 

(k)          Indebtedness in respect of any bankers’ acceptance, bank
guarantees, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation
claims);

 

(l)          Indebtedness in respect of overdraft facilities, employee credit
card programs, netting services, automatic clearinghouse arrangements and other
cash management and similar arrangements in the ordinary course of business;

 

(m)          Indebtedness incurred in the ordinary course of business in respect
of obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

(n)          Indebtedness of the Borrower or any Restricted Subsidiary arising
from agreements of the Borrower or any Restricted Subsidiary providing for
adjustment of purchase price, the payment of deferred purchase price or similar
obligations (including earn-outs in an amount not to exceed $10,000,000), in
each case entered into in connection with Permitted Acquisitions, other
Investments and the Disposition of any Business, assets or Capital Stock
permitted hereunder;

 

(o)          Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (i) obligations to pay insurance premiums (or owing to any
insurance company in connection with the financing of any insurance premiums
permitted by such insurance company in the ordinary course of business), (ii)
take or pay obligations contained in supply agreements or (iii) information
technology licenses, in each case arising in the ordinary course of business;

 

(p)          Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

 

(q)          Indebtedness incurred in connection with any Permitted Sale
Leaseback Transaction in an aggregate principal amount, together with the
aggregate principal amount of Indebtedness incurred pursuant to Section 7.2(c),
not to exceed the greater of (x) $25,000,000 at any one time outstanding and (y)
10.00% of Consolidated Net Tangible Assets;

 

(r)          Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount not to exceed the amount of cash that is contributed
to the common equity of Holdings after the Closing Date (other than (i) by the
Borrower or any Restricted Subsidiary and (ii) in respect of the Cure Amount);
provided that (A) the cash so contributed to Holdings is promptly further
contributed in cash to the common equity of the Borrower or any other Loan
Party, (B) such Indebtedness is incurred within 210 days after such cash
contribution to Holdings is made and (C) such Indebtedness is designated as
“Contribution Indebtedness” in a certificate from a Responsible Officer of the
Borrower on the date incurred.

 

7.3         Liens. Create, incur, assume or suffer to exist any Lien upon any of
its Property, whether now owned or hereafter acquired, except for:

 

(a)          Liens for taxes, assessments or governmental charges or claims not
yet due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or the Restricted Subsidiaries, as the case may be, to the
extent required by GAAP;

 

83

 

 

(b)          landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days or that are being contested in
good faith by appropriate proceedings;

 

(c)          Liens arising out of pledges, deposits or statutory trusts in
connection with workers’ compensation, unemployment insurance, temporary
disability, social security legislation or regulations and deposits securing
liability insurance carriers under insurance or self-insurance arrangements or
to secure any Indebtedness permitted pursuant to Section 7.2(k);

 

(d)          deposits and other Liens to secure the performance of bids,
tenders, trade contracts (other than for borrowed money), leases, subleases,
statutory obligations, surety and appeal bonds, performance bonds, government
contracts, trade contracts, or other Indebtedness permitted pursuant to Section
7.2(j), and other obligations of a like nature incurred in the ordinary course
of business;

 

(e)          easements, zoning restrictions, minor defects or irregularities in
title, rights-of-way, licenses, covenants, restrictions and other similar Laws,
regulations, bylaw or rights reserved to or vested in any Governmental Authority
to control or regulate the use of any real property, or encumbrances incurred in
the ordinary course of business that, in the aggregate, do not materially
detract from the value of the Property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower and the Restricted
Subsidiaries, taken as a whole;

 

(f)          Liens (i) in existence on the date hereof listed on Schedule
7.3(f), (ii) securing Indebtedness permitted by Section 7.2(d), or (iii) created
after the date hereof in connection with any refinancing, refundings, or
renewals or extensions thereof permitted by Section 7.2(d); provided that no
such Lien is spread to cover any additional Property of the Borrower or any
Restricted Subsidiary after the Closing Date;

 

(g)          Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Section 7.2(c) or (q); provided that (i) such
Liens shall be created within 90 days after the acquisition of the assets
financed by such Indebtedness, (ii) such Liens do not at any time encumber any
Property of the Borrower or any Restricted Subsidiary other than the Property
financed by such Indebtedness and the proceeds thereof and (iii) the principal
amount of Indebtedness secured thereby is not increased;

 

(h)          Liens created pursuant to the Loan Documents;

 

(i)          any interest or title of a licensor, sublicensor, lessor or
sublessor under any license or lease entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of its business and covering only
the assets so leased, and any financing statement filed in connection with any
such lease;

 

(j)          Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 8.1(h);

 

(k)          Liens on property or assets acquired pursuant to a Permitted
Acquisition permitted under Section 7.7(e) (and the proceeds thereof) or assets
of a Restricted Subsidiary in existence at the time such Restricted Subsidiary
is acquired pursuant to a Permitted Acquisition permitted under Section 7.7(e)
and not created in contemplation thereof, and Liens securing Indebtedness
permitted pursuant to Section 7.2(n);

 

84

 

 

(l)          Liens on Property of Non-Guarantor Subsidiaries securing
Indebtedness or other obligations not prohibited by this Agreement to be
incurred by such Non-Guarantor Subsidiaries;

 

(m)          receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;

 

(n)          Liens arising out of conditional sale, installment sale, title
retention, consignment or similar arrangements for the sale or purchase by the
Borrower and the Restricted Subsidiaries of goods through third parties in the
ordinary course of business and Liens securing Indebtedness permitted pursuant
to Section 7.2(m) and (o)(ii);

 

(o)          Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

 

(p)          any interest or title of a lessor under any leases or subleases
entered into by the Borrower or any Restricted Subsidiary in the ordinary course
of business;

 

(q)          licenses of Intellectual Property granted by the Borrower or any
Restricted Subsidiary in the ordinary course of business that do not constitute
a disposition of all substantial rights in such Intellectual Property;

 

(r)          rights of setoff or bankers’ liens of banks or other financial
institutions where the Borrower or any Restricted Subsidiary maintains deposits
in the ordinary course of business and any other Liens securing Indebtedness
permitted pursuant to Section 7.2(l);

 

(s)          ground leases in respect of real property on which facilities owned
or leased by the Borrower or any Restricted Subsidiary are located;

 

(t)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(u)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings, the Borrower or its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(v)         Liens securing Indebtedness of any Non-Guarantor Subsidiary incurred
pursuant to Section 7.2(q); provided that such Liens do not at any time encumber
Property of any Loan Party;

 

(w)          purported Liens evidenced by the filing of precautionary financing
statements filed under any operating leases of personal property, consignments
and similar arrangements entered into in the ordinary course of business;

 

(x)          Liens of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection;

 

85

 

 

(y)          Liens on specific items of inventory or other goods arising under
Article 2 of the UCC in the ordinary course of business securing such Person’s
obligations in respect of bankers’ acceptances and letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods, in any case, covering only goods
actually sold;

 

(z)          Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto to the extent permitted hereunder;

 

(aa)         Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Section 7.2(r);

 

(bb)         Liens on Property constituting Collateral pursuant to agreements
and documentation in connection with any Refinancing Notes or any Incremental
Notes; and

 

(cc)         other Liens with respect to obligations that do not exceed
$10,000,000 at any one time outstanding.

 

7.4         Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution) or Dispose of all or substantially all of its
Property or business, except that:

 

(a)          (i) any Restricted Subsidiary may be merged, amalgamated,
liquidated or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or (ii) any Restricted
Subsidiary may be merged, amalgamated, liquidated or consolidated with or into
any Restricted Subsidiary (provided that if one of the parties to such merger,
amalgamation or consolidation is a Subsidiary Guarantor, either (A) such
Subsidiary Guarantor shall be the continuing or surviving corporation or (B)
simultaneously with such transaction, the continuing or surviving corporation
shall become a Subsidiary Guarantor and the Borrower shall comply with Section
6.8 in connection therewith);

 

(b)          any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary, and any Non-Guarantor Subsidiary that is a Domestic
Subsidiary may be merged or consolidated with or into, or be liquidated into,
any other Non-Guarantor Subsidiary that is a Domestic Subsidiary;

 

(c)          any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
Dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding-up or otherwise) to any other Non-Guarantor Subsidiary, and
any Non-Guarantor Subsidiary that is a Domestic Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation dissolution,
winding-up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

 

(d)          any Restricted Subsidiary may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Loan Party, any
assets or business not otherwise disposed of or transferred in accordance with
Section 7.5 or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Loan Party after giving
effect to such liquidation or dissolution;

 

(e)          Permitted Acquisitions permitted by Section 7.7(e) may be
consummated; and

 

86

 

 

(f)          the Borrower or any Restricted Subsidiary may consummate any merger
or consolidation to effect a change in the state or form of organization
thereof, so long as the effect of such merger, consolidation or change is not
adverse to the Lenders.

 

7.5         Dispositions of Property. Dispose of any of its owned Property
(including, without limitation, receivables) whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any shares
of such Restricted Subsidiary’s Capital Stock to any Person, except:

 

(a)          the Disposition of damaged, surplus, obsolete or worn out property,
vehicles and other assets, whether now owned or hereafter acquired, in the
ordinary course of business;

 

(b)          (i) the sale of inventory, goods and/or services in the ordinary
course of business, (ii) the cross-licensing or licensing of Intellectual
Property, in the ordinary course of business that does not constitute a
disposition of all substantial rights in such Intellectual Property and (iii)
the contemporaneous exchange of Property for a combination of Property of a like
kind (other than as set forth in clause (ii)) and Net Cash Proceeds, to the
extent that such Property and Net Cash Proceeds received in such exchange is of
a combined value substantially equivalent to the value of the Property exchanged
(provided that any Net Cash Proceeds received in connection with such exchange
are applied in the manner set forth under Section 2.12(b); and, provided,
further, that after giving effect to such exchange, the value of the Property of
the Borrower or any Subsidiary Guarantor subject to a perfected first priority
Lien in favor of the Collateral Agent under the Security Documents is not
reduced in any material respect other than as related to the Net Cash Proceeds
applied in the manner set forth under Section 2.12(b));

 

(c)          Dispositions permitted by Section 7.4;

 

(d)          the sale or issuance of any Restricted Subsidiary’s Capital Stock
to the Borrower or any Subsidiary Guarantor or the Borrower’s Capital Stock to
Holdings;

 

(e)          the Disposition of (i) Property acquired pursuant to a Permitted
Acquisition that is not used in or otherwise related to the Business for fair
market value and (ii) other assets for fair market value; provided that (A) no
Default or Event of Default shall be in effect at the time of such Disposition,
(B) the Borrower shall be in pro forma compliance with the Financial Condition
Covenant, (C) at least 75% of the consideration received in respect of such
Disposition shall be cash or Cash Equivalents and (D) the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;

 

(f)          any Recovery Event; provided that the requirements of Section
2.12(b) are complied with in connection therewith;

 

(g)          the leasing, occupancy agreements or sub-leasing of Property that
would not materially interfere with the required use of such Property by the
Borrower or the Restricted Subsidiaries;

 

(h)          transfers of condemned Property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such Property as part of an insurance
settlement;

 

(i)          the transfer of Property (i) by the Borrower or any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor or (ii) from a
Non-Guarantor Subsidiary to (A) the Borrower or any Subsidiary Guarantor for no
more than fair market value or (B) any other Non-Guarantor Subsidiary;

 

87

 

 

(j)          Liens permitted by Section 7.3;

 

(k)          Restricted Payments permitted by Section 7.6;

 

(l)          Investments permitted by Section 7.7;

 

(m)          the Disposition of Cash Equivalents in the ordinary course of
business;

 

(n)          Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business or in any
situation of a work-out or financial distress, in each case, of the Person owing
such accounts receivable;

 

(o)          the termination or unwinding of any Hedge Agreement permitted
hereunder;

 

(p)          any Restricted Subsidiary may issue Capital Stock to qualified
directors where required by applicable law or to satisfy other requirements of
applicable law with respect to ownership of Capital Stock in Foreign
Subsidiaries;

 

(q)          Dispositions of property pursuant to Permitted Sale Leaseback
Transactions;

 

(r)          Dispositions of Property that do not constitute Asset Sales not to
exceed $15,000,000 in the aggregate; and

 

(s)          the abandonment, cancellation or other disposition of Intellectual
Property that is not material or is no longer used or useful in any material
respect in the operation of the Loan Parties, in each case, as determined in
good faith by the Borrower.

 

7.6         Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other Acquisition of,
any Capital Stock of Holdings, the Borrower or any Restricted Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or Property or in
obligations of Holdings, the Borrower or any Restricted Subsidiary
(collectively, “Restricted Payments”), except that:

 

(a)          any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary Guarantor or the equity holders of such Restricted
Subsidiary; provided that such Restricted Payments shall be made ratably based
on the relevant ownership percentages of the Capital Stock;

 

(b)          (i) Non-Guarantor Subsidiaries of the Borrower that are Domestic
Subsidiaries may make Restricted Payments to other Non-Guarantor Subsidiaries
that are Domestic Subsidiaries and (ii) Non-Guarantor Subsidiaries of the
Borrower that are Foreign Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries;

 

(c)          the Borrower may make Restricted Payments to Holdings to permit
Holdings to pay (i) ordinary course corporate operating expenses, customary fees
and customary corporate indemnities owing to directors of Holdings, the Borrower
or any of its Restricted Subsidiaries or their respective Affiliates in the
ordinary course of business, or for accounting, consulting, legal, corporate
reporting and similar administrative functions and to pay other reasonable and
customary fees and expenses necessary to maintain its corporate existence, in an
aggregate amount not to exceed $5,000,000 for any fiscal year for all such fees,
costs indemnities and expenses set forth herein, and (ii) fees and expenses to
the extent permitted under clause (i) of the second sentence of Section 7.9;

 

88

 

 

(d)          so long as no Default or Event of Default shall have occurred and
be continuing immediately before and after giving effect to such Restricted
Payments, each of the Borrower and Holdings, as applicable, may make Restricted
Payments to Holdings to permit Holdings to make Restricted Payments to its
direct or indirect parent, to permit such parent to purchase its Capital Stock
from present or former officers, consultants, directors or employees (and their
spouses, former spouses, heirs, estates and assigns) of Holdings, the Borrower
or any Restricted Subsidiary upon the death, disability, engaging in competitive
activity or termination of employment of such officer, director, consultant or
employee or pursuant to any equity subscription, shareholder, employment or
other agreement; provided that the aggregate amount of Restricted Payments under
this clause (d) shall not exceed the sum of (A) $10,000,000 and (B) the proceeds
of any key-man life insurance with respect to any such employee paid to the
Borrower or any Restricted Subsidiary;

 

(e)          the Borrower may make Restricted Payments to Holdings to enable
Holdings to pay cash in lieu of fractional shares in connection with any
dividend, split or combination thereof or any Permitted Acquisition, in each
case, otherwise permitted hereunder;

 

(f)          additional Restricted Payments so long as (i) no Default or Event
of Default shall have occurred and be continuing immediately before and after
giving effect to such Restricted Payments and (ii) immediately before and
immediately after giving pro forma effect to any such Restricted Payment, the
Borrower’s Consolidated Total Leverage Ratio shall be less than (A) on or prior
to the second anniversary of the Closing Date, 4.50:1.00 and (B) thereafter,
4.25:1.00; and

 

(g)          the Borrower and its Restricted Subsidiaries may declare and make
dividend payments or other distributions payable solely in the common Capital
Stock of such Person; provided, that any such dividend payment or other
distribution shall be made to the equity holders of such Person ratably based on
the relevant ownership percentages of such Person’s Capital Stock.

 

7.7         Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment in, any other Person (all of the foregoing, “Investments”),
except:

 

(a)          extensions of trade credit in the ordinary course of business;

 

(b)          Investments in cash and Cash Equivalents;

 

(c)          Investments resulting from the incurrence of Indebtedness permitted
by Sections 7.2(b) and (e);

 

(d)          Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.7(c)) by the Borrower or any Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is
(or, at the time of such Investment, becomes) a Subsidiary Guarantor;

 

(e)          Permitted Acquisitions consummated after the Closing Date; provided
that the aggregate amount of such Investments by Loan Parties in assets that are
not (or do not become) owned by a Loan Party or in Capital Stock in Persons that
do not become Loan Parties upon consummation of such acquisition, together with
the aggregate principal amount of Investments incurred pursuant to Section
7.7(f), shall not exceed $20,000,000 in the aggregate;

 

89

 

 

(f)          (i) Investments by the Borrower or any Subsidiary Guarantor in an
Unrestricted Subsidiary or Non-Guarantor Subsidiary; provided that the aggregate
amount of all such Investments made after the Closing Date, together with the
aggregate principal amount of Investments incurred pursuant to Section 7.7(e)
shall not exceed $20,000,000 in the aggregate and (ii) Investments (A) by any
Non-Guarantor Subsidiary that is a Domestic Subsidiary in any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary and (B) by any
Non-Guarantor Subsidiary that is a Foreign Subsidiary in any other Non-Guarantor
Subsidiary;

 

(g)          Permitted Acquisitions consummated after the Closing Date or
Investments by the Borrower or any Subsidiary Guarantor in joint ventures,
Unrestricted Subsidiaries or Non-Guarantor Subsidiaries, in each case so long as
(i) no Default or Event of Default shall have occurred and be continuing
immediately before and after giving effect to such Investment and (ii)
immediately before and immediately after giving pro forma effect to such
Investment, the Borrower’s Consolidated Total Leverage Ratio shall be less than
(A) on or prior to the second anniversary of the Closing Date, 4.50:1.00 and (B)
thereafter, 4.25:1.00.

 

(h)          loans or advances to employees made in the ordinary course of
business in an aggregate amount not to exceed $5,000,000 outstanding at any one
time;

 

(i)          Investments in existence on the Closing Date and listed on Schedule
7.7(i);

 

(j)          Investments of the Borrower or any Restricted Subsidiary under
Hedge Agreements permitted hereunder and Investments arising as a result of
Permitted Sale Leaseback Transactions or Capital Expenditures;

 

(k)          Investments of any Person in existence at the time such Person
becomes a Restricted Subsidiary; provided that such Investment was not made in
connection with or anticipation of such Person becoming a Restricted Subsidiary;

 

(l)          Subsidiaries of the Borrower may be established or created, if (i)
to the extent such new Subsidiary is a Domestic Subsidiary, the Borrower and
such Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the
extent such new Subsidiary is a Foreign Subsidiary, the Borrower complies with
the provisions of Section 6.8(d); provided that, in each case, to the extent
such new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an Acquisition permitted by Section 7.7(e), and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective Acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days);

 

(m)          Investments resulting from pledges and deposits referred to in
Sections 7.3(c) and (d);

 

(n)          the forgiveness or conversion to Qualified Capital Stock of any
Indebtedness permitted by Section 7.2(b);

 

(o)          Guarantee Obligations permitted by Section 7.2 and any payments
made in respect of such Guarantees Obligations;

 

90

 

 

(p)          Investments by the Borrower and the Restricted Subsidiaries in
joint ventures or similar arrangements in an aggregate amount (for the Borrower
and all Restricted Subsidiaries) not to exceed $20,000,000; provided that no
Default or Event of Default is continuing or would result therefrom;

 

(q)          Investments constituting non-cash proceeds of Dispositions of
assets to the extent permitted by Section 7.5;

 

(r)          Restricted Payments permitted under Section 7.6 to the extent
constituting Investments;

 

(s)          Investments received in satisfaction or partial satisfaction of
accounts receivable or notes receivable from financially troubled account
debtors and other credits to suppliers in the ordinary course of business;

 

(t)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(u)          advances of payroll payments to employees in the ordinary course of
business;

 

(v)         Guarantee Obligations of the Borrower or any Restricted Subsidiary
of leases (other than capital leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(w)          Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(x)          loans and advances to any direct or indirect parent of the Borrower
in lieu of, and not in excess of the amount of, dividends permitted to be made
to such parent in accordance with Section 7.6;

 

(y)          Investments made in connection with the funding of contributions
under any non-qualified retirement plan or similar employee compensation plan in
an amount not to exceed the amount of compensation expense recognized by the
Borrower and the Restricted Subsidiaries in connection with such plans;

 

(z)          Investments made by any Loan Party with the proceeds of capital
contributions by or issuances of Qualified Capital Stock to an Affiliate that is
not a Loan Party; provided that such Investments are made substantially
simultaneously with the receipt of such capital contributions or issuances of
Qualified Capital Stock;

 

(aa)         Investments by the Borrower or any Restricted Subsidiary in any
Restricted Subsidiary made for tax planning and reorganization purposes and that
are reasonably satisfactory to the Administrative Agent, so long as the value of
the Collateral after giving pro forma effect to such Investments, taken as a
whole, is not materially impaired (as determined by the Administrative Agent);
and

 

91

 

 

(bb)         Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount not to exceed at the time of any such Investment $25,000,000;
provided that no Default or Event of Default is continuing or would result
therefrom

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section, such amount shall
deemed to be the initial amount of such Investment (valued at the fair market
value (determined by the Borrower acting in good faith) of such Investment at
the time such Investment was made) and any addition thereto, as reduced by any
repayment of principal (in the case of an Investment constituting Indebtedness)
or any distribution constituting a return (in the case of any other Investment)
not to exceed the original amount invested.

 

7.8         Optional Payments of Certain Indebtedness; Modifications of Certain
Agreements and Instruments. (a) Make any optional or mandatory payment,
prepayment, repurchase or redemption of, or otherwise defease the principal of
or interest on, or any other amount owing in respect of any Indebtedness
outstanding under any unsecured, senior subordinated or subordinated
Indebtedness of the Borrower or any Subsidiary Guarantor (including guarantees
thereof by the Borrower or any Subsidiary Guarantor, as applicable), except that
(i) regularly scheduled interest payments in respect of such unsecured, senior
subordinated or subordinated Indebtedness of the Borrower or any Subsidiary
Guarantor may be made in accordance with and to the extent permitted by the
subordination provisions applicable thereto and (ii) the Indebtedness
outstanding under such unsecured, senior subordinated or subordinated
Indebtedness of the Borrower or any Subsidiary Guarantor may be prepaid , so
long as (A) no Default or Event of Default is continuing or would result
therefrom and (B) immediately before and immediately after giving pro forma
effect to any prepayment, the Borrower’s Consolidated Total Leverage Ratio shall
be less than (x) on or prior to the second anniversary of the Closing Date,
4.50:1.00 and (y) thereafter, 4.25:1.00.

 

(b)          Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any agreement or instrument
governing or evidencing any unsecured, senior subordinated or subordinated
Indebtedness of the Borrower or any Subsidiary Guarantor (including guarantees
thereof by the Borrower or any Subsidiary Guarantor, as applicable) in any that
is materially adverse to the Lenders (determined by comparison to such terms in
effect on the Closing Date, in the case of those then in effect, or otherwise to
such terms in effect on the date of creation thereof), without the prior consent
of the Administrative Agent (with approval of the Required Lenders).

 

(c)          Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any organizational documents
of any Loan Party in any manner that is materially adverse to the Lenders,
without the prior consent of the Administrative Agent (with approval of the
Required Lenders).

 

92

 

 

7.9         Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any wholly owned
Subsidiary) unless such transaction is (a) otherwise not prohibited under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, (i) the Borrower and the Restricted Subsidiaries
may make (A) any payments due and owing under (x) the Tax Sharing Agreement or
any replacement thereof on substantially similar terms and (y) any agreements
entered into by Holdings, the Borrower or any Restricted Subsidiary, on the one
hand, with any Affiliate thereof, on the other hand, (1) to the extent such
payments are only required to be made out of Restricted Payments permitted under
Section 7.6(f) or (2) governing cost allocation or other arrangements relating
to the payments permitted to be made pursuant to Section 7.6(c)(i), and (B)
payment or reimbursement of expenses which are limited to reasonable
out-of-pocket expenses incurred by the Permitted Investors and their respective
Affiliates in connection with the provision of their services; (ii) without
being subject to the terms of this Section, the Borrower and the Restricted
Subsidiaries may enter into any transaction with any Person which is an
Affiliate of Holdings only by reason of such Person and Holdings having common
directors, (iii) the Borrower and the Restricted Subsidiaries may make
Restricted Payments permitted under Section 7.6, (iv) the Borrower and the
Restricted Subsidiaries may consummate transactions pursuant to permitted
agreements in existence on the Closing Date and set forth on Schedule 7.9 or any
amendment thereto to the extent such an amendment is not adverse, taken as a
whole, to the Lenders in any material respect, (v) the Borrower and the
Restricted Subsidiaries may enter into ordinary course non-material transactions
with Affiliates in accordance with past practices, including, without
limitation, in connection with the use of FBO facilities for landing and
refueling and (vi) Investments by the Sponsor in debt securities of the Borrower
or any Restricted Subsidiary are otherwise permitted hereunder. For the
avoidance of doubt, this Section shall not apply to employment arrangements
with, and payments of compensation, expense reimbursement, indemnification or
benefits to or for the benefit of, current or former employees, officers or
directors of Holdings, the Borrower or any Restricted Subsidiary.

 

7.10       Changes in Fiscal Periods. Permit the fiscal year of Holdings or the
Borrower to end on a day other than December 31st of each year.

 

7.11       Negative Pledge Clauses. Enter into any agreement that prohibits or
limits the ability of Holdings, the Borrower or any Restricted Subsidiary to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby and the proceeds thereof),
(c) Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation, (d) any agreements regarding Indebtedness of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries), (e) prohibitions and limitations
in effect on the date hereof and listed on Schedule 7.11, (f) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (g) customary restrictions and conditions contained in any
agreement relating to an asset sale permitted by Section 7.4 or 7.5, (h) any
agreement in effect at the time any Person becomes a Restricted Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary, (i) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.7 and applicable solely to such joint venture and entered into
in the ordinary course of business, (j) any prohibition or limitation that
exists pursuant to any applicable Requirement of Law and (k) customary and
reasonable restrictions contained in any agreements or instruments governing
Refinancing Notes or Incremental Notes and any refinancings, replacements,
refundings, renewals or extensions thereof (without any increase (other than any
such increase resulting from accrued interest and the amount of reasonable fees
and expenses incurred, make whole payments and premiums paid in connection with
the Indebtedness being refinanced) in the principal amount thereof).

 

93

 

 

7.12       Clauses Restricting Subsidiary Distributions. Enter into any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any Restricted Subsidiary or (b) make Investments in the Borrower or
any Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents as
in effect on the date hereof, (ii) any restrictions with respect to such
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (iii) any restrictions
contained in agreements related to Indebtedness of any Non-Guarantor Subsidiary
not prohibited under Section 7.2 (in which case such restriction shall relate
only to such Non-Guarantor Subsidiary and its Subsidiaries), (iv) any
restrictions regarding licenses or sublicenses by the Borrower and the
Restrictive Subsidiaries of Intellectual Property in the ordinary course of
business (in which case such restriction shall relate only to such Intellectual
Property), (v) Contractual Obligations incurred in the ordinary course of
business which include customary provisions restricting the assignment of any
agreement relating thereto, (vi) customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (vii) customary provisions restricting
the subletting or assignment of any lease governing a leasehold interest, (viii)
customary restrictions and conditions contained in any agreement relating to an
asset sale permitted by Section 7.4 or 7.5, (ix) any agreement in effect at the
time any Person becomes a Restricted Subsidiary, so long as such agreement was
not entered into in contemplation of such Person becoming a Restricted
Subsidiary, (x) such restrictions in effect on the Closing Date and listed on
Schedule 7.12, (xi) applicable law, (xii) restrictions on cash or other deposits
or net worth imposed by customers under contracts entered into in the ordinary
course of business and (xiii) customary and reasonable restrictions contained in
any agreements or instruments governing Refinancing Notes or Incremental Notes
and any refinancings, replacements, refundings, renewals or extensions thereof
(without any increase (other than any such increase resulting from accrued
interest and the amount of reasonable fees and expenses incurred, make whole
payments and premiums paid in connection with the Indebtedness being refinanced)
in the principal amount thereof).

 

7.13       Sale Leaseback Transactions. Enter into any Sale Leaseback
Transactions other than Permitted Sale Leaseback Transactions.

 

7.14       Limitation on Activities of Holdings. In the case of Holdings only,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document:

 

(a)          conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than (i) those
incidental to its ownership of the Capital Stock of the Borrower, OKC and
(indirectly) the Restricted Subsidiaries and those incidental to Investments by
or in Holdings (including the issuance of Qualified Capital Stock in
consideration for the purchase of its Capital Stock from its direct or indirect
parent), (ii) activities incidental to the maintenance of its existence and
compliance with applicable laws and legal, tax and accounting matters related
thereto and activities relating to its employees, (iii) activities relating to
the performance of the OKC Obligations and obligations under the Loan Documents
to which it is a party or expressly permitted thereunder, (iv) the making of
Restricted Payments to the extent of amounts received from OKC or Restricted
Payments permitted to be made to Holdings pursuant to Section 7.6, (v) the
receipt and payment by Holdings of payments from OKC or Restricted Payments
permitted under Section 7.6, (vi) declaring and making dividend payments or
other distributions payable solely in its Qualified Capital Stock, (vii) the
incurring of Indebtedness by Holdings to the extent such Indebtedness would be
permitted to be incurred by the Borrower or any Restricted Subsidiary pursuant
to Sections 7.2(i) and 7.2(n), or pursuant to the (1) OKC Obligations in an
aggregate amount not to exceed $5,700,000 plus accrued and unpaid interest and
fees or (2) Holdings Letter of Credit in an aggregate amount not to exceed
$300,000; provided that such Holdings Letter of Credit shall be fully Cash
Collateralized or backstopped, (viii) liens securing the Holdings Letter of
Credit and (ix) the other transactions expressly permitted under this Section
7.14;

 

94

 

 

(b)          incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) the Obligations, (ii)
obligations with respect to its Capital Stock (other than Disqualified Stock),
(iii) tax liabilities and liabilities for expenses incurred in connection with
the maintenance of its existence, (iv) the OKC Obligations in an aggregate
amount not to exceed $5,700,000 plus accrued and unpaid interest and fees and
(v) the other transactions expressly permitted under this Section 7.14 and
Section 7.9(b)(i)(A)(y);

 

(c)          own, lease, manage or otherwise operate or transfer any properties
or assets (including cash (other than cash received in connection with Qualified
Equity Issuances and dividends paid by the Borrower in accordance with Section
7.6 pending application in the manner contemplated by said Section)) other than
(i) the ownership of shares of Capital Stock of the Borrower and OKC and de
minimis amounts of other assets incidental to its business, (ii) the transfer by
Holdings of any interest in OKC, and (iii) so long as no Default or Event of
Default shall have occurred and be continuing, (A) the transfer by Holdings of
Capital Stock of its direct or indirect parent to present or former officers,
directors, consultants or employees of Holdings or its Subsidiaries, their
estates, spouses or former spouses and their heirs and (B) the other
transactions expressly permitted under this Section 7; or

 

(d)          consummate any merger, consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
Dispose of all or substantially all of its Property or business.

 

SECTION 8. EVENTS OF DEFAULT

 

8.1         Events of Default.

 

If any of the following events shall occur and be continuing:

 

(a)          The Borrower shall fail to pay (i) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof or (ii)
any interest owed by it on any Loan or Reimbursement Obligation, or any other
amount payable by it hereunder or under any other Loan Document, within five
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or

 

(b)          Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

 

(c)          Any Loan Party shall default in the observance or performance of
any agreement contained in (i) Sections 6.5(c), 6.6(b), 6.6(c), 6.6(d) or 6.7(f)
and such default shall continue unremedied for a period of 20 days after such
Loan Party receives from the Administrative Agent or any Lender written notice
of the existence of such default or (ii) Section 6.4(a)(i) (with respect to
Holdings or the Borrower only), Section 6.7(a) or Section 7; or

 

(d)          Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after such Loan Party
receives from the Administrative Agent or any Lender written notice of the
existence of such default; or

 

95

 

 

(e)          Holdings, the Borrower or any Restricted Subsidiary shall (i)
default in making any payment of any principal of or interest on any
Indebtedness (excluding the Obligations) on the scheduled or original due date
with respect thereto, in each case, beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created and
such default has not been waived; or (ii) default in the observance or
performance of any other material agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event of default shall occur, in each case,
beyond the period of grace or cure, if any, provided therefore, if the effect of
which payment or other default or other event of default described in clauses
(i) or (ii) of this paragraph (e) is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder or to become payable;
provided that (A) a default, event or condition described in this paragraph
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults or events of default of the type described in this paragraph
shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $10,000,000 and
(B) this paragraph (e) shall not apply to (x) secured Indebtedness that becomes
due as a result of the sale, transfer, destruction or other Disposition of the
Property or assets securing such Indebtedness if such sale, transfer,
destruction or other Disposition is not prohibited hereunder or (y) any
Guarantee Obligations except to the extent such Guarantee Obligations shall
become due and payable by any Loan Party and remain unpaid after any applicable
grace period or period permitted following demand for the payment thereof; or

 

(f)          (i) Holdings, the Borrower or any of their respective Subsidiaries
(other than any Immaterial Subsidiaries) shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Holdings, the Borrower or any
of their respective Subsidiaries (other than any Immaterial Subsidiaries) shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Holdings, the Borrower or any of their respective
Subsidiaries (other than any Immaterial Subsidiaries) any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed or undischarged for a period of 60 days; or (iii) there
shall be commenced against Holdings, the Borrower or any of their respective
Subsidiaries (other than any Immaterial Subsidiaries) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against substantially all of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed pending appeal within 60 days from the entry thereof; or
(iv) Holdings, the Borrower or any of their respective Subsidiaries (other than
any Immaterial Subsidiaries) shall consent to or approve of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings,
the Borrower or any of their respective Subsidiaries (other than any Immaterial
Subsidiaries) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(g)          (i) The occurrence of an ERISA Event or (ii) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, in each case, that would
reasonably be expected to result in a Material Adverse Effect; or

 

96

 

 

(h)          One or more monetary judgments or decrees shall be entered against
Holdings, the Borrower or its Restricted Subsidiaries involving, for Holdings,
the Borrower and its Restricted Subsidiaries, taken as a whole, a liability (to
the extent not paid or covered by insurance or effective indemnity) of
$10,000,000 or more, and such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

 

(i)          (i) Any of the Loan Documents shall cease, for any reason (other
than in accordance with the terms thereof or by reason of the express release
thereof pursuant to Section 10.15) to be in full force and effect or shall be
asserted in writing by any Loan Party not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document to extend to Collateral that is not immaterial
to the Loan Parties on a consolidated basis shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (having the priority required by this Agreement or the relevant
Security Document) in the securities, assets or properties covered thereby,
except to the extent that (A) any such loss of perfection or priority results
from the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Guarantee and
Collateral Agreement or to file UCC continuation statements or (B) any such loss
of validity, perfection or priority is the result of any failure by the
Collateral Agent to take any action necessary to secure the validity, perfection
or priority of the liens or (iii) the Guarantees pursuant to the Security
Documents by any Loan Party of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by any Loan Party not to be in effect or not to be legal,
valid and binding obligations; or

 

(j)          A Change of Control shall have occurred; or

 

(k)          Any subordination provision in any document or instrument governing
unsecured, senior subordinated or subordinated Indebtedness the outstanding
principal amount of which exceeds in the aggregate $10,000,000 of Holdings, the
Borrower or any Restricted Subsidiary (including guarantees thereof by Holdings,
the Borrower or any Restricted Subsidiary, as applicable), shall cease to be in
full force and effect, or Holdings, the Borrower or any Restricted Subsidiary
shall contest in any manner the validity, binding nature or enforceability of
any such provision;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clauses (i), (ii), (iii) or (iv) of paragraph (f) above with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. In the case of all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, the Borrower shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been backstopped
or been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
then due and owing hereunder and under the other Loan Documents shall have been
paid in full (other than contingent or indemnification obligations not then
asserted or due), the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section or otherwise in any
Loan Document, presentment, demand and protest of any kind are hereby expressly
waived by Holdings and the Borrower.

 

97

 

 

SECTION 9. THE AGENTS

 

9.1         Appointment. Each Lender hereby irrevocably appoints Barclays to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section are solely for the
benefit of the Agents and the Lenders (including the Swingline Lenders and the
Issuing Lenders), and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

Each Issuing Lender shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Lender shall have all of the benefits and immunities (a) provided
to the Agents in this Section with respect to any acts taken or omissions
suffered by such Issuing Lender in connection with Letters of Credit issued by
it or proposed to be issued by it and documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in this Section and the
definition of “Agent-Related Person” included such Issuing Lender with respect
to such acts or omissions, and (b) as additionally provided herein with respect
to each Issuing Lender.

 

9.2         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

9.3         Exculpatory Provisions. (a) No Agent, Joint Bookrunner, Lead
Arranger, Documentation Agent or Syndication Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent, Joint Bookrunner, Lead
Arranger, Documentation Agent or Syndication Agent shall: (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) have any duty to take any discretionary action or
exercise any discretionary powers, except (in the case of the Administrative
Agent) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of Property of a Defaulting Lender in
violation of any Debtor Relief Law; and (iii) except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its respective Affiliates that is communicated to or obtained by such
Agent or any of its Affiliates in any capacity.

 

98

 

 

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 8 and Section 10.1),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default unless and until the Administrative
Agent shall have received written notice from a Lender, an Issuing Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”

 

(c)          No Agent-Related Person shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than (in the
case of the Administrative Agent) to confirm receipt of items expressly required
to be delivered to it.

 

9.4         Reliance by the Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Borrowing or any
draft under any Letter of Credit that by its terms shall be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to any such Borrowing or
Letter of Credit draft. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.5         Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates have made any representations
or warranties to it and that no act by the Agents hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the applicable
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agents hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

99

 

 

9.6         Indemnification. Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligations of any Loan Party to do so) on a pro rata basis
(determined as of the time that the applicable payment is sought based on each
Lender’s ratable share at such time) and hold harmless each Agent-Related Person
against any and all Indemnified Liabilities incurred by it; provided that (a) no
Lender shall be liable for payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent determined in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct (and no action
taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section) and (b) to the extent any
Issuing Lender or Swingline Lender is entitled to indemnification under this
Section solely in its capacity and role as an Issuing Lender or as a Swingline
Lender, as applicable, only the Revolving Lenders shall be required to indemnify
such Issuing Lender or such Swingline Lender, as the case may be, in accordance
with this Section (determined as of the time that the applicable payment is
sought based on each Revolving Lender’s Revolving Percentage thereof at such
time). In the case of any investigation, litigation or proceeding giving rise to
any Indemnified Liabilities, this Section applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights and responsibilities under, this Agreement, any
other Loan Document, or any document contemplated by or referred to herein, to
the extent that the Administrative Agent is not reimbursed for such costs or
expenses by or on behalf of the Borrower.

 

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. federal
income Tax. If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. federal income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. federal income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.

 

100

 

 

9.7         Agent in Its Individual Capacity. Any Agent shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent hereunder, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as such Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any of its Subsidiaries or other Affiliate thereof as if such
Person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.8         Successor Agents. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders, the Issuing Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall appoint from among the Lenders a successor agent (which may be an
Affiliate of a Lender), with the consent of the Borrower at all times other than
during the existence of an Event of Default (which consent shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders (with, so long as no Event of Default has
occurred and is continuing, the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed)) and shall have accepted such appointment
prior to the effective date of the resignation of the Administrative Agent, then
the Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above (including, without limitation, the
consent of the Borrower at all times other than during the existence of an Event
of Default (which consent shall not be unreasonably withheld or delayed)).
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on such effective date, where (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Administrative Agent may (but shall not be obligated to) continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and Issuing Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section and Section 9.3
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

9.9         Authorization to Release Liens and Guarantees. The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15
without further action or consent by the Lenders.

 

9.10       Lead Arrangers. None of the Lead Arrangers, Joint Bookrunners,
Documentation Agent or Syndication Agent identified on the cover page of this
Agreement shall have any rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender, a Swingline Lender or an Issuing Lender
hereunder. Without limiting any other provision of this Section 9, none of the
Lead Arrangers, Joint Bookrunners, Documentation Agent or Syndication Agent in
their respective capacities as such shall have or be deemed to have any
fiduciary relationship with any Lender (including any Swingline Lender or any
Issuing Lender) or any other Person by reason of this Agreement or any other
Loan Document.

 

101

 

 

9.11       Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, all L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due to the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 2.9 and 10.5(a)) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.9
and 10.5(a).

 

102

 

 

SECTION 10. MISCELLANEOUS

 

10.1       Amendments and Waivers.

 

(a)          Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section. The Required Lenders and each Loan Party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights or obligations of the Agents, the Swingline Lender, the
Issuing Lenders, the Lenders or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive or reduce the principal
amount or extend the final scheduled date of maturity of any Loan, extend the
scheduled date or reduce the amount of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or fee payable hereunder
(except that any amendment or modification of defined terms used in the
financial ratios in this Agreement or waiver of post-default rates of interest
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case without the written consent of each Lender directly and
adversely affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section without the written consent of such Lender; (iii)
amend the definition of “Required Lenders”, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (iv) amend, modify or waive any provision of
paragraph (a) or (b) of Section 2.18 without the written consent of each Lender
directly and adversely affected thereby; (v) amend, modify or waive any
provision of Section 9 without the written consent of the Agents; (vi) amend,
modify or waive any provision of Section 2.6 or 2.7 without the written consent
of the Swingline Lender; (vii) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lenders; (viii) amend, modify or
waive any provision of Section 2.25(e) or 2.29(b) without the written consent of
each Lender directly and adversely affected thereby or (ix) amend the assignment
provisions of Section 10.6(b) to make such provisions more restrictive without
the written consent of each Lender directly and adversely affected thereby; and,
provided, further, that (x) any waiver of any payment to be applied pursuant to
Section 2.18(g) to, and any modification of the application of any such payment
to (A) the Term Loans shall require the consent of the Majority Facility Lenders
in respect of the Term Facility and (B) the Revolving Loans shall require the
consent of the Majority Facility Lenders in respect of the Revolving Facility
and (y) no amendment or waiver shall, unless signed by the Majority Facility
Lenders in respect of the Revolving Facility (or by the Administrative Agent
with the consent of the Majority Facility Lenders in respect of the Revolving
Facility) in addition to the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) (A) amend or waive compliance with the
conditions precedent to the obligations of any Revolving Lender to make any
Revolving Loan (or of any Issuing Lender to issue any Letter of Credit) in
Section 5.2, (B) amend or waive compliance with any provision of Sections 2.4,
2.5, 2.6, 2.7, 2.10, 2.18(h) or 2.18(i) (to the extent pertaining to Revolving
Loans or Swingline Loans) or Section 3, (C) amend or waive this clause (y) or
(D) waive any Default or Event of Default for the purpose of satisfying the
conditions precedent to the obligations of the Revolving Lenders to make
Revolving Loans (or of the Issuing Lender to Issue any Letter of Credit) in
Section 5.2.

 

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, or the
maturity of any of its Loan may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender and
(y) any amendment, waiver or consent requiring the consent of all the Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender.

 

(b)          Each waiver or consent under any Loan Document shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on any Loan Party shall entitle any Loan Party to
any notice or demand in the same, similar or other circumstances. No failure on
the part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

 

103

 

 

(c)          Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Agents and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing unless limited by the terms of such waiver, but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on any such subsequent or other Default or Event of
Default.

 

(d)          In addition, notwithstanding anything in this Section to the
contrary, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision, and, in each case,
such amendment shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof.

 

10.2       Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice or, subject to the
last sentence of this Section 10.2, email notice, when received, addressed as
follows in the case of Holdings, the Borrower, the Agents, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

 

Holdings:   Atlantic Aviation FBO Holdings LLC     6652 Pinecrest Drive, Suite
300     Plano, TX 75024     Telephone: (972) 905-2500     Fax: (972) 447-4211  
  Attn: Dan Reinheimer           with copies (which shall not constitute notice)
to:           Macquarie Infrastructure Company Inc.     125 West 55th Street    
New York, New York 10019     Telephone:  (212) 231-1216     Fax:  (212) 231-1828
    Attn:  James May       Borrower:   Atlantic Aviation FBO Inc.     6652
Pinecrest Drive, Suite 300     Plano, TX 75024     Fax: (972) 447-4211    
Telephone:  (972) 905-2500     Fax:  (972) 447-4211     Attn: Dan Reinheimer

 

104

 

 

    with copies (which shall not constitute notice) to:           Macquarie
Infrastructure Company Inc.     125 West 55th Street     New York, New York
10019     Telephone:  (212) 231-1216     Fax:  (212) 231-1828     Attn:  James
May

 

Administrative Agent, Collateral Agent Issuing Lender or Swingline Lender:  

Barclays

745 7th Avenue

New York, NY, 10119

Attention: Greg Fishbein and Matthew Cybul

Telephone: 212-526-3441 (Greg Fishbein) and 212-526-5851 (Matthew Cybul)

E-mail: gregory.fishbein@barclays.com, mathew.cybul@barclays.com and
ltmny@barclays.com

 

For Administrative Requests:

Barclays Bank PLC,

As Administrative Agent

Barclays Capital Services LLC

1301 Sixth Avenue

New York, NY, 10119

Attention: Priscilla Mark

Telephone: 212-320-7254

Facsimile: 212-545-5230

E-mail: priscilla.mark@barclays.com and xraagencyservices@barclays.com

 

provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agents; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Agents and the applicable Lender. Each
of the Agents may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

10.3       No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Agent or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

105

 

 

10.4       Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5       Payment of Expenses; Indemnification; Limitation of Liability. (a)
The Borrower agrees (i) to pay or reimburse each Agent and the Lead Arrangers
for all their respective reasonable and documented and invoiced out-of-pocket
costs and expenses incurred in connection with the syndication of the Facilities
(other than fees payable to syndicate members) and the development, preparation,
execution and delivery of this Agreement and the other Loan Documents and any
other documents prepared in connection herewith or therewith and any amendment,
supplement or modification thereto, and, as to the Agents only, the
administration of the transactions contemplated hereby and thereby, including,
without limitation, charges of electronic loan administration platforms and the
reasonable and documented and invoiced fees and disbursements and other charges
of counsel (including one primary counsel and such local counsel as the Agents
may reasonably require, but no more than one such counsel in any jurisdiction,
special counsel and, in the case of any actual or perceived conflict of interest
(as determined by the applicable Agent or Lead Arranger) separate counsel to
such Agent or Lead Arranger) in connection with all of the foregoing, (ii) to
pay or reimburse each Lender, each Issuing Lender, the Agents and the Lead
Arrangers for all their documented and invoiced out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights under this Agreement,
the other Loan Documents and any such other documents, including the fees and
disbursements of one primary counsel for the Agents, Lenders, Issuing Lenders
and Lead Arrangers, other advisors and professionals engaged by the Agents or
the Lead Arrangers in connection with enforcement proceedings, local counsel as
reasonably required, but no more than one such counsel in any jurisdiction,
special counsel and, in the case of any actual or perceived conflict of interest
(as determined by the applicable indemnified person) one separate counsel to
such indemnified person, (iii) to pay, indemnify, or reimburse each Lender, each
Issuing Lender and the Agents for, and hold each Lender, each Issuing Lender and
the Agents harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and similar other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents and (iv)
to pay, indemnify or reimburse each Lender, each Issuing Lender, each Agent, the
Lead Arrangers and their respective Affiliates, and their respective officers,
directors, partners, trustees, employees, advisors, agents, controlling Persons
and representatives of the foregoing (each, an “Indemnitee”) for, and hold each
Indemnitee harmless from and against any and all other liabilities, claims,
obligations, losses, damages, penalties, costs, expenses or disbursements
arising out of any actions, judgments or suits of any kind or nature whatsoever,
arising out of or in connection with any actual or prospective claim, litigation
action or proceeding (including any investigation of, preparation for, or
defense of any pending or threatened claim, action or proceeding) relating to or
otherwise with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including, without limitation, any of the foregoing relating to the
making of any Loan, the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to, or
any Environmental Claims related to, the operations of Holdings, the Borrower,
any of their respective Subsidiaries or any of the Properties and the fees and
disbursements and other charges of legal counsel (including one primary counsel
and such local counsel as reasonably required, but no more than one such counsel
in any jurisdiction, special counsel and, in the case of any actual or perceived
conflict of interest (as determined by the applicable Agent or Lead Arranger)
separate counsel to such Agent or Lead Arranger) for any Indemnitee in
connection therewith (all the foregoing in this clause (iv), collectively, the
“Indemnified Liabilities”) regardless of whether such Indemnitee is a party
thereto, and whether or not any such claim, litigation, investigation or
proceeding is brought by the Borrower, its equity holders, its respective
Affiliates, its respective creditors or any other Person; provided that neither
Holdings nor the Borrower shall have any obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities have resulted (A) from the gross negligence or willful misconduct of
such Indemnitee, in each case, as determined in a final non-appealable judgment
of a court of competent jurisdiction or (B) out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission by Holdings or the Borrower or any of their respective Subsidiaries and
that is brought by an Indemnitee against any other Indemnitee (other than
disputes involving claims against the Agents or Arrangers, in their capacities
as such). All amounts due under this Section shall be payable promptly after
receipt of a reasonably detailed invoice therefor. Statements payable by the
Borrower pursuant to this Section shall be submitted to the Borrower at the
address thereof set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section shall survive repayment of
the Obligations.

 

106

 

 

(b)          To the fullest extent permitted by applicable Law, the parties
hereto shall not assert, and hereby waive, any claim against any other Person,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any Loan Document or any other document contemplated
thereby, the Transactions contemplated thereby, any Commitment or any extension
of credit, the use thereof or of the proceeds thereof or such Person’s
activities in connection therewith (whether before or after the Closing Date);
provided that such waiver of special, indirect, consequential or punitive
damages shall not limit the indemnification obligations of the Borrower under
this Section 10.5. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials obtained
through any E-System or other information transmission systems in connection
with the Loan Documents or the Transactions contemplated thereby unless
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

10.6       Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b)          (i) Subject to the conditions set forth in paragraphs (b)(ii) and
(c) below, any Lender may assign to one or more assignees other than a natural
person, Holdings or a Defaulting Lender (each, an “Assignee”), all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)         the Borrower; provided that no consent of the Borrower shall be
required (x) for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or if an Event of Default has occurred in
respect of Sections 8.1(a) or 8.1(f) and is continuing, any other Person; or (y)
in connection with the primary syndication of the Term Loan Facility hereunder;
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

 

107

 

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund (provided that the Administrative
Agent shall acknowledge any such assignment); and

 

(C)         in the case of an assignment under the Revolving Facility, the
Administrative Agent, each Issuing Lender and the Swingline Lender;

 

Any such assignment by any Lender need not be ratable as among the Facilities.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than $5,000,000 in the case of any assignment in respect of the Revolving
Facility, or $1,000,000 in the case of any assignment in respect of the Term
Facility, unless the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which shall not be payable by Holdings or any of
its Affiliates or by the Lead Arrangers); provided that only one such fee shall
be payable in the case of contemporaneous assignments to or by two or more
related Approved Funds; and

 

(C)         the Assignee, unless the Assignee shall already be a Lender
hereunder, shall deliver to the Administrative Agent an administrative
questionnaire.

 

For the purposes of this Section, “Approved Fund” means any Person that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (x) a Lender, (y) an Affiliate of a Lender or (z) (1) an entity or an
Affiliate of an entity that administers or manages a Lender or (2) an entity or
an Affiliate of an entity that is the investment advisor to a Lender.

 

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.19, 2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

108

 

 

(iv)        (i) The Administrative Agent, acting as agent of the Borrower solely
for tax purposes and solely with respect to the actions described in this
Section 10.6(b) and Section 2.8, shall establish and maintain at its address
referred to in Section 10.2 (or at such other address as the Administrative
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent
and each Lender in the Obligations, each of their obligations under this
Agreement to participate in each Loan and any assignment of any such interest,
obligation or right and (B) accounts in the applicable Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the Issuing Lenders, as applicable (and each change thereto
pursuant to Section 2.24 and Section 10.6), (2) the Commitments of each
applicable Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, for Eurodollar Loans, the Interest
Period applicable thereto, (4) the amount of any principal or interest due and
payable or paid with respect to Loans recorded in the applicable Register, (5)
the amount of the Reimbursement Obligations due and payable or paid and (6) any
other payment received by the Administrative Agent from the Borrower and its
application to the Obligations.

 

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)          (i) Notwithstanding anything else to the contrary contained in this
Agreement and subject to the prior written consent of the Borrower in its sole
discretion, (A) any Lender may assign all or a portion of its Term Loans to any
Person who, after giving effect to such assignment, would be an Affiliated
Lender or a Purchasing Borrower Party in accordance with Section 10.6(b) and (B)
a Purchasing Borrower Party may, from time to time, purchase or prepay Term
Loans on a non-pro rata basis through Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent (or other
applicable agent managing such auction); provided that:

 

(ii)         no Default or Event of Default has occurred and is continuing or
would result therefrom;

 

(iii)        the assigning Lender and Affiliated Lender or Purchasing Borrower
Party purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an Affiliated Lender Assignment Agreement in
lieu of an Assignment and Acceptance;

 

(iv)        for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Affiliated Lender (other than
the Macquarie Lender, but solely in connection with the primary syndication of
the Facilities as set forth in clause (k) of this Section 10.6) or Purchasing
Borrower Party (including Holdings, the Borrower or any of their respective
Subsidiaries not acting as Purchasing Borrower Party);

 

(v)         any Term Loans assigned to any Purchasing Borrower Party (or
purchased or prepaid by Holdings, the Borrower or any Restricted Subsidiary)
acting in accordance with this Section 10.6(c) shall be automatically and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;

 

109

 

 

(vi)        no Purchasing Borrower Party (including Holdings, the Borrower and
any Restricted Subsidiary acting as a Purchasing Borrower Party) may use the
proceeds from Revolving Loans or Swingline Loans to purchase any Term Loans;

 

(vii)       no Term Loan may be assigned to (x) except as set forth in clause
(k) below, an Affiliated Lender pursuant to this Section 10.6(c), if after
giving effect to such assignment, Affiliated Lenders together in the aggregate
would own in excess of 20% of the aggregate principal amount of the Term Loans
then outstanding and any assignments to Affiliated Lenders that would cause the
Affiliated Lenders in the aggregate to hold in excess of 20% of the aggregate
principal amount of the Term Loans then outstanding, and any assignments to
Affiliated Lenders that would cause the Affiliated Lenders in the aggregate to
hold in excess of 20% of the aggregate principal amount of the Term Loans then
outstanding shall be deemed void ab initio and the Register shall be modified to
reflect a reversal of such assignment and (y) a Purchasing Borrower Party
pursuant to this Section 10.6(c), if after giving effect to such assignment,
Purchasing Borrower Parties together in the aggregate would own in excess of 25%
of the aggregate principal amount of the Term Loans then outstanding, and any
assignments to Purchasing Borrower Parties that would cause the Purchasing
Borrower Parties in the aggregate to hold in excess of 25% of the aggregate
principal amount of the Term Loans then outstanding shall be deemed void ab
initio and the Register shall be modified to reflect a reversal of such
assignment;

 

(viii)      such Affiliated Lender or Purchasing Borrower Party represents and
warrants that it is not in possession of material non-public information within
the meaning of the United States federal securities laws with respect to
Holdings, the Borrower or Subsidiary, or the respective securities of any of the
foregoing, at the time of such purchase that has not been disclosed to the
Lenders (other than Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrower or any Subsidiary) prior to
such time;

 

(d)          Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (I) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Loan Parties are not invited, (II)
receive any information or material prepared by the Administrative Agent or any
Lender or any communication by or among the Administrative Agent and/or one or
more Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders) or (III) make or bring
(or participate in, other than as a passive Participant in or Recipient of its
pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents.

 

(e)          Notwithstanding anything in Section 10.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
“Required Lenders” have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document or (iii) directed or
required the Administrative Agent, the Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, all Term Loans held by any Affiliated Lender shall be
deemed to have voted in the same proportion as the allocation of voting with
respect to such matter by Lenders who are not Affiliated Lenders for all
purposes of calculating whether the Required Lenders have taken any actions;
provided that this clause (e) shall not apply with respect to any amendment,
modification, waiver or consent (A) described in clauses (i) – (iv), (viii) and
(ix) of Section 10.1(a) (which, for the avoidance of doubt, such Affiliated
Lender would not be permitted to vote on (x) any change to the component
definitions of the Consolidated Total Leverage Ratio or the Senior Secured
Leverage Ratio or (y) any amendment, modification, waiver or consent with
respect to Section 7.9) or (B) that disproportionately, directly and adversely
affects such Affiliated Lender.

 

110

 

 

(f)          Each Affiliated Lender hereby agrees that if a case under Title 11
of the United States Code is commenced against any Loan Party, each such
Affiliated Lender shall consent to provide that the vote of such Affiliated
Lender (in its capacity as a Lender) with respect to any plan of reorganization
of such Loan Party shall be deemed to have voted in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders, except that such Affiliated Lender’s vote (in its capacity
as a Lender) may be counted to the extent any such plan of reorganization
proposes to treat the Obligations held by such Affiliated Lender in a manner
that is less favorable in any respect to such Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower. Each Affiliated Lender hereby irrevocably appoints
the Administrative Agent (such appointment being coupled with an interest) as
such Affiliated Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliated Lender and in the name of such Affiliated Lender, from
time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this clause (f).

 

(g)          In no event shall the Administrative Agent be obligated to
ascertain, monitor or inquire as to whether any Lender is an Affiliated Lender
nor shall the Administrative Agent be obligated to monitor the number of
Affiliated Lenders or the aggregate amount of Term Loans or Incremental Term
Loans held by Affiliated Lenders.

 

(h)          Any Lender may, without the consent of the Borrower (except as
otherwise provided below) or the Administrative Agent sell participations to one
or more banks or other entities (a “Participant”), but in any event not to
Holdings, the Borrower or any of their respective Affiliates or Subsidiaries, or
a Person that the Administrative Agent has identified in a notice to the Lenders
as a Defaulting Lender, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lenders, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) any sale of a participation to an Affiliated Lender shall be
subject to the prior written consent of the Borrower in its sole discretion. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly and adversely
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (h)(i) of this
Section, the Borrower agree that each Participant shall be entitled to the
benefits of Sections 2.19, 2.20 and 2.21 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.

 

(i)          A Participant shall not be entitled to receive any greater payment
under Section 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant except to
the extent such entitlement to receive any greater payment results from a change
in law that occurs after the Participant acquired the applicable Participation
or, unless the sale of the participation to such Participant is made with the
Borrower’ prior written consent. No Participant shall be entitled to the
benefits of Section 2.20 unless such Participant complies with Section 2.20(d)
or (e), as (and to the extent) applicable, as if such Participant were a Lender.

 

111

 

 

(ii)         Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(i)          Any Lender may, without the consent of or notice to the
Administrative Agent or the Borrower (except as set forth below), at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to (i) a Federal Reserve Bank or other central
bank or (ii) any holder of, or trustee for the benefit of the holders of, such
Lender’s Capital Stock, voting trust certificates, bonds, debentures,
instruments and other evidence of Indebtedness, and all warrants, options and
other rights to acquire the foregoing, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto; provided further that any such pledge or assignment of a
security interest to an Affiliated Lender is subject to the prior written
consent of the Borrower in its sole discretion. The Borrower, upon receipt of
written notice from the relevant Lender, agree to issue Notes to any Lender
requiring Notes to facilitate transactions of the type described in this
paragraph (i).

 

(j)          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable ratable share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full ratable
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage; provided that, notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

112

 

 

(k)          Notwithstanding anything to the contrary herein, (x) no assignment
or participation may be made to Macquarie Group Limited or any Subsidiary or
Affiliate thereof (including without limitation any fund managed or controlled
thereby or any investment scheme or similar vehicle or separate managed account
related thereto), except with the prior written consent of the Borrower in its
sole discretion, and (y) the parties hereto acknowledge that the Macquarie
Lender may acquire up to 36% of the Facilities in connection with the primary
syndication thereof, following which no assignment or participation may be made
to the Macquarie Lender except with the prior written consent of the Borrower in
its sole discretion.

 

10.7       Adjustments; Set-off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by setoff, pursuant to events or proceedings of the nature referred to in
Section 8.1(f), or otherwise), other than in connection with assignments
hereunder, in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts, employee benefit
accounts, payroll, petty cash, tax and withholding accounts and the like), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders and (ii) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.8       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic mail in “portable document format” shall
be effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

113

 

 

10.9       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Issuing Lender or any
Swingline Lender, as applicable, then such provision shall be deemed to be in
effect only to the extent not so limited.

 

10.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof.

 

10.11     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12     Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)          agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or tort or otherwise, against the Administrative Agent, any Lender or
any Issuing Lender, any Related Party of any of the foregoing, in any way
relating to this Agreement or any other Loan Document or the Transactions
relating hereto or thereto, in a forum other than the courts of the State of New
York sitting in New York County, or of the United States District Court of the
Southern District of New York, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction;

 

(b)          waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

114

 

 

10.13     Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)          (i) neither the Agents nor any Lender has any fiduciary
relationship with or duty to either of Holdings or the Borrower arising out of
or in connection with this Agreement or any of the other Loan Documents; (ii)
the relationship between the Agents and Lenders, on one hand, and Holdings and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and (iii) it hereby waives, to the fullest extent
permitted by applicable law, any claims it may have against any Agent or Lender
in respect of any agency or fiduciary relationship claim; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the Transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

 

10.14     Confidentiality. The Agents and the Lenders agree to treat any and all
information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of
Holdings or any of its Affiliates, whether in writing, orally, by observation or
otherwise and whether furnished before or after the Closing Date (“Confidential
Information”), strictly confidential and not to use Confidential Information for
any purpose other than evaluating the Transactions and negotiating, making
available, syndicating and administering this Agreement (the “Agreed Purposes”).
Notwithstanding the foregoing, each Agent and each Lender shall be permitted to
disclose Confidential Information (a) to its directors, officers, employees,
counsel, trustees, agents and other advisors and each of its Affiliates
(collectively, the “Representatives”), to the extent necessary to permit such
Representatives to assist in connection with the Agreed Purposes, provided that
such Representatives are instructed to preserve the confidentiality of any
Confidential Information, (b) to prospective Lenders and Participants in
connection with the syndication or secondary trading of the Facilities and
Commitments and Loans hereunder, in each case who are informed of the
confidential nature of the information and agree to observe and be bound by
standard confidentiality terms, (c) upon the request or demand of any
Governmental Authority having or purporting to have jurisdiction over it (in
which case the disclosing Agent or Lender agrees, to the extent practicable and
not prohibited by applicable Requirement of Law, to inform the Borrower promptly
thereof prior to such disclosure), (d) in response to any order of any
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law (in which case the disclosing Agent or Lender agrees, to the
extent practicable and not prohibited by applicable Requirement of Law, to
inform the Borrower promptly thereof prior to such disclosure, other than in
connection with any routine regulatory examinations), (e) in connection with any
litigation or similar proceeding relating to the Facilities, (f) that has been
publicly disclosed other than in breach of this Section, (g) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender (in which case the disclosing Agent or Lender agrees, to the extent
practicable and not prohibited by applicable Requirement of Law, to inform the
Borrower promptly thereof prior to such disclosure), (h) to the extent necessary
or customary for inclusion in league table measurements (in which case, the
disclosing Agent or Lender agrees to inform the Borrower promptly thereof prior
to such disclosure), (i) to market data collectors and service providers in
connection with the administration of the credit facility (in which case the
disclosing Agent or Lender agrees to inform the Borrower promptly thereof prior
to such disclosure) or (j) to the extent reasonably required or necessary, in
connection with the exercise of any remedy under the Loan Documents. Each of the
Administrative Agent, the Lenders, the Issuing Lenders and the Swingline Lender
acknowledges that (a) the Confidential Information may include material
non-public information concerning Holdings, the Borrower or any of its
Subsidiaries, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Laws, including
United States Federal securities laws.

 

115

 

 

10.15     Release of Collateral and Guarantee Obligations; Subordination of
Liens. (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, in connection with any Disposition permitted by the Loan
Documents or permitted by the Required Lenders, (i) the security interest in any
Collateral being Disposed of in such Disposition shall be automatically released
to the extent that such Disposition does not (A) pertain to Capital Stock of the
Borrower or any Subsidiary Guarantor or other Collateral in the possession of
the Collateral Agent or (B) involve the filing of amendments to or termination
of any financing statement or mortgage in favor of the Collateral Agent on
behalf of the Secured Parties and (ii) upon the request of the Borrower, the
Collateral Agent shall (without notice to, or vote or consent of, any Lender,
any Hedge Counterparty that is a party to any Specified Hedge Agreement or any
Cash Management Counterparty that is a party to any Cash Management Document or
contingent or indemnification obligations not then asserted or due) take such
actions as shall be required to release its security interest in any Collateral
being Disposed of in such Disposition, and to release any Guarantee Obligations
under any Loan Document of any Person being Disposed of in such Disposition, to
the extent necessary to permit consummation of such Disposition in accordance
with the Loan Documents (including, without limitation, returning any Capital
Stock that is so Disposed of and that is in possession of the Collateral Agent
and delivering, or authorizing the filing of, amendments or terminations of any
financing statements or mortgages in favor of the Collateral Agent covering the
Collateral so Disposed of). Any representation, warranty or covenant contained
in any Loan Document relating to any such Property so Disposed of (other than
Property Disposed of to the Borrower or any of its respective Subsidiaries)
shall no longer be deemed to be repeated once such Property is so Disposed of.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, in connection with any Indebtedness or Lien permitted to be incurred
by the Loan Documents or permitted by the Required Lenders, the Collateral Agent
shall (without notice to, or vote or consent of, any Lender, any Hedge
Counterparty that is a party to any Specified Hedge Agreement or any Cash
Management Counterparty that is a party to any Cash Management Document) deliver
or authorize the filing of an amendment to any financing statement in favor of
the Collateral Agent covering the Collateral to the extent necessary to permit
the incurrence of such Indebtedness or Lien and to the extent deemed reasonably
necessary by each of the Collateral Agent and the Borrower; provided that such
amendment shall not materially detract from the value of the Collateral.

 

(b)          Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than (i) obligations in respect
of any Specified Hedge Agreement or Cash Management Document and (ii) any
contingent or indemnification obligations not then asserted or due) have been
paid in full, all Commitments have terminated or expired and no Letter of Credit
shall be outstanding that is not Cash Collateralized or backstopped, the
security interest in the Collateral and the Guarantee Obligations under the Loan
Document shall be automatically released and, upon request of the Borrower, the
Collateral Agent shall (without notice to, or vote or consent of, any Lender, or
any Affiliate of any Lender that is a party to any Specified Hedge Agreement or
Cash Management Document) take such actions as shall be required to evidence the
release of its security interest in all Collateral, and the release of all
Guarantee Obligations under any Loan Document (including delivering or
authorizing the filing of amendments or terminations of any financing statements
or mortgages in favor of the Collateral Agent covering the Collateral), whether
or not on the date of such release there may be outstanding Obligations in
respect of Specified Hedge Agreements or Cash Management Document or contingent
or indemnification obligations not then asserted or due. Any such release of
Guarantee Obligations shall be deemed subject to the provision that such
Guarantee Obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

 

116

 

 

10.16     Accounting Changes. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of the financial ratios, standards or terms in this Agreement, then
Holdings, the Borrower and the Agents agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Holdings’ financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Holdings, the Borrower, the
Agents and the Required Lenders, the financial ratios and all standards and
terms in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC
and shall include changes in the determination of whether a lease is a capital
lease or an operating lease under GAAP.

 

10.17     WAIVERS OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWER, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

10.18     PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the PATRIOT Act.

 

10.19     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship among Holdings, the Borrower and its Subsidiaries and any Agent,
any Issuing Lender, any Swingline Lender or any Lender is intended to be or has
been created in respect of the Transactions contemplated hereby or by the other
Loan Documents, irrespective of whether any Agent, any Issuing Lender, any
Swingline Lender or any Lender has advised or is advising Holdings, the Borrower
or any Subsidiary on other matters, (ii) the arranging and other services
regarding this Agreement provided by the Agents, the Issuing Lenders, the
Swingline Lenders and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Agents, the
Issuing Lenders, the Swingline Lenders and the Lenders, on the other hand, (iii)
the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the Transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Agents, the Issuing Lenders, the Swingline Lenders
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person; (ii) none of the Agents, the Issuing
Lenders, the Swingline Lenders and the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the Transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Issuing Lenders, the Swingline Lenders and
the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of Transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agents, the Issuing Lenders, the Swingline Lenders and the Lenders
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by Law, the Borrower hereby waives
and releases any claims that it may have against the Agents, the Issuing
Lenders, the Swingline Lenders and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

117

 

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

118

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  ATLANTIC AVIATION FBO INC.,
as Borrower         By:   /s/ Lou Pepper      Name: Lou Pepper    
 Title:  Chief Executive Officer         By:   /s/ Dan Reinheimer      Name: Dan
Reinheimer      Title:  Chief Financial Officer         Atlantic aviation fbo
holdings llc,
as Holdings         By:   /s/ Lou Pepper      Name: Lou Pepper      Title: Chief
Executive Officer         By:   /s/ Dan Reinheimer      Name: Dan Reinheimer    
 Title: Chief Financial Officer

 

signature page to credit agreement

 

 

 

 

  BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, Issuing Lender, Swingline Lender, and
Lender         By:   /s/ Craig Malloy       Name:  Craig Malloy    
  Title:    Director

 

signature page to credit agreement

 

 

 

 

  MIHI LLC,
as Lender         By:   /s/ Kevin S. Smith       Name:  Kevin S. Smith    
  Title: Authorized Signatory         By:   /s/ T. Morgan Edwards II    
  Name:  T. Morgan Edwards II       Title: Authorized Signatory

 

signature page to credit agreement

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender         By:   /s/ Maribelle Villaseñor       Name:  Maribelle
Villaseñor       Title:    Vice President

 

signature page to credit agreement

 

 

 

 

  COMERICA BANK,
as Lender       By:   /s/ Robert L Nelson       Name:  Robert L Nelson    
  Title:    Vice President

 

signature page to credit agreement

 

 

 

 

  AMERICAN SAVINGS BANK, F.S.B.,
as Lender         By:   /s/ Edward Chin       Name:  Edward Chin    
  Title:    Vice President

 

signature page to credit agreement

 

 

 

 

  STIFEL BANK & TRUST,
as Lender         By: /s/ John H. Phillips     Name:  John H. Phillips    
Title:    Executive Vice President

 

signature page to credit agreement

 

 

 

 

  COMMUNITY & SOUTHERN BANK,
as Lender         By:   /s/ Thomas A. Bethel       Name:  Thomas A. Bethel    
  Title:    Director of Corporate Banking

 

signature page to credit agreement 

 

 

 

 

APPENDIX A-1

 

Revolving Commitments

 

Lender  Revolving Commitment  BARCLAYS BANK PLC  $15,666,666.67  MIHI LLC 
$15,666,666.67  WELLS FARGO BANK, NATIONAL ASSOCIATION  $15,666,666.66  COMERICA
BANK  $10,000,000.00  AMERICAN SAVINGS BANK, F.S.B.  $5,000,000.00  STIFEL BANK
& TRUST  $4,000,000.00  COMMUNITY & SOUTHERN BANK  $4,000,000.00  TOTAL 
$70,000,000.00 

 

 

 

 

APPENDIX A-2

 

TERM COMMITMENTS

 

Lender  Term Commitment  BARCLAYS BANK PLC  $465,000,000.00  TOTAL 
$465,000,000.00 

 

2

 